 



Exhibit 10-EE
CONFORMED COPY
 
 
$18,485,000,000
CREDIT AGREEMENT
among
FORD MOTOR COMPANY,
The Subsidiary Borrowers from Time to Time Parties Hereto,
The Several Lenders from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.
as Administrative Agent,
CITIBANK, N.A. and GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Syndication Agents,

          Deutsche Bank Securities Inc.   HSBC Bank USA, N.A.   Lehman Brothers,
Inc.           Merrill Lynch, Pierce, Fenner &
Smith   Morgan Stanley Senior
funding, Inc.   Royal Bank of Scotland

Sumitomo Mitsui Banking Corporation
as Documentation Agents
and
BNP Paribas
as Agent
Dated as of December 15, 2006
 
 

          J.P. Morgan Securities Inc.   Citigroup Global Markets
Inc.   Goldman Sachs Credit
Partners L.P.           Deutsche Bank Securities Inc.   HSBC Bank   Lehman
Brothers, Inc.           Merrill Lynch, Pierce, Fenner &
Smith   Morgan Stanley Senior
funding, Inc.   Royal Bank of Scotland

Sumitomo Mitsui Banking Corporation
as Bookrunners and Lead Arrangers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page SECTION 1.             DEFINITIONS     1  
 
               
 
  1.1   Defined Terms     1  
 
  1.2   Other Definitional Provisions     31  
 
  1.3   Conversion of Foreign Currencies     32  
 
                SECTION 2.             AMOUNT AND TERMS OF COMMITMENTS     32  
 
               
 
  2.1   Term Commitments     32  
 
  2.2   Procedure for Term Loan Borrowing     32  
 
  2.3   Repayment of Term Loans     32  
 
  2.4   Domestic Revolving Commitments     33  
 
  2.5   Procedure for Domestic Revolving Loan Borrowing     34  
 
  2.6   Multicurrency Revolving Loan Commitments     34  
 
  2.7   Procedure for Multicurrency Revolving Loan Borrowing     35  
 
  2.8   Canadian Revolving Commitments     35  
 
  2.9   Procedure for Canadian Revolving Loan Borrowing     36  
 
  2.10   Procedure for Canadian Acceptances     36  
 
  2.11   Swingline Commitment     41  
 
  2.12   Procedure for Swingline Borrowing; Refunding of Swingline Loans     42
 
 
  2.13   New or Successor Swingline Lender; Swingline Commitments     43  
 
  2.14   Competitive Bid Procedure     44  
 
  2.15   Facility Fees, etc.     45  
 
  2.16   Termination, Reduction or Reallocation of Revolving Commitments     46
 
 
  2.17   Optional Prepayments     47  
 
  2.18   Mandatory Prepayments     48  
 
  2.19   Conversion and Continuation Options     49  
 
  2.20   Limitations on Eurocurrency Tranches     49  
 
  2.21   Interest Rates and Payment Dates     50  
 
  2.22   Computation of Interest and Fees     50  
 
  2.23   Inability to Determine Interest Rate; Illegality     51  
 
  2.24   Pro Rata Treatment and Payments; Evidence of Debt     54  
 
  2.25   Requirements of Law     56  
 
  2.26   Taxes     57  
 
  2.27   Indemnity     60  
 
  2.28   Change of Applicable Lending Office     60  
 
  2.29   Replacement/Termination of Lenders     61  
 
  2.30   New Local Facilities     61  
 
  2.31   Incremental Term Loan Facilities     62  
 
  2.32   Incremental Revolving Commitments/Facilities     63  
 
  2.33   Revolving Termination Date Extension     64  
 
                SECTION 3.             LETTERS OF CREDIT     65  
 
               
 
  3.1   L/C Commitment     65  
 
  3.2   Procedure for Issuance of Letter of Credit     65  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page
 
  3.3   Fees and Other Charges     66  
 
  3.4   L/C Participations     66  
 
  3.5   Reimbursement Obligation of the Company     67  
 
  3.6   Obligations Absolute     67  
 
  3.7   Letter of Credit Payments     68  
 
  3.8   Applications     68  
 
  3.9   Existing Letters of Credit     68  
 
  3.10   Collateral     68  
 
  3.11   New Issuing Lenders; L/C Commitments     68  
 
                SECTION 4.             REPRESENTATIONS AND WARRANTIES     69  
 
               
 
  4.1   Financial Condition     69  
 
  4.2   No Change     69  
 
  4.3   Existence     69  
 
  4.4   Power; Authorization; Enforceable Obligations     70  
 
  4.5   No Legal Bar     70  
 
  4.6   Litigation     70  
 
  4.7   No Default     70  
 
  4.8   Ownership of Property     70  
 
  4.9   Intellectual Property     70  
 
  4.10   Federal Regulations     71  
 
  4.11   ERISA     71  
 
  4.12   Investment Company Act; Other Regulations     71  
 
  4.13   Subsidiary Guarantors; Pledged Equity     71  
 
  4.14   Security Documents     71  
 
  4.15   Environmental Laws     71  
 
                SECTION 5.             CONDITIONS PRECEDENT     71  
 
               
 
  5.1   Conditions to Effectiveness     71  
 
  5.2   Conditions to Each Extension of Credit     73  
 
                SECTION 6.             AFFIRMATIVE COVENANTS     74  
 
               
 
  6.1   Company Financial Statements     74  
 
  6.2   Subsidiary Financial Statements     74  
 
  6.3   Compliance and Borrowing Base Certificates     75  
 
  6.4   Maintenance of Business; Existence     75  
 
  6.5   Maintenance of Property; Insurance     75  
 
  6.6   Notices     75  
 
  6.7   Additional Collateral, etc.     76  
 
                SECTION 7.             NEGATIVE COVENANTS     78  
 
               
 
  7.1   Borrowing Base     78  
 
  7.2   Available Liquidity     78  
 
  7.3   Liens     78  
 
  7.4   Restricted Group Debt     78  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page
 
  7.5   Asset Sale Restrictions     79  
 
  7.6   Restricted Payments     81  
 
  7.7   Fundamental Changes     81  
 
  7.8   Negative Pledge     82  
 
  7.9   Sales and Leasebacks     82  
 
                SECTION 8.             EVENTS OF DEFAULT     83  
 
                SECTION 9.             THE AGENTS     86  
 
               
 
  9.1   Appointment     86  
 
  9.2   Delegation of Duties     86  
 
  9.3   Exculpatory Provisions     87  
 
  9.4   Reliance by Administrative Agent     87  
 
  9.5   Notice of Default     87  
 
  9.6   Non-Reliance on Agents and Other Lenders     87  
 
  9.7   Indemnification     88  
 
  9.8   Agent in Its Individual Capacity     88  
 
  9.9   Successor Administrative Agent     88  
 
  9.10   Bookrunners, Lead Arrangers, Documentation Agents and Syndication
Agents     89  
 
                SECTION 10.             MISCELLANEOUS     89  
 
               
 
  10.1   Amendments and Waivers     89  
 
  10.2   Notices     92  
 
  10.3   No Waiver; Cumulative Remedies     93  
 
  10.4   Survival of Representations and Warranties     93  
 
  10.5   Payment of Expenses and Taxes     93  
 
  10.6   Successors and Assigns; Participations and Assignments     95  
 
  10.7   Adjustments; Set-off; Revolver Allocation     98  
 
  10.8   Counterparts     99  
 
  10.9   Severability     99  
 
  10.10   Integration     100  
 
  10.11   GOVERNING LAW     100  
 
  10.12   Submission to Jurisdiction; Waivers     100  
 
  10.13   Judgment     100  
 
  10.14   Acknowledgements     101  
 
  10.15   Releases of Guarantees and Liens     101  
 
  10.16   Confidentiality     101  
 
  10.17   WAIVERS OF JURY TRIAL     102  
 
  10.18   USA Patriot Act     102  

iii



--------------------------------------------------------------------------------



 



      SCHEDULES:
 
   
1.1A
  Commitments
1.1B
  Borrowing Base
1.1C
  Mandatory Costs
1.1D
  Initial Subsidiary Guarantors
1.1E
  Mortgaged Property
1.1F
  Principal Trade Names
1.1G
  Pricing Grid
3.9
  Existing Letters of Credit
4.13
  Pledged Equity
5.1(g)
  Pledged Notes
5.1(h)
  UCC Filings
6.7(e)
  Post-Closing Items
 
    EXHIBITS:
 
   
A
  Form of Security Agreement
B
  Form of Collateral Trust Agreement
C
  Form of Guarantee
D
  Form of Trademark Security Agreement
E
  Form of Mortgage
F
  Form of Borrowing Base Certificate
G
  Form of Discount Note
H
  Form of Drawing Notice
I
  Form of Competitive Bid Request
J
  Form of Competitive Bid
K
  Form of Competitive Bid Accept/Reject Letter
L
  Form of Incremental Revolving Loan Activation Notice
M
  Form of Incremental Term Loan Activation Notice
N
  Form of Closing Certificate
O
  Form of Assignment and Assumption
P-1
  Form of Legal Opinion of Simpson Thacher & Bartlett LLP
P-2
  Form of Legal Opinion of In-House Counsel
Q
  Form of Exemption Certificate
R
  Form of Joinder Agreement
S-1
  Form of Addendum (Revolver)
S-2
  Form of Addendum (Term Loan)
T
  Form of Compliance Certificate
U-1
  Form of Term Note
U-2
  Form of Revolving Note

iv



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”), dated as of December 15, 2006,
among FORD MOTOR COMPANY, a Delaware corporation (the “Company”), the Subsidiary
Borrowers (as defined herein) from time to time parties hereto, the several
banks and other financial institutions or entities from time to time parties
hereto (the “Lenders”), CITIBANK, N.A. and GOLDMAN SACHS CREDIT PARTNERS, L.P.,
as syndication agents (in such capacity, the “Syndication Agents”), and JPMORGAN
CHASE BANK, N.A., as administrative agent.
          The parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greater of (a) (i) the Prime Rate in effect
on such day or (ii) in the case of Canadian Revolving Loans denominated in
Dollars made by a Qualifying Canadian Lender, the US Base Rate (Canada) in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. Any change in the ABR due to a change in the Prime Rate, the
US Base Rate (Canada) or the Federal Funds Effective Rate shall be effective as
of the opening of business on the effective day of such change in the Prime
Rate, the US Base Rate (Canada) or the Federal Funds Effective Rate,
respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.
          “Acceptance”: a Draft drawn by a Canadian Borrower on a Canadian
Revolving Lender conforming to the requirements of Section 2.10 and accepted by
such Canadian Revolving Lender in accordance with Section 2.10(c). As the
context shall require, “Acceptance” shall also have the meaning ascribed to it
in Section 2.10(j).
          “Acceptance Equivalent Loan”: an advance made under this Agreement by
a Canadian Revolving Lender evidenced by a Discount Note.
          “Acceptance Exposure”: at any time, the Dollar Equivalent of the
aggregate face amount of the outstanding Acceptances and Acceptance Equivalent
Loans at such time. The Acceptance Exposure of any Canadian Revolving Lender at
any time shall be its Canadian Revolving Percentage of the aggregate Acceptance
Exposure at such time.
          “Acceptance Fee”: has the meaning assigned to such term in
Section 2.10(m).
          “Acceptance Obligation”: in respect of each Acceptance, the obligation
of the relevant Canadian Borrower to pay to the Canadian Revolving Lender that
accepted such Acceptance the face amount thereof as required by Section 2.10(e).
          “Addendum”: (a) in the case of Revolving Lenders, a Master Addendum,
Credit Reallocation Agreement and Amendment Agreement, substantially in the form
of Exhibit S-1 and (b) in the case of Term Lenders, an Addendum Agreement,
substantially in the form of Exhibit S-2.
          “Additional Subsidiary Guarantor”: each Domestic Subsidiary of the
Company (other than any Excluded Subsidiary) (a) that has Consolidated Total
Assets with a Net Book Value in excess of $500,000,000 and (b) with respect to
which the Company or any Subsidiary Guarantor directly or

 



--------------------------------------------------------------------------------



 



indirectly owns 80% or more of the Capital Stock or Voting Stock of such
Subsidiary and the remaining Capital Stock of which is not publicly held.
          “Administrative Agent”: JPMorgan Chase Bank, N.A., as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents (and, with respect to the Canadian Revolving Facility, JPMorgan Chase
Bank N.A., Toronto Branch), together with any of its successors.
          “Affected Foreign Currency”: as defined in Section 2.23.
          “Agents”: the collective reference to the Collateral Trustee and the
Administrative Agent.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Term Loans and (ii) the
amount of such Lender’s Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
          “Agreement”: as defined in the preamble hereto.
          “Applicable Lending Office”: for any Lender, with respect to the
Company and each Subsidiary Borrower, such Lender’s office, branch or affiliate
designated for Acceptances, Acceptance Equivalent Loans, Eurocurrency Loans, ABR
Loans, Canadian Base Rate Loans, L/C Participations, Competitive Loans,
Swingline Loans or Letters of Credit, as applicable, as notified to the
Administrative Agent and the Company or as otherwise specified in the Assignment
and Assumption pursuant to which such Lender became a party hereto, any of which
offices may, subject to Section 2.26, be changed by such Lender upon 10 days’
prior written notice to the Administrative Agent and the Company.
          “Applicable Margin”: (a) with respect to Term Loans, (i) at any time
when the Company’s Corporate Family Rating from Moody’s is B2 or better and its
Corporate Credit Rating from S&P is B or better, (A) 1.75% per annum in the case
of ABR Loans and (B) 2.75% per annum in the case of Eurocurrency Loans and
(ii) at all other times, (A) 2.00% per annum in the case of ABR Loans and
(B) 3.00% per annum in the case of Eurocurrency Loans and (b) with respect to
Revolving Loans, (i) until delivery of financial statements for the first full
fiscal quarter of the Company completed after the Closing Date pursuant to
Section 6.1, (A) 1.25% per annum in the case of ABR Loans and Canadian Base Rate
Loans and (B) 2.25% per annum in the case of Eurocurrency Loans and
(ii) thereafter, the rate per annum set forth under the relevant column heading
in the Pricing Grid; provided that the Applicable Margin in effect at any time
may be increased pursuant to Section 6.7(e).
          Changes in the Applicable Margin for Term Loans resulting from changes
in ratings by S&P or Moody’s shall become effective on the Business Day
following the announcement of such new rating. If one or more of such rating
agencies shall not have in effect a Corporate Family Rating or a Corporate
Credit Rating, as applicable (other than by reason of the circumstances referred
to in the following sentence), then the rating assigned by the other rating
agency shall be used to establish the Applicable Margin for the Term Loans. If
the rating system of Moody’s or S&P shall change, or if either rating agency
shall cease to be in the business of providing corporate ratings, the Company
and the

2



--------------------------------------------------------------------------------



 



Administrative Agent shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the rating
of such rating agency shall be determined by reference to the rating most
recently in effect prior to such change or cessation.
          “Applicable Premium”: as of any date of determination, the present
value at such date, computed using a discount rate equal to the Treasury Rate
plus 50 basis points, of (a) the prepayment premium applicable to the Term Loans
of the applicable Term Lenders on the first day after the second anniversary of
the Closing Date, plus (b) all interest that would accrue on such Term Loans
from such date to the first day after the second anniversary of the Closing
Date, computed using the Eurocurrency Rate for an Interest Period of three
months plus the Applicable Margin for the Term Loans on such date.
          “Application”: an application, in such form as an Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.
          “Approved Fund”: as defined in Section 10.6(b).
          “Assignee”: as defined in Section 10.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit O.
          “Attributable Debt”: as to any particular lease under which any Person
is at the time liable, at any date as of which the amount thereof is to be
determined, the total net amount of rent (discounted from the respective due
dates thereof at the rate of 9.5% per annum) required to be paid by such person
under such lease during the remaining term thereof. The net amount of rent
required to be paid under any such lease for any such period shall be the total
amount of the rent payable by the lessee with respect to such period, but may
exclude amounts required to be paid on account of maintenance and repairs,
insurance, taxes, assessments, water rates and similar charges. In the case of
any lease which is terminable by the lessee upon the payment of a penalty, such
net amount shall also include the amount of such penalty, but no rent shall be
considered as required to be paid under such lease subsequent to the first date
upon which it may be so terminated.
          “Available Canadian Revolving Commitment”: as to any Canadian
Revolving Lender at any time, an amount equal to (a) such Lender’s Canadian
Revolving Commitment then in effect minus (b) such Lender’s Canadian Revolving
Extensions of Credit then outstanding.
          “Available Domestic Revolving Commitment”: as to any Domestic
Revolving Lender at any time, an amount equal to (a) such Lender’s Domestic
Revolving Commitment then in effect minus (b) such Lender’s Domestic Revolving
Extensions of Credit then outstanding.
          “Available Liquidity”: as of any date of determination, the sum of
(a) the lesser of (i) the Total Available Revolving Commitment (including any
unused commitment under any Incremental Revolving Facility or any Permitted
Additional Senior Facility) and (ii) the excess of (A) the Borrowing Base as of
such date, over (B) the Borrowing Base Debt at such date plus (b) “automotive
gross cash” reported in the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, as applicable, filed with the SEC (excluding such
amounts held or owned by Foreign Subsidiaries).
          “Available Multicurrency Revolving Commitment”: as to any
Multicurrency Revolving Lender at any time, an amount equal to (a) such Lender’s
Multicurrency Revolving Commitment then in effect minus (b) such Lender’s
Multicurrency Revolving Extensions of Credit then outstanding.

3



--------------------------------------------------------------------------------



 



          “Benefitted Lender”: as defined in Section 10.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrowing Base”: as of any date of determination, the aggregate of
the Borrowing Base Amounts calculated for each category of Eligible Collateral
in accordance with Schedule 1.1B, as the same may be amended from time to time.
The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to Administrative Agent on the
Closing Date or pursuant to Section 6.3(b), as applicable (adjusted on a pro
forma basis for (a) any Disposition, and the application of the proceeds
thereof, described in clauses (b), (c), (g), (h) or (i) of Section 7.5 or clause
(A) of the last sentence of Section 7.5, (b) any reduction of the Eligible Value
of Capital Stock or intercompany notes in connection with the incurrence of any
Indebtedness or a Material Guarantee pursuant to clause (f) or clause (g) of
Section 7.4 and (c) any addition to the Borrowing Base of additional Collateral
in accordance with Schedule 1.1B (including Mazda Shares) or pursuant to
Section 6.7(g), in each case consummated after the last day of the fiscal period
covered by such Borrowing Base Certificate).
          “Borrowing Base Certificate”: a certificate substantially in the form
of Exhibit F.
          “Borrowing Base Coverage Ratio”: at any time the ratio of (a) the
Borrowing Base at such time (adjusted on a pro forma basis to the extent, and in
the manner, required by this Agreement) to (b) the sum of (i) the Dollar
Equivalent Outstanding Amount of Borrowing Base Debt at such time (giving effect
to any application of proceeds to the extent required or permitted by this
Agreement) and (ii) the unused Revolving Commitments (including any unused
commitment under any Incremental Revolving Facility or any Permitted Additional
Senior Facility) at such time.
          “Borrowing Base Debt”: collectively, (a) Covered Debt and (b) the
Outstanding Amount of obligations in excess of $100,000,000 secured by Liens
described in clause (x) of the definition of Permitted Liens.
          “Borrowing Date”: any Business Day specified by the Company or any
Subsidiary Borrower as a date on which the Company or such Subsidiary Borrower
requests the relevant Lenders to make Loans hereunder.
          “Business Day”: any day other than a Saturday, Sunday or other day on
which banks in New York City are permitted to close; provided, however, that
when used in connection with (a) a Eurocurrency Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits or deposits in any Optional Currency, as applicable, in the London
Interbank market, (b) a Canadian Revolving Loan denominated in Canadian Dollars,
the term “Business Day” shall also exclude any day on which banks are not open
for business in Toronto, Canada, (c) a Multicurrency Revolving Loan denominated
in Euros, the term “Business Day” shall also exclude any day that is not a
TARGET Day and (d) any other Optional Currency, the term “Business Day” shall
also exclude any day on which banks in the principal financial center of the
country of such Optional Currency are not open for general business.
          “CAM Exchange”: as defined in Section 10.7.
          “CAM Percentage”: at any date, as to any Revolving Lender, the
percentage which the aggregate Revolving Commitments of such Revolving Lender as
of such date (before any termination

4



--------------------------------------------------------------------------------



 



thereof on such date) constitutes of the Total Revolving Commitments as of such
date (before any termination thereof on such date).
          “Canadian Base Rate”: the higher of:
     (a) the rate of interest publicly announced by the Administrative Agent (or
any Applicable Lending Office thereof) from time to time as its reference rate
then in effect for determining interest rates on Canadian Dollar denominated
commercial loans made in Canada; and
     (b) the CDOR Rate for a one month period, plus 0.5%.
          “Canadian Base Rate Loans”: Revolving Loans bearing interest at a rate
determined by reference to the Canadian Base Rate.
          “Canadian Borrower”: any Subsidiary Borrower that is organized under
the laws of Canada or any province or territory thereof.
          “Canadian Dollars” and “C$”: the lawful money of Canada.
          “Canadian Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Canadian Revolving Loans (including Acceptance
Equivalent Loans) and accept Acceptances in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Canadian Revolving
Commitment” opposite such Lender’s name on Schedule 1.1A or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof.
          “Canadian Revolving Extensions of Credit”: as to any Canadian
Revolving Lender at any time, an amount equal to the sum of (a) the aggregate
principal amount of all Canadian Revolving Loans denominated in Dollars held by
such Lender (or its Applicable Lending Office) then outstanding, (b) the Dollar
Equivalent of the aggregate principal amount of all Canadian Revolving Loans
denominated in Canadian Dollars held by such Lender (or its Applicable Lending
Office) then outstanding and (c) such Lender’s Acceptance Exposure.
          “Canadian Revolving Lender”: each Lender that has a Canadian Revolving
Commitment or that holds Canadian Revolving Loans or Acceptances.
          “Canadian Revolving Loans”: as defined in Section 2.8(a).
          “Canadian Revolving Percentage”: as to any Canadian Revolving Lender
at any time, the percentage which such Lender’s Canadian Revolving Commitment
then constitutes of the Total Canadian Revolving Commitments or, at any time
after all of the Canadian Revolving Commitments shall have expired or
terminated, the percentage which the aggregate amount of such Lender’s Canadian
Revolving Extensions of Credit then outstanding constitutes of the Total
Canadian Revolving Extensions of Credit then outstanding.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

5



--------------------------------------------------------------------------------



 



          “CDOR Rate”: on any day, with respect to a particular term as
specified herein, the average annual rate for such term applicable to banker’s
acceptances in Canadian Dollars displayed and identified as such on the “Reuters
screen CDOR page” at approximately 10:00 A.M. Toronto time on such day (provided
that if such rates do not appear on the Reuters screen CDOR page, then the CDOR
Rate shall be the average of the rate quotes for banker’s acceptances
denominated in Canadian Dollars with such term received by the Administrative
Agent at approximately 10:00 A.M. Toronto time on such day (or, if such day is
not a Business Day, on the next preceding Business Day) from two or more
Schedule I Lenders).
          “Change in Tax Law”: as defined in Section 2.26.
          “Change of Control”: the occurrence of either (a) more than 50% of the
Voting Stock of the Company being held by a Person or Persons (other than
Permitted Holders) who “act as a partnership, limited partnership, syndicate or
other group for the purpose of acquiring, holding or disposing of securities” of
the Company within the meaning of Section 13(d)(3) of the Exchange Act or
(b) Continuing Directors ceasing to constitute at least a majority of the board
of directors of the Company.
          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied, which date is December 15, 2006.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, in which the Company or a Subsidiary Guarantor has granted a Lien
pursuant to any Security Document.
          “Collateral Release Conditions”: the conditions to the Collateral
Release Date specified in Section 10.15(b) or (c), as applicable.
          “Collateral Release Date”: as defined in Section 10.15.
          “Collateral Trust Agreement”: the Collateral Trust Agreement to be
executed and delivered by the Company, each Subsidiary Guarantor, the Collateral
Trustee and the other parties named therein, substantially in the form of
Exhibit B.
          “Collateral Trustee”: Wilmington Trust Company, in its capacity as
trustee under the Collateral Trust Agreement, and any successor thereof under
the Collateral Trust Agreement and, as the context may require, any co-trustee
appointed pursuant to the terms of the Collateral Trust Agreement.
          “Collateralized”: secured by cash collateral arrangements and/or
backstop letters of credit entered into on terms and in amounts reasonably
satisfactory to the relevant Issuing Lender; the terms “Collateralize” and
“Collateralization” shall have correlative meanings.
          “Commitment”: as to any Lender, the sum of the Term Commitment and the
Revolving Commitments of such Lender.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is part of a group that includes the Company and that is treated as a
single employer under Section 414(b) or (c) of the Code.
          “Common Stock”: as defined in Section 7.6.

6



--------------------------------------------------------------------------------



 



          “Competitive Bid”: an offer by a Revolving Lender to make a
Competitive Loan in accordance with Section 2.14.
          “Competitive Bid Accept/Reject Letter”: a notification made by the
Company pursuant to Section 2.14 in the form of Exhibit K.
          “Competitive Bid Rate”: with respect to any Competitive Bid (a) in the
case of a Eurocurrency Competitive Loan, the Eurocurrency Base Rate plus (or
minus) the Margin and (b) in the case of a Fixed Rate Loan, the fixed rate of
interest per annum, in each case specified by the Lender making such Competitive
Loan in its related Competitive Bid.
          “Competitive Bid Request”: a request made pursuant to Section 2.14 in
the form of Exhibit I.
          “Competitive Loan”: a Loan made pursuant to Section 2.14.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit T.
          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.25, 2.26, 2.27 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
          “Consolidated Total Assets”: at any date, with respect to any Person,
the amount set forth opposite the caption “total assets” (or any like caption)
on a consolidated balance sheet (or the equivalent) of such Person and its
consolidated Subsidiaries.
          “Consolidated Total Automotive Assets”: at any date, the consolidated
total automotive assets of the Company and its consolidated Subsidiaries as of
the most recent consolidated financial statements of the Company delivered
pursuant to Section 6.1.
          “Consolidated Net Tangible Automotive Assets”: the sum of (a) the
aggregate amount of the Company’s automotive assets (less applicable reserves
and other properly deductible items) after deducting therefrom (i) all current
liabilities and (ii) all goodwill, trade names, trademarks, patents, unamortized
debt discount and expense and other like intangibles, plus (b) the Company’s
equity in the net assets of its financial services subsidiaries after deducting
therefrom all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, in each case as set forth in
the most recent financial statements the Company and its consolidated
Subsidiaries delivered pursuant to Section 6.1 prepared in accordance with GAAP.
          “Continuing Director”: at any date, an individual (a) who is a member
of the board of directors of the Company on the Closing Date, (b) who has been
elected as a member of such board of directors with a majority of the total
votes of Permitted Holders that were cast in such election voted in

7



--------------------------------------------------------------------------------



 



favor of such member or (c) who has been nominated to be a member of such board
of directors by a majority of the other Continuing Directors then in office.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Covered Debt”: collectively, (a) all Indebtedness incurred and all
other extensions of credit outstanding (including all Letters of Credit and
Acceptances) under this Agreement (including under any Incremental Facility) and
any Permitted Additional Senior Facilities, (b) any Permitted Additional Notes
and (c) any Permitted First Lien Non-Loan Exposure.
          “Cumulative Growth Amount”: as of any date (a) an amount, not less
than zero, equal to 50% of the sum of (i) Automotive “Net Cash Flows from
Operating Activities” as set forth on the sector statement of cash flows of the
Company and its consolidated Subsidiaries as reported in the Company’s Annual
Report(s) on Form 10-K filed with the SEC for the period (taken as one
accounting period) from January 1, 2010 to the last day of the most recent
fiscal year of the Company for which financial statements have been delivered
pursuant to Section 6.1, plus (ii) Automotive “Net Cash (used in) / provided by
investing activities” on the sector statement of cash flows of the Company and
its consolidated Subsidiaries as reported in such Annual Report(s) for such
period, minus (b) the aggregate amount of Restricted Payments made pursuant to
Section 7.6(h) prior to such date.
          “Currency”: Dollars, Canadian Dollars or any Optional Currency.
          “Debt”: as defined in Section 7.8.
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Designated Cash Management Obligations”: obligations of the Company
or any Subsidiary to banks, financial institutions, investment banks and others
in respect of banking, cash management (including, without limitation, Automated
Clearinghouse transactions), custody and other similar services and company paid
credit cards that permit employees to make purchases on behalf of the Company or
such Subsidiary designated by the Company in accordance with the Collateral
Trust Agreement from time to time as constituting “Designated Cash Management
Obligations.”
          “Designated Hedging Obligations”: the direct obligations of the
Company, and the obligations of the Company as a guarantor of any Subsidiary’s
obligations, to counterparties designated by the Company in accordance with the
Collateral Trust Agreement from time to time as constituting “Designated Hedging
Obligations” under or in connection with any of the following: (a) a rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions) or (b) which is a type of
transaction that is similar to any transaction referred to in clause (a) above
that is currently, or in the future becomes, recurrently entered into in the
financial markets (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future, option or other derivative
on one or more rates,

8



--------------------------------------------------------------------------------



 



currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made.
          “Discount Note”: a non-interest bearing, non-negotiable promissory
note of a Canadian Borrower denominated in Canadian Dollars, issued by such
Canadian Borrower to a Canadian Revolving Lender, substantially in the form of
Exhibit G.
          “Discount Proceeds”: for any Acceptance issued hereunder, an amount
calculated on the applicable date of issuance by multiplying (a) the face amount
of the Acceptance by (b) the quotient obtained by dividing (i) one by (ii) the
sum of one plus the product of (A) the Discount Rate applicable to the
Acceptance and (B) a fraction, the numerator of which is the number of days in
the term of the Acceptance and the denominator of which is 365, with the
quotient being rounded up or down to the fifth decimal place and .00005 being
rounded up.
          “Discount Rate”: with respect to any Acceptance, (a) for a Canadian
Revolving Lender which is a Schedule I Lender, the CDOR Rate (for the applicable
term) and (b) for other Canadian Revolving Lenders, the rate determined by the
Administrative Agent as being the arithmetic average (rounded upwards to the
nearest multiple of 0.01%) of the discount rates for the applicable term,
calculated on the basis of a year of 365 days, of the Schedule II/III Reference
Lenders established in accordance with their normal practices at or about
10:00 A.M. (Toronto time) on the issuance date of such Acceptance, provided that
the Discount Rate of such other Lenders shall not exceed for any issue the
Discount Rate established pursuant to (a) above plus 0.10% per annum.
          “Disposition”: with respect to any property, any sale, transfer or
other disposition thereof; and the terms “Dispose” and “Disposed of” shall have
correlative meanings.
          “Dollar Equivalent”: on any date of determination, (a) with respect to
any amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any other currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent. In making any determination of the Dollar Equivalent (for purposes
of calculating the amount of Loans to be borrowed from the respective Lenders on
any date or for any other purpose), the Administrative Agent shall use the
relevant Exchange Rate in effect on the date on which the Company or any
Subsidiary Borrower delivers a request for Revolving Loans or on such other date
upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
          “Dollars” and “$”: the lawful money of the United States.
          “Domestic Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Domestic Revolving Loans and participate in
Swingline Loans and Letters of Credit in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Domestic Revolving
Commitment” opposite such Lender’s name on Schedule 1.1A or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof.
          “Domestic Revolving Extensions of Credit”: as to any Domestic
Revolving Lender at any time, an amount equal to the sum of (a) the aggregate
principal amount of all Domestic Revolving Loans held by such Lender then
outstanding, (b) such Lender’s Domestic Revolving Percentage of the

9



--------------------------------------------------------------------------------



 



L/C Obligations then outstanding and (c) such Lender’s Domestic Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
          “Domestic Revolving Lender”: each Lender that has a Domestic Revolving
Commitment or that holds Domestic Revolving Loans.
          “Domestic Revolving Loans”: as defined in Section 2.4(a).
          “Domestic Revolving Percentage”: as to any Domestic Revolving Lender
at any time, the percentage which such Lender’s Domestic Revolving Commitment
then constitutes of the Total Domestic Revolving Commitments or, at any time
after the Domestic Revolving Commitments shall have expired or terminated, the
percentage which the aggregate amount of such Lender’s Domestic Revolving
Extensions of Credit then outstanding constitutes of the Total Domestic
Revolving Extensions of Credit then outstanding.
          “Domestic Subsidiary”: any Subsidiary of the Company organized under
the laws of any jurisdiction within the United States.
          “Domestic Subsidiary Borrower”: any Subsidiary Borrower which is a
Domestic Subsidiary.
          “Draft”: a depository bill issued in accordance with the Depository
Bills and Notes Act (Canada) or a bill of exchange in the form used from time to
time by each Canadian Revolving Lender, respectively, in connection with the
creation of Acceptances in accordance with the provisions of Section 2.10 and
payable in Canadian Dollars.
          “Drawing Notice”: as defined in Section 2.10(c).
          “Environmental Laws”: any and all foreign, Federal, state, provincial,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating or imposing liability or
standards of conduct concerning protection of human health, the environment or
natural resources, as now or may at any time hereafter be in effect.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Euro” and “€”: the official currency of the European Union.
          “Eurocurrency Base Rate”: with respect to each day during each
Interest Period pertaining to a Eurocurrency Loan, the rate per annum determined
on the basis of the rate for deposits in the applicable Currency for a period
equal to such Interest Period commencing on the first day of such Interest
Period appearing on the applicable page of the Telerate screen as of 11:00 A.M.,
London time, on the Quotation Date. In the event that such rate does not appear
on such page of the Telerate screen (or otherwise on such screen), the
“Eurocurrency Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurocurrency rates for the
applicable Currency as may be selected by the Administrative Agent with the
consent of the Company (such consent not to be unreasonably withheld) or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered deposits in the applicable Currency at or about
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period in the London interbank eurocurrency market for delivery on the
first day of such Interest Period for the number of days comprised therein.

10



--------------------------------------------------------------------------------



 



          “Eurocurrency Competitive Loan”: any Competitive Loan bearing interest
at a rate determined by reference to the Eurocurrency Base Rate.
          “Eurocurrency Loans”: Loans the rate of interest applicable to which
is based upon the Eurocurrency Rate.
          “Eurocurrency Rate”: with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, a rate per annum determined for such
day in accordance with the following formula (rounded upward to the nearest
1/100th of 1%):

        Eurocurrency Base Rate           1.00 — Eurocurrency Reserve
Requirements  

; provided that with respect to any Eurocurrency Loan denominated in Pounds
Sterling, the Eurocurrency Rate shall the mean the Eurocurrency Base Rate plus
if applicable, as reasonably determined by the Administrative Agent in
accordance with Schedule 1.1C, the Mandatory Costs.
          “Eurocurrency Reserve Requirements”: a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority to which
the Administrative Agent or any Lender is subject, for Eurocurrency Liabilities
(as defined in Regulation D). Such reserve percentages shall include those
imposed under Regulation D. Eurocurrency Loans shall be deemed to constitute
Eurocurrency Liabilities and as such shall be deemed to be subject to such
reserve requirements without benefit of or credit for proration, exceptions or
offsets which may be available from time to time to any Lender under
Regulation D. Eurocurrency Reserve Requirements shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.
          “Eurocurrency Tranche”: the collective reference to Eurocurrency Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Exchange Act”: the Securities and Exchange Act of 1934, as amended.
          “Exchange Rate”: for any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into Dollars, as set
forth at 11:00 A.M., London time, on such day on the applicable Reuters currency
page with respect to such currency. In the event that such rate does not appear
on the applicable Reuters currency page, the Exchange Rate with respect to such
currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company or, in the absence of such agreement, such
Exchange Rate shall instead be the spot rate of exchange of the Administrative
Agent in the London Interbank market or other market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 A.M., London time, on such day for the purchase of Dollars with such
currency, for delivery two Business Days later; provided, however, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

11



--------------------------------------------------------------------------------



 



          “Excluded Subsidiary”: collectively (a) FMCC and each Subsidiary
thereof, (b) Ford Motor Land Development Corporation, a Delaware corporation,
and each Subsidiary thereof, (c) any Subsidiary that is prohibited by any
applicable Requirement of Law from guaranteeing the Obligations, (d) any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary and (e) subject
to Section 6.7(c), any Subsidiary that is a bona fide joint venture.
          “Existing Letters of Credit”: as defined in Section 3.9.
          “Existing Notes”: the senior unsecured notes of the Company issued
pursuant to the Existing Notes Indentures.
          “Existing Notes Indentures”: collectively, (a) the Indenture, dated as
of February 15, 1992, between the Company and The Bank of New York, as trustee,
and (b) the Indenture, dated as of January 30, 2002, between the Company and The
Bank of New York (as successor trustee to JPMorgan Chase Bank), as trustee.
          “Extending Lender”: as defined in Section 2.33.
          “Facility”: each of (a) the Term Commitments and the Term Loans made
thereunder (the “Term Facility”), (b) the Domestic Revolving Commitments and the
extensions of credit made thereunder (the “Domestic Revolving Facility”),
(c) the Canadian Revolving Commitments and the extensions of credit made
thereunder (the “Canadian Revolving Facility”), (d) the Multicurrency Revolving
Facility and extensions of credit made thereunder (the “Multicurrency Revolving
Facility”), (e) any New Local Facility, (f) the Incremental Revolving
Commitments (other than any Revolving Commitment Increase) and the extensions of
credit thereunder as provided in any Incremental Revolving Loan Activation
Notice (each, an “Incremental Revolving Facility” and together with the Domestic
Revolving Facility, the Canadian Revolving Facility, the Multicurrency Revolving
Facility and any New Local Facility, the “Revolving Facilities” and each a
“Revolving Facility”) and (g) the Incremental Term Loan Commitments and the
Incremental Term Loans related thereto as provided in any Incremental Term Loan
Activation Notice (each, an “Incremental Term Loan Facility” and together with
the Incremental Revolving Facility, the “Incremental Facilities”).
          “Facility Fee Rate”: (a) until delivery of financial statements for
the first full fiscal quarter of the Company completed after the Closing Date
pursuant to Section 6.1, 0.50% per annum and (b) thereafter, the rate per annum
set forth under the relevant column heading in the Pricing Grid.
          “Facility Rating”: as of any date, the credit rating by Moody’s or
S&P, as applicable, for the Facility.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank,
N.A. from three federal funds brokers of recognized standing selected by it.
          “Fee Payment Date”: (a) the 15th day of each March, June, September
and December (or, if any such day is not a Business Day, the next succeeding
Business Day) and (b) the last day of the final Fee Payment Period.

12



--------------------------------------------------------------------------------



 



          “Fee Payment Period”: initially the period from and including the
Closing Date to but excluding the initial Fee Payment Date, and thereafter each
period commencing on and including a Fee Payment Date to but excluding the
succeeding Fee Payment Date (except that the final Fee Payment Period shall end
on the date on which all Revolving Commitments have terminated and the Revolving
Extensions of Credit have been reduced to zero).
          “Fitch”: Fitch Investors Service, L.P. and its successors.
          “Fixed Rate Loan”: a Competitive Loan bearing interest at a fixed rate
per annum specified by the Revolving Lender making such Loan in its related
Competitive Bid.
          “FMCC”: Ford Motor Credit Company, a Delaware corporation.
          “Ford Argentina”: Ford Argentina S.C.A., a company organized under the
laws of Argentina.
          “Ford Canada”: Ford Motor Company of Canada, Limited, a company
organized under the laws of Ontario.
          “Ford Mexico”: Ford Motor Company S.A. de C.V., a company organized
under the laws of Mexico.
          “Ford South Africa”: Ford Motor Company of Southern Africa (Pty), a
company organized under the laws of South Africa.
          “Foreign Subsidiary”: any Subsidiary of the Company that is not a
Domestic Subsidiary.
          “Foreign Subsidiary Borrower”: any Subsidiary Borrower that is not a
Domestic Subsidiary.
          “Funded Debt”: all Debt having a maturity of more than 12 months from
the date of the most recent balance sheet of the Company and its consolidated
Subsidiaries or having a maturity of less than 12 months but by its terms being
renewable or extendible beyond 12 months from the date of such balance sheet at
the option of the borrower thereof.
          “Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office with respect to any Facility or
Facilities by written notice to the Company and the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of covenants, the Borrowing Base, standards or terms in this
Agreement, then the Company and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Company’s financial condition and the Borrowing Base
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made. Until such time as such an amendment shall have been executed
and delivered by the Company, the Administrative Agent and the Required Lenders,
all covenants, the Borrowing Base, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation

13



--------------------------------------------------------------------------------



 



of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
          “Governmental Authority”: any federal, state, provincial, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any federal, state or municipal court, in each case whether
of the United States or foreign.
          “Grupo Ford”: Grupo Ford S. de R.L. de C.V., a company organized under
the laws of Mexico.
          “Guarantee”: the Guarantee Agreement to be executed and delivered by
the Company and each Subsidiary Guarantor, substantially in the form of
Exhibit C.
          “Guarantee Obligation”: shall mean, as to any Person, any obligation
of such Person guaranteeing any Indebtedness of any other Person.
          “Incremental Lender”: any Lender designated by the Company or, with
the consent of the Company, the Administrative Agent and, in the case of a
Revolving Commitment Increase with respect to the Domestic Revolving Facility,
each Material Swingline Lender and Material Issuing Bank at such time (such
consents not to be unreasonably withheld), any other bank, financial institution
or other Person which becomes a signatory to an Incremental Term Loan Activation
Notice or to an Incremental Revolving Loan Activation Notice, as the case may
be, and each Lender which has made, or acquired pursuant to an assignment made
in accordance with Section 10.6, an Incremental Term Loan or an Incremental
Revolving Commitment, as the case may be.
          “Incremental Revolving Commitment”: as to each Incremental Lender, in
respect of any Revolving Commitment Increase or Incremental Revolving Facility,
the obligation of such Incremental Lender on and after the applicable Revolving
Commitment Increase Date or Incremental Revolving Loan Closing Date to make
Incremental Revolving Loans under the relevant Revolving Facility in a principal
amount equal to the amount set forth under the heading “Incremental Revolving
Commitment” opposite such Incremental Lender’s name on the applicable
Incremental Revolving Loan Activation Notice.
          “Incremental Revolving Facility”: as defined in the definition of the
term “Facility.”
          “Incremental Revolving Loan Activation Notice”: a notice substantially
in the form of Exhibit L.
          “Incremental Revolving Loan Closing Date”: as to any Incremental
Revolving Facility, the date (which shall be a Business Day) specified in the
related Incremental Revolving Loan Activation Notice as the first date on which
Incremental Revolving Loans will be made available thereunder.
          “Incremental Revolving Loan Maturity Date”: as to any Incremental
Revolving Facility, the maturity date specified in the Incremental Revolving
Loan Activation Notice relating thereto.
          “Incremental Revolving Loans”: as defined in Section 2.32(b).
          “Incremental Term Loan Activation Notice”: a notice substantially in
the form of Exhibit M.
          “Incremental Term Loan Commitment”: as to each Incremental Lender, in
respect of any Incremental Term Loan Facility, the obligation of such
Incremental Lender on and after the applicable

14



--------------------------------------------------------------------------------



 



Incremental Term Loan Closing Date to make Incremental Term Loans hereunder in a
principal amount equal to the amount set forth under the heading “Incremental
Term Loan Commitment” opposite such Incremental Lender’s name on the applicable
Incremental Term Loan Activation Notice.
          “Incremental Term Loan Closing Date”: as to any Incremental Term Loan
Facility, the date (which shall be a Business Day) specified in the related
Incremental Term Loan Activation Notice as the first date on which Incremental
Term Loans will be made available thereunder.
          “Incremental Term Loan Facility”: as defined in the definition of the
term “Facility.”
          “Incremental Term Loan Maturity Date”: as to any Incremental Term Loan
Facility, the maturity date specified in the related Incremental Term Loan
Activation Notice.
          “Incremental Term Loans”: as defined in Section 2.31(b).
          “Indebtedness”: of any Person at any date, all indebtedness of such
Person for borrowed money.
          “Index Debt”: senior, unsecured, long-term Indebtedness of the
Company.
          “Initial Subsidiary Guarantor”: each Domestic Subsidiary listed on
Schedule 1.1D.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges with respect to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
          “Interest Payment Date”: (a) as to any ABR Loan (other than any
Swingline Loan) or Canadian Base Rate Loan, the 15th day of each March, June,
September and December to occur while such Loan is outstanding and the final
maturity date of such Loan, (b) as to any Eurocurrency Loan, Eurocurrency
Competitive Loan having an Interest Period of three months or less or any Money
Market Rate Loan, the last day of such Interest Period, (c) as to any
Eurocurrency Loan or Eurocurrency Competitive Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Fixed Rate Loan, the maturity date of such Loan
and (e) as to any Loan (other than any Revolving Loan that is an ABR Loan but
including any Swingline Loan that is an ABR Loan), the date of any repayment or
prepayment made in respect thereof.
          “Interest Period”: (a) as to any Eurocurrency Loan or Eurocurrency
Competitive Loan, (i) initially, the period commencing on the borrowing or
conversion date, as the case may be, with respect to such Loan and ending one,
two, three or six (or, if agreed to by all Lenders under the relevant Facility,
nine or twelve) months (or, in the case of any Eurocurrency Competitive Loan,
one, two or three weeks) thereafter, as selected by the Company or relevant
Subsidiary Borrower in its notice of borrowing, Competitive Bid Request or
notice of conversion, as the case may be, given with respect thereto; and
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan and ending one, two, three or six (or,
if agreed to by all Lenders under the relevant Facility, nine or twelve) months
thereafter, as selected by the Company or relevant Subsidiary Borrower by
irrevocable notice to the Administrative Agent not later than 12:00 Noon, New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect

15



--------------------------------------------------------------------------------



 



thereto, (b) as to any Money Market Rate Loan, the period commencing on the date
of such Money Market Rate Loan, and ending on a date agreed upon by the Company
or the relevant Domestic Subsidiary Borrower and the Swingline Lender which is
at least one and not more than 10 Business Days after the making of such Money
Market Rate Loan and (c) with respect to a Fixed Rate Loan, the period (which
shall be not less than seven days or more than 360 days) commencing on the
Borrowing Date thereof and ending on the date specified in the applicable
Competitive Bid Accept/Reject Letter; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:
     (A) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of Revolving Loans, Term Loans or Eurocurrency
Competitive Loans, the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (B) the Company or relevant Subsidiary Borrower may not select an Interest
Period under a particular Facility that would extend beyond the Revolving
Termination Date then in effect or beyond the date final payment is due on the
Term Loans, as the case may be; and
     (C) in the case of Revolving Loans, Term Loans or Eurocurrency Competitive
Loans, any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          “Issuing Lender”: each Lender or any Applicable Lending Office thereof
that has an L/C Commitment, in the capacity as issuer of any Letter of Credit.
          “Jaguar”: Jaguar Limited, a company organized under the laws of
England.
          “Jaguar Trade Name”: all Trademarks owned by the Company and its
Subsidiaries consisting of or containing “Jaguar” or any variation or simulation
thereof.
          “judgment currency”: as defined in Section 10.13.
          “Land Rover”: Land Rover, a company organized under the laws of
England.
          “Land Rover Holdings”: Land Rover Holdings, a company organized under
the laws of England.
          “Land Rover Trade Name”: all Trademarks owned by the Company and its
Subsidiaries consisting of or containing “Land Rover” or any variation or
simulation thereof.
          “L/C Commitment”: as to any Lender (or Applicable Lending Office
thereof), the obligation of such Person to issue Letters of Credit pursuant to
Section 3 (including any Existing Letters of Credit issued by such Lender) in an
aggregate Outstanding Amount at any time not to exceed the amount set forth
under the heading “L/C Commitment” opposite such Person’s name on Schedule 1.1A,
as the same may be changed from time to time pursuant to Section 3.11.
          “L/C Obligations”: at any time, the Dollar Equivalent of the aggregate
Outstanding Amount of all Letters of Credit.

16



--------------------------------------------------------------------------------



 



          “L/C Participants”: the collective reference to all the Domestic
Revolving Lenders (other than any Issuing Lender).
          “L/C Sublimit”: $2,000,000,000; provided that, from time to time, the
Company may increase the L/C Sublimit by notice to the Administrative Agent.
          “Lenders”: as defined in the preamble hereto; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.
          “Letter of Credit”: as defined in Section 3.1(a).
          “Letter of Credit Fee”: as defined in Section 3.3.
          “Lien”: any mortgage, pledge, lien, security interest, charge,
statutory deemed trust, conditional sale or other title retention agreement or
other similar encumbrance.
          “Loan”: any loan made by any Lender pursuant to this Agreement
(including any Acceptance).
          “Loan Documents”: this Agreement, the Security Documents, the
Guarantee, the Collateral Trust Agreement, the Notes, each Joinder Agreement and
any amendment, waiver, supplement or other modification to any of the foregoing.
          “Loan Parties”: the Company, each Subsidiary Borrower and each
Subsidiary Guarantor.
          “Local Facility Amendment”: as defined in Section 2.30.
          “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans or
the Total Revolving Commitments, as the case may be, outstanding under such
Facility (or, in the case of any Revolving Facility, at any time after all of
the Revolving Commitments thereunder shall have expired or terminated, the
holders of more than 50% of the Total Revolving Extensions of Credit
thereunder).
          “Majority Revolving Lenders”: the holders of more than 50% of the
aggregate amount of the Total Revolving Commitments (or, at any time after the
Revolving Commitments shall have expired or terminated, the holders of more than
50% of the Total Revolving Extensions of Credit).
          “Mandatory Prepayment”: the prepayment of outstanding Term Loans
(including any Incremental Term Loans) and term loans under any Permitted
Additional Senior Facilities, together with an offer to repurchase any
outstanding Permitted Additional Notes (to the extent required by the terms
thereof), on a pro rata basis according to the Outstanding Amounts thereof at
the time of such prepayment and offer to repurchase.
          “Manufacturing Subsidiary”: a Subsidiary of the Company which owns or
leases a Principal Domestic Manufacturing Property.
          “Margin”: as to any Eurocurrency Competitive Loan, the margin to be
added (or subtracted) from the Eurocurrency Base Rate to determine the rate of
interest applicable to such Loan, as specified in the Competitive Bid relating
to such Loan.

17



--------------------------------------------------------------------------------



 



          “Material Adverse Effect”: a material adverse effect on (a) the
financial condition of the Company and its Subsidiaries taken as a whole or
(b) the validity and enforceability of this Agreement or any of the other Loan
Documents or the rights and remedies of the Administrative Agent, the Collateral
Trustee and the Lenders hereunder or thereunder.
          “Material Guarantee”: a Guarantee Obligation with an Outstanding
Amount in excess of $100,000,000 in respect of Indebtedness having an aggregate
Outstanding Amount in excess of $100,000,000.
          “Material Issuing Lender”: any Issuing Lender with an L/C Commitment
of $250,000,000 or more.
          “Material Swingline Lender”: any Swingline Lender with a Swingline
Commitment of $250,000,000 or more.
          “Material Unsecured Indebtedness”: (a) any Existing Notes and (b) any
unsecured Indebtedness or preferred Capital Stock of the Company having an
aggregate Outstanding Amount or liquidation preference, as the case may be, in
excess of $250,000,000.
          “Money Market Rate”: for any day, a fixed rate per annum as agreed
between any Swingline Lender and the Company pursuant to Section 2.12.
          “Money Market Rate Loans”: Swingline Loans the rate of interest
applicable to which is based upon the Money Market Rate.
          “Moody’s”: Moody’s Investors Service, Inc. and its successors.
          “Mortgaged Property”: each property listed on Schedule 1.1E, as to
which the Collateral Trustee for the benefit of the Secured Parties shall be
granted a Lien pursuant to the Mortgages.
          “Mortgages”: each of the mortgages and deeds of trust made by the
Company or any Subsidiary Guarantor in favor of, or for the benefit of, the
Collateral Trustee for the benefit of the Secured Parties, substantially in the
form of Exhibit E (with such changes thereto as the Company and the
Administrative Agent reasonably agree are advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded).
          “Multicurrency Revolving Commitment”: as to any Lender, the obligation
of such Lender, if any, to make Multicurrency Revolving Loans in an aggregate
principal not to exceed the amount set forth under the heading “Multicurrency
Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.
          “Multicurrency Revolving Commitment Period”: the period from and
including the Closing Date to the Revolving Termination Date.
          “Multicurrency Revolving Extensions of Credit”: as to any
Multicurrency Revolving Lender at any time, an amount equal to the Dollar
Equivalent of the aggregate principal amount of all Multicurrency Revolving
Loans held by such Lender then outstanding.
          “Multicurrency Revolving Lender”: each Lender that has a Multicurrency
Revolving Commitment or that holds Multicurrency Revolving Loans.

18



--------------------------------------------------------------------------------



 



          “Multicurrency Revolving Loans”: as defined in Section 2.6(a).
          “Multicurrency Revolving Percentage”: as to any Multicurrency
Revolving Lender at any time, the percentage which such Lender’s Multicurrency
Revolving Commitment then constitutes of the Total Multicurrency Revolving
Commitments or, at any time after all of the Multicurrency Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Multicurrency Revolving Extensions of Credit then
outstanding constitutes of the Total Multicurrency Revolving Extensions of
Credit then outstanding.
          “Net Book Value”: with respect to any asset of any Person (a) other
than accounts receivable, the gross book value of such asset on the balance
sheet of such Person, minus depreciation in respect of such asset on such
balance sheet and (b) with respect to accounts receivable, the gross book value
thereof, minus any specific reserves attributable thereto.
          “Net Cash Proceeds”: (a) the gross cash proceeds (including payments
from time to time in respect of installment obligations, if applicable, and cash
equivalents) received less (b) the sum of:
          (i) the amount, if any, of all taxes paid or estimated to be payable
by the Company or any Subsidiary or affiliate thereof in connection with such
transaction,
          (ii) the amount of any reasonable reserve established in accordance
with GAAP against any liabilities (other than any taxes deducted pursuant to
clause (i) above) (A) associated with the assets that are the subject of such
transaction and (B) retained by the Company or any Subsidiary or affiliate
thereof,
          (iii) the amount of any indebtedness secured by a Lien on the assets
that are the subject of the transaction to the extent that the instrument
creating or evidencing such indebtedness requires that such indebtedness be
repaid upon consummation of such transaction (but excluding Indebtedness
referred to in the definition of “Mandatory Prepayment”), and
          (iv) fees and expenses attributable to the transaction.
          “New Local Facility”: as defined in Section 2.30.
          “New Local Facility Lender”: as defined in Section 2.30.
          “Non-Acceptance Canadian Lender”: as defined in Section 2.10(i).
          “Non-Excluded Taxes”: as defined in Section 2.26(a).
          “Non-Extending Lender”: as defined in Section 2.33.
          “Non-U.S. Lender”: as defined in Section 2.26(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Notice of Acceleration”: as defined in the Collateral Trust
Agreement.
          “Obligations”: the Credit Agreement Obligations as defined in the
Collateral Trust Agreement.

19



--------------------------------------------------------------------------------



 



          “Optional Currency”: at any time, Euro, Pounds Sterling, Swedish
Kroner and such other currencies which are freely convertible into Dollars and
are freely traded and available in the London interbank eurocurrency market with
the consent of the Administrative Agent and the Majority Facility Lenders under
the Multicurrency Revolving Facility (or, in the case of Letters of Credit, the
applicable Issuing Lender).
          “Original currency”: as defined in Section 10.13.
          “Other Principal Trade Names”: each of the trademarks listed under the
heading “Other Principal Trade Names” on Schedule 1.1F and all other Trademarks
consisting of or containing any of the trademarks listed under the heading
“Other Principal Trade Names” on Schedule 1.1F or any variation or simulation
thereof.
          “Other Taxes”: any and all present or future stamp or documentary
taxes and any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Outstanding Amount”: (a) with respect to Indebtedness, the aggregate
outstanding principal amount thereof, (b) with respect to banker’s acceptances,
letters of credit or letters of guarantee, the aggregate undrawn, unexpired face
amount thereof plus the aggregate unreimbursed drawn amount thereof, (c) with
respect to hedging obligations, the aggregate amount recorded by the Company or
any Subsidiary as its termination liability thereunder, (d) with respect to cash
management obligations or guarantees, the aggregate maximum amount thereof
(i) that the relevant cash management provider is entitled to assert as such as
agreed from time to time by the Company or any Subsidiary and such provider or
(ii) the principal amount of the Indebtedness being guaranteed or, if less, the
maximum amount of such guarantee set forth in the relevant guarantee and
(e) with respect to any other obligations, the aggregate outstanding amount
thereof.
          “Participant”: as defined in Section 10.6(c).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “PDMP”: “Principal Domestic Manufacturing Property” as defined in the
Existing Notes Indentures.
          “PDMP Ratio”: at any time, the ratio of (a) the Borrowing Base Amount
of all Eligible PDMP PP&E at such time to (b) the Net Book Value of all PDMP
included in the Collateral at such time.
          “Permitted Additional Notes”: notes or other Indebtedness (other than
any Indebtedness under Permitted Additional Senior Facilities) issued (or
guaranteed) by the Company (a) the terms of which do not provide for any
scheduled repayment or mandatory redemption prior to the date that is one year
after the Term Loan Maturity Date as in effect on the Closing Date (other than
customary offers to purchase upon a change of control, asset sale or event of
loss and acceleration rights after an event of default), (b) the covenants,
events of default, guarantees and other terms of which (other than interest
rate, call features and redemption premiums), taken as a whole, are not more
restrictive to the Company than the terms of this Agreement; provided that a
certificate of a Responsible Officer of the Company is delivered to the
Administrative Agent at least five Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a description of the material terms and conditions
of such Indebtedness or drafts of the documentation

20



--------------------------------------------------------------------------------



 



relating thereto, stating that the Company has determined in good faith that
such terms and conditions satisfy the foregoing requirement and such terms and
conditions shall be deemed to satisfy the foregoing requirement unless the
Administrative Agent notifies the Company within such period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), (c) with respect to which, after giving effect to the
incurrence and application of proceeds thereof, the Borrowing Base Coverage
Ratio is at least 1.00 to 1.00 and (d) such facility (or guarantee) has been
designated as “Additional Notes Debt” pursuant to the Collateral Trust
Agreement.
          “Permitted Additional Senior Facilities”: additional term loan or
revolving credit facilities of (or guaranteed by) by the Company and any
Indebtedness incurred (or other extensions of credit made) thereunder satisfying
the conditions set forth in Section 2.31 or Section 2.32 with respect to the
establishment of an Incremental Term Loan Facility or an Incremental Revolving
Facility, as applicable; provided that (a) a certificate of a Responsible
Officer of the Company is delivered to the Administrative Agent at least five
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the establishment of such facility, together with a description
of the material terms and conditions thereof or drafts of the documentation
relating thereto, stating that the Company has determined in good faith that
such terms and conditions satisfy the foregoing requirement and such terms and
conditions shall be deemed to satisfy the foregoing requirement unless the
Administrative Agent notifies the Company within such period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), (b) such facility is established pursuant to a separate
agreement or instrument with the lenders thereof and (c) that has been
designated as “Additional Credit Agreement Debt” pursuant to the Collateral
Trust Agreement.
          “Permitted First Lien Non-Loan Exposure”: Designated Hedging
Obligations, Designated Cash Management Obligations, reimbursement obligations
in respect of letters of credit and bank guarantees, guarantees provided by the
Company or a Subsidiary Guarantor (including in respect of Indebtedness) and
other obligations of the Company or a Subsidiary Guarantor that do not
constitute Indebtedness that have been designated by the Company pursuant to the
terms of the Collateral Trust Agreement as “Permitted First Lien Non-Loan
Exposure”; provided that after giving pro forma effect to such designation and
any application of the proceeds thereof the Borrowing Base Coverage Ratio is at
least 1.00 to 1.00; provided, further, that the aggregate Outstanding Amount of
Permitted First Lien Non-Loan Exposure shall not exceed $1,500,000,000 at any
time.
          “Permitted Holders”: holders of the Company’s Class B Stock on the
Closing Date and other holders of such Capital Stock from time to time; provided
that such holders satisfy the qualifications set forth in clauses (i) through
(vii) of subsection 2.2 of Article Fourth of the Company’s Restated Certificate
of Incorporation as in effect on the Closing Date.
          “Permitted Liens” means:
     (a) Liens for taxes, assessments, governmental charges and utility charges,
in each case that are not yet subject to penalties for non-payment or that are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Company in
conformity with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like Liens arising in the ordinary course of business;
     (c) permits, servitudes, licenses, easements, rights-of-way, restrictions
and other similar encumbrances imposed by applicable law or incurred in the
ordinary course of business or

21



--------------------------------------------------------------------------------



 



minor imperfections in title to real property that do not in the aggregate
materially interfere with the ordinary conduct of the business of the Company
and its Subsidiaries taken as a whole;
     (d) leases, licenses, subleases or sublicenses of assets (including,
without limitation, real property and intellectual property rights) granted to
others that do not in the aggregate materially interfere with the ordinary
conduct of the business of the Company and its Subsidiaries taken as a whole and
licenses of trademarks and intellectual property rights in the ordinary course
of business;
     (e) pledges or deposits made in the ordinary course of business or
statutory Liens imposed in connection with worker’s compensation, unemployment
insurance or other types of social security or pension benefits or Liens
incurred or pledges or deposits made to secure the performance of bids, tenders,
sales, contracts (other than for the repayment of borrowed money), statutory
obligations, and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;
     (f) Liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Company or any
of its Subsidiaries or in connection with sales of accounts, payment
intangibles, chattel paper or instruments;
     (g) purchase money Liens on property (other than shares of Capital Stock or
Indebtedness) existing at the time of acquisition (including acquisition through
amalgamation, merger or consolidation) or to secure the payment of any part of
the purchase price thereof or to secure any Indebtedness incurred prior to, at
the time of, or within 60 days after, the acquisition of such property for the
purpose of financing all or any part of the purchase price thereof or to secure
Indebtedness provided, or guaranteed, by a Governmental Authority to finance
research and development, limited in each case to the property purchased (or
developed) with the proceeds thereof;
     (h) Liens in existence on the Closing Date; provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased (except as otherwise
permitted by this Agreement);
     (i) Liens on property or Capital Stock of a Person at the time such Person
becomes a Subsidiary; provided however, that such Liens are not created,
incurred or assumed in connection with, or in contemplation of, such other
Person becoming a Subsidiary; provided further, however, that any such Lien may
not extend to any other property owned by the Company or any Subsidiary;
     (j) Liens on property at the time the Company or a Subsidiary acquires the
property, including any acquisition by means of a merger or consolidation with
or into the Company or any Subsidiary; provided, however, that such Liens are
not created, incurred or assumed in connection with, or in contemplation of,
such acquisition; provided further, however, that such Liens may not extend to
any other property owned by the Company or any Subsidiary;
     (k) any Lien securing the renewal, refinancing, replacing, refunding,
amendment, extension or modification, as a whole or in part, of any indebtedness
secured by any Lien permitted by clause (g), (h), (i), (j), (o), (p) and (x) of
this definition or this paragraph (k) without any change in the assets subject
to such Lien;

22



--------------------------------------------------------------------------------



 



     (l) any Lien arising out of claims under a judgment or award rendered or
claim filed so long as such judgments, awards or claims do not constitute an
Event of Default;
     (m) any Lien consisting of rights reserved to or vested in any Governmental
Authority by any statutory provision;
     (n) Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts held at
such banks or financial institutions or over investment property held in a
securities account, as the case may be, to facilitate the operation of cash
pooling and/or interest set-off arrangements in respect of such bank accounts or
securities accounts in the ordinary course of business;
     (o) Liens created pursuant to (and Liens permitted by) the Collateral Trust
Agreement and the Security Documents (other than in respect of Permitted Second
Lien Debt and including, for the avoidance of doubt, Permitted First Lien
Non-Loan Exposure); provided that (except as provided in clause (y) below) the
aggregate Outstanding Amount of Incremental Facilities and any Revolving
Commitment Increase (including unused commitments under any Incremental
Revolving Facility or Revolving Commitment Increase), Permitted Additional
Senior Facilities (including any unused commitments thereunder) and Permitted
Additional Notes at any time shall not exceed $2,000,000,000; provided, further
that (x) in the case of any Incremental Facilities, Revolving Commitment
Increases, Permitted Additional Senior Facilities and/or Permitted Additional
Notes either (A) the Mazda Shares owned by the Company as of the Closing Date
shall have been pledged to the Collateral Trustee, for the benefit of the
Secured Parties, as Collateral or (B) the aggregate Outstanding Amount of any
such Incremental Facilities and any such Revolving Commitment Increase
(including unused commitments under any Incremental Revolving Facility or
Revolving Commitment Increase), Permitted Additional Senior Facilities
(including any unused commitments thereunder) and Permitted Additional Notes
shall not exceed the sum of (1) the aggregate principal amount of Term Loans
optionally repaid since the Closing Date or that are paid at maturity (including
in connection with any refinancing thereof with the proceeds of additional
Incremental Facilities, Revolving Commitment Increases, Permitted Additional
Senior Facilities or Permitted Additional Notes), plus (2) the aggregate amount
of Revolving Commitments in effect on the Closing Date (plus any increases in
the Revolving Commitments occurring after the Closing Date, which, together with
the Revolving Commitments in effect on the Closing Date, do not exceed
$11,485,000,000) that have been terminated or have expired since the Closing
Date (including in connection with any refinancing thereof with an Incremental
Revolving Facility or Revolving Commitment Increase, but net of the amount of
any increase pursuant to clause (y)) and (y) notwithstanding the limitations set
forth in the foregoing clause (x), additional Incremental Revolving Facilities
and Revolving Commitment Increases may be established (and extensions of credit
made thereunder) in an amount not to exceed the aggregate amount of Revolving
Commitments in effect on the Closing Date (plus any increases in the Revolving
Commitments occurring after the Closing Date, which, together with the Revolving
Commitments in effect on the Closing Date, do not exceed $11,485,000,000), that
have been terminated or have expired since the Closing Date (reduced by any
portion thereof allocated to increase the basket in clause (x));
     (p) Liens securing Permitted Second Lien Debt;
     (q) Liens in favor of lessors pursuant to sale and leaseback transactions
to the extent the Disposition of the assets subject to any such sale and
leaseback transaction is permitted under this Agreement;

23



--------------------------------------------------------------------------------



 



     (r) Liens securing Indebtedness or other obligations of a Subsidiary owing
to the Company or a Subsidiary Guarantor;
     (s) Liens under industrial revenue, municipal or similar bonds;
     (t) Liens on securities accounts (other than Liens to secure Indebtedness);
     (u) statutory Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of obligations of the Company
or any of its Subsidiaries under Environmental Laws to which any assets of the
Company or any such Subsidiaries are subject;
     (v) a Lien granted by the Company or any of its Subsidiaries to a landlord
to secure the payment of arrears of rent in respect of leased properties in the
Province of Quebec leased from such landlord, provided that such Lien is limited
to the assets located at or about such leased properties;
     (w) servicing agreements, development agreements, site plan agreements and
other agreements with Governmental Authorities pertaining to the use or
development of any of the property and assets of the Company consisting of real
property, provided same are complied with; and
     (x) Liens not otherwise permitted by the foregoing clauses securing
obligations or other liabilities of the Company or any Guarantor; provided that
the Outstanding Amount of all such obligations and liabilities shall not exceed
$500,000,000 at any time.
          “Permitted Refinancing”: any Indebtedness (or preferred Capital Stock,
as the case may be) issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund other Indebtedness
(or preferred Capital Stock, as the case may be); provided that:
          (a) the principal amount (or accreted value, if applicable) of such
Indebtedness (or preferred Capital Stock, as the case may be) does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness (or
preferred Capital Stock, as the case may be) so extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest thereon and the amount
of all fees, expenses and premiums incurred in connection therewith);
          (b) such Indebtedness (or preferred Capital Stock, as the case may be)
has a final maturity date later than the final maturity date of, and has a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of, the Indebtedness (or preferred Capital Stock, as the case
may be) being extended, refinanced, renewed, replaced, defeased or refunded; and
          (c) the terms of such Indebtedness (or preferred Capital Stock, as the
case may be), taken as a whole, are not more restrictive to the applicable
obligor than the Indebtedness (or preferred Capital Stock, as the case may be)
being extended, refinanced, renewed, replaced, defeased or refunded (other than
with respect to interest rates, fees, liquidation preferences, premiums and no
call periods).
          “Permitted Second Lien Debt”: Indebtedness of the Company or any
Subsidiary that (a) has been designated “Second Priority Additional Debt”
pursuant to the Collateral Trust Agreement, (b) is on terms, taken as a whole,
that are not more restrictive to the Company than the terms of this Agreement
(other than in respect respect of interest rates, fees, call features or
premiums); provided that a certificate of a Responsible Officer of the Company
is delivered to the Administrative Agent at least five Business

24



--------------------------------------------------------------------------------



 



Days (or such shorter period as the Administrative Agent may reasonably agree)
prior to the incurrence of such Indebtedness, together with a description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the foregoing requirement and such
terms and conditions shall be deemed to satisfy the foregoing requirement unless
the Administrative Agent notifies the Company within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees) and (c) has a final maturity date no earlier than
six months after the later of (i) the maturity date of any Term Loans (including
any Incremental Term Loans) outstanding at such time and (ii) the maturity date
of any Permitted Additional Notes outstanding at such time; provided that the
Outstanding Amount thereof shall not exceed $4,000,000,000 at any time.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee pension benefit plan (other
than a multiemployer plan as defined in Section 4001(a)(3) of ERISA) that is
subject to the provisions of Title IV of ERISA or Section 412 of the Code and in
respect of which the Company or a Commonly Controlled Entity is (or, if such
plan were terminated at such time, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
          “Pounds Sterling” and “£: the lawful money of the United Kingdom.
          “Pricing Grid”: as set forth on Schedule 1.1G.
          “Prime Rate”: the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to borrowers).
          “Principal Domestic Manufacturing Property”: any plant in the United
States owned or leased by the Company or any Subsidiary of the Company, the
gross book value (without deduction of any depreciation reserves) of which on
the date as of which the determination is being made exceeds 0.5% of
Consolidated Net Automotive Tangible Assets and more than 75% of the total
production measured by value (as determined by any two of the following: the
Chairman of the Board of the Company, its President, any Executive Vice
President of the Company, any Group Vice President of the Company, any Vice
President of the Company, its Treasurer or its Controller) of which in the last
fiscal year prior to said date (or such lesser period prior thereto as the plant
shall have been in operation) consisted of one or more of the following: cars or
trucks or related parts and accessories or materials for any of the foregoing.
In the case of a plant not yet in operation or of a plant newly converted to the
production of a different item or items, the total production of such plant and
the composition of such production for purposes of this definition shall be
deemed to be the Company’s best estimate (determined as aforesaid) of what the
actual total production of such plant and the composition of such production
will be in the 12 months following the date as of which the determination is
being made.
          “Principal Trade Names”: each of the trademarks listed under the
heading “Principal Trade Names” on Schedule 1.1F and all other Trademarks
consisting of or containing any of the trademarks listed under the heading
“Principal Trade Names” on Schedule 1.1F or any variation or simulation thereof.

25



--------------------------------------------------------------------------------



 



          “Qualifying Canadian Lender”: a Person or such Person’s Applicable
Lending Office that is either (a) (i) not a non-resident of Canada for purposes
of the Income Tax Act (Canada), or (ii) an authorized foreign bank deemed to be
resident in Canada for purposes of Part XIII of the Income Tax Act (Canada) in
respect of all amounts paid or credited to such Person with respect to the
Canadian Revolving Extensions of Credit to any Canadian Borrower, and which has
provided to the Company and each Canadian Borrower, upon request, a certificate
certifying such status in (i) or (ii) or (b) approved in writing by the
Administrative Agent and the Company; provided that, in respect of Loans made to
the Company, such Person or its Applicable Lending Office for the Company shall
have the capacity to lend to the Company in Dollars, such that all payments from
the Company to such Person or its Applicable Lending Office for the Company
shall be made free and clear of withholding taxes.
          “Quotation Date”: in relation to any period for which the Eurocurrency
Base Rate is to be determined hereunder, the Business Day on which quotations
would ordinarily be given by prime banks in the London interbank market (or, if
the Currency in relation to which such rate is determined is Euro, the European
interbank market) for deposits in the Currency in relation to which such rate is
to be determined for delivery on the first day of that period; provided that, if
for any such period quotations would ordinarily be given on more than one date,
the Quotation Date for that period shall be the last of those dates.
          “Refunded Swingline Loans”: as defined in Section 2.12.
          “Register”: as defined in Section 10.6(b).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Date”: as defined in Section 3.5
          “Reimbursement Obligation”: the obligation of the Company or the
relevant Subsidiary Borrower to reimburse an Issuing Lender pursuant to
Section 3.5 for amounts drawn under Letters of Credit.
          “Replaced Term Loan”: as defined in Section 10.1(c).
          “Replacement Term Loan”: as defined in Section 10.1(c).
          “Required Lenders”: at any time, Lenders with Aggregate Exposures
constituting a majority of the Aggregate Exposures of all Lenders.
          “Requirements of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court of competent jurisdiction or other Governmental Authority,
in each case applicable to and binding upon such Person and any of its property,
and to which such Person and any of its property is subject.
          “Responsible Officer”: the chief executive officer, president, chief
accounting officer, chief financial officer, treasurer, assistant treasurer or,
for purposes of Section 6.6 only, the secretary of the Company.
          “Restricted Payments”: as defined in Section 7.6.

26



--------------------------------------------------------------------------------



 



          “Restricted Pledgee Group”: the collective reference to Ford Capital
B.V., Ford Espana S.A., Ford Automotive Holdings, Ford Deutschland Holding Gmbh,
Grupo Ford, Ford Canada, Ford Argentina and Ford South Africa, and each of their
respective Subsidiaries (excluding any such Subsidiaries that are bona fide
joint ventures).
          “Revolving Commitment Increase”: as defined in Section 2.32.
          “Revolving Commitment Increase Date”: as to any Revolving Commitment
Increase, the date (which shall be a Business Day) specified in the related
Incremental Revolving Loan Activation Notice as the date on such Revolving
Commitment Increase shall be effective.
          “Revolving Commitment Period”: with respect to any Lender, the period
from and including the Closing Date to the Revolving Termination Date applicable
to such Lender.
          “Revolving Commitments”: the Domestic Revolving Commitments, the
Canadian Revolving Commitments and the Multicurrency Revolving Commitments. To
the extent any Incremental Revolving Facility or New Local Facility is
established, the “Revolving Commitments” shall, to the extent appropriate,
include commitments under such Facilities.
          “Revolving Extensions of Credit”: the Domestic Revolving Extensions of
Credit, the Canadian Revolving Extensions of Credit and the Multicurrency
Revolving Extensions of Credit. To the extent any Incremental Revolving Facility
or New Local Facility is established, “Revolving Extensions of Credit” shall, to
the extent appropriate, include the Outstanding Amount of any extensions of
credit under such Facilities.
          “Revolving Lenders”: Domestic Revolving Lenders, Canadian Revolving
Lenders and Multicurrency Revolving Lenders. To the extent any Incremental
Revolving Facility or New Local Facility is established, “Revolving Lenders”
shall, to the extent appropriate, include any Lender under such Facilities.
          “Revolving Loans”: Domestic Revolving Loans, Canadian Revolving Loans
and Multicurrency Revolving Loans. To the extent any Incremental Revolving
Facility or New Local Facility is established, “Revolving Loans” shall, to the
extent appropriate, include Loans made under such Facilities.
          “Revolving Note”: as defined in Section 2.24(i).
          “Revolving Obligations”: as defined in Section 10.7.
          “Revolving Percentage”: as to any Revolving Facility, the Domestic
Revolving Percentage, the Canadian Revolving Percentage or the Multicurrency
Revolving Percentage, as applicable. To the extent any Incremental Revolving
Facility or New Local Facility is established, the “Revolving Percentage” for
such Facility shall be determined on a comparable basis.
          “Revolving Termination Date”: as to any Lender, initially December 15,
2011, as such date for such Lender may be extended from time to time pursuant to
Section 2.33.
          “S&P”: Standard & Poor’s Ratings Group and its successors.
          “Sale and Leaseback Transaction”: as defined in Section 7.9.

27



--------------------------------------------------------------------------------



 



          “Schedule I Lender”: Canadian Revolving Lenders that are banks named
in Schedule I to the Bank Act (Canada).
          “Schedules II/III Reference Lenders”: Canadian Revolving Lenders that
are banks named in Schedule II or Schedule III to the Bank Act (Canada), and to
be agreed between the Company and the Administrative Agent.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Secured Parties”: as defined in the Collateral Trust Agreement.
          “Security Agreement”: the Security Agreement to be executed and
delivered by the Company and each Subsidiary Guarantor, substantially in the
form of Exhibit A.
          “Security Documents”: the collective reference to the Security
Agreement, the Mortgages, the Trademark Security Agreement and all other
security documents hereafter delivered to the Administrative Agent granting a
Lien on any property of any Person to secure the Secured Obligations (as defined
in the Collateral Trust Agreement).
          “Significant Guarantor”: on any date of determination, each Subsidiary
Guarantor (a) whose total assets at the last day of the four fiscal quarters
ending on the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.1 were equal to or greater
than 10% of the sum of (i) the Consolidated Total Automotive Assets at such date
plus (ii) the equity value of the Capital Stock of FMCC owned, directly or
indirectly, by the Company as reflected in the most recent financial statements
of FMCC delivered pursuant to Section 6.2 or (b) for the purpose of any
particular representation, covenant or default in this Agreement, that, when
combined with each other Subsidiary Guarantor that has breached such
representation or covenant or is the subject of such default, would constitute a
Significant Guarantor under the foregoing clause (a).
          “Specified Currency Loan”: means each Revolving Loan denominated in
Kroner or any other currency that is not a “Standard Specified Currency” as
defined in the 2003 ISDA Credit Derivatives Definitions published by the
International Swaps and Derivatives Association, Inc.
          “Subsidiary”: with respect to any Person, any corporation,
association, joint venture, partnership, limited liability company or other
business entity (whether now existing or hereafter organized) of which at least
a majority of the Voting Stock is, at the time as of which any determination is
being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.
          “Subsidiary Borrower”: any Subsidiary that becomes a party hereto
pursuant to Section 10.1(d) until such time as such Subsidiary Borrower is
removed as a party hereto pursuant to Section 10.1(d).
          “Subsidiary Guarantor”: each Initial Subsidiary Guarantor, each
Additional Subsidiary Guarantor and each other Subsidiary (including any joint
venture) that becomes a party to the Guarantee and Security Agreement after the
Closing Date pursuant to Section 6.7 or otherwise.

28



--------------------------------------------------------------------------------



 



          “Swingline Commitment”: as to any Lender, the obligation of such
Lender (or its Applicable Lending Office) to make Swingline Loans pursuant to
Section 2.11 in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth under the heading “Swingline Commitment” opposite
such Lenders name on Schedule 1.1A, as the same may be changed from time to time
pursuant to Section 2.13.
          “Swingline Lender”: each Lender that has a Swingline Commitment, in
its capacity as the lender of Swingline Loans.
          “Swingline Loans”: as defined in Section 2.11.
          “Swingline Participation Amount”: as defined in Section 2.12.
          “Swingline Sublimit”: $2,000,000,000.
          “Syndication Agents”: as defined in the preamble hereto.
          “TARGET Day”: any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system is open for the settlement of
payments in Euro.
          “Taxes” means any taxes, charges or assessments, including but not
limited to income, sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar tax, charges or assessments.
          “Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Company in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1A.
          “Term Lender”: each Lender that has a Term Commitment or holds a Term
Loan. To the extent any Incremental Term Loans are made hereunder, “Term
Lenders” shall, to the extent appropriate, include Incremental Lenders that hold
Incremental Term Loans.
          “Term Loan Maturity Date”: December 15, 2013.
          “Term Loans”: as defined in Section 2.1. To the extent any Incremental
Term Loans are made hereunder, “Term Loans” shall, to the extent appropriate,
include such Incremental Term Loans.
          “Term Note”: as defined in Section 2.24(i).
          “Term Percentage”: as to any Term Lender at any time, the percentage
which such Lender’s Term Commitment then constitutes of the aggregate Term
Commitments (or, at any time after the Closing Date, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).
          “Third Quarter 2006 10-Q”: as defined in Section 4.1.
          “Total Available Revolving Commitments”: at any time, an amount equal
to the excess, if any, of (a) the Total Revolving Commitments then in effect,
over (b) the Total Revolving Extensions of Credit then outstanding.

29



--------------------------------------------------------------------------------



 



          “Total Canadian Revolving Commitments”: at any time, the aggregate
amount of the Canadian Revolving Commitments then in effect.
          “Total Canadian Revolving Extensions of Credit”: at any time, the
aggregate Outstanding Amount of the Canadian Revolving Extensions of Credit of
the Canadian Revolving Lenders at such time.
          “Total Domestic Revolving Commitments”: at any time, the aggregate
amount of the Domestic Revolving Commitments then in effect.
          “Total Domestic Revolving Extensions of Credit”: at any time, the
aggregate Outstanding Amount of the Domestic Revolving Extensions of Credit of
the Domestic Revolving Lenders at such time.
          “Total Multicurrency Revolving Commitments”: at any time, the
aggregate amount of the Multicurrency Revolving Commitments then in effect.
          “Total Multicurrency Revolving Extensions of Credit”: at any time, the
aggregate Outstanding Amount of the Multicurrency Revolving Extensions of Credit
of the Multicurrency Revolving Lenders at such time.
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
Outstanding Amount of (a) the Revolving Extensions of Credit of the Revolving
Lenders at such time plus (b) Competitive Loans at such time.
          “Trademark”: trademarks, trade names, business names, trade styles,
service marks, logos and other source or business identifiers, and in each case,
all goodwill associated therewith, and all registrations and recordations
thereof and all rights to obtain such renewals and extensions.
          “Trademark Security Agreement”: the Trademark Security Agreement to be
executed and delivered by the Company and the Collateral Trustee, substantially
in the form of Exhibit D.
          “Transferee”: any Assignee or Participant.
          “Treasury Rate”: with respect to any date of determination, the yield
to maturity at the time of computation of United States Treasury securities with
a constant maturity (as compiled and published in the most recent Federal
Reserve Statistical Release H.15(519) that has become publicly available at
least two Business Days prior to such date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from such date to the first day after the second
anniversary of the Closing Date; provided, however, that if the period from such
date to the first day after the second anniversary of the Closing Date is not
equal to the constant maturity of a United States Treasury security for which a
weekly average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one-twelfth of a year) from the weekly
average yields of United States Treasury securities for which such yields are
given, except that if the period from such date to the first date after the
second anniversary of the Closing Date is less than one year, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used.

30



--------------------------------------------------------------------------------



 



          “2005 10-K”: as defined in Section 4.1.
          “Type”: (a) as to any Revolving Loan, Term Loan or Acceptance, its
nature as an ABR Loan or a Eurocurrency Loan (or, in the case of any Acceptance
or Canadian Revolving Loan made in Canadian Dollars, a Canadian Base Rate Loan,
Acceptance or Acceptance Equivalent Loan), (b) as to any Competitive Loan, its
nature as a Eurocurrency Competitive Loan or a Fixed Rate Loan and (c) as to any
Swingline Loan, its nature as a Money Market Loan or an ABR Loan.
          “UCC”: the Uniform Commercial Code.
          “United States”: the United States of America.
          “US Base Rate (Canada)”: the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, N.A., Toronto Branch as its
reference rate in effect at its principal office in Toronto, Canada for
determining rates applicable to Dollar denominated commercial loans in Canada
(the US Base Rate (Canada) not being intended to be the lowest rate of interest
charged by JPMorgan Chase Bank, N.A., Toronto Branch in connection with
extensions of credit to borrowers).
          “Volvo”: means Ford VHC AB, a company organized under the laws of
Sweden.
          “Volvo Group Member”: means each of Volvo, Volvo Car Holding
Corporation or Volvo Car Corporation, in each case so long as such Person is a
Subsidiary.
          “Volvo Trade Name”: all Trademarks owned by or licensed to the Company
and its Subsidiaries consisting of or containing “Volvo” or any variation or
simulation thereof.
          “Voting Stock”: with respect to any Person, such Person’s Capital
Stock having the right to vote for election of directors (or the equivalent
thereof) of such Person under ordinary circumstances.
          1.2 Other Definitional Provisions. (a) As used in this Agreement, the
terms listed in Schedule 1.1B shall have the respective meanings set forth in
such Schedule 1.1B. Unless otherwise specified therein, all terms defined in
this Agreement shall have the defined meanings when used in the other Loan
Documents or any certificate or other document made or delivered pursuant hereto
or thereto.
     (b) As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP, (ii) the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, (iii) the word
“incur” shall be construed to mean incur, create, issue, assume, become liable
in respect of or suffer to exist (and the words “incurred” and “incurrence”
shall have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights,
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time and (vi) references to any Person shall include its successors and
assigns.
     (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
(including the Schedules and Exhibits hereto) and not to any particular
provision of this Agreement (or the Schedules and

31



--------------------------------------------------------------------------------



 



Exhibits hereto), and Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.
     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
          1.3 Conversion of Foreign Currencies.
     (a) Except as otherwise expressly set forth on Schedule 1.1B, the
Administrative Agent shall determine the Dollar Equivalent of any amount as
required hereby, and a determination thereof by the Administrative Agent shall
be conclusive absent manifest error. The Administrative Agent may, but shall not
be obligated to, rely on any determination made by any Loan Party in any
document delivered to the Administrative Agent.
     (b) For purposes of determining compliance with Section 7.3, 7.4 or 7.8,
with respect to any amount of Indebtedness in a currency other than Dollars, the
Dollar Equivalent thereof shall be determined based on the Exchange Rate in
effect at the time such Indebtedness was incurred.
     (c) The Administrative Agent may set up appropriate rounding off mechanisms
or otherwise round-off amounts hereunder to the nearest higher or lower amount
in whole Dollar or cent to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
Dollars or in whole cents, as may be necessary or appropriate.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
          2.1 Term Commitments. Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (a “Term Loan”) in Dollars to
the Company on the Closing Date in an amount equal to the amount of the Term
Commitment of such Lender. The Term Loans may from time to time be Eurocurrency
Loans or ABR Loans, as determined by the Company and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.19.
          2.2 Procedure for Term Loan Borrowing. The Company shall give the
Administrative Agent notice (which notice must be received by the Administrative
Agent prior to (a) 12:00 Noon, New York City time, two Business Days prior to
the anticipated Closing Date, in the case of Eurocurrency Loans, or (b) 12:00
Noon, New York City time, one Business Day prior to the anticipated Closing
Date, in the case of ABR Loans) requesting that the Term Lenders make the Term
Loans on the Closing Date and specifying, (i) the amount and Type to be borrowed
and (ii) in the case of Eurocurrency Loans, the respective lengths of the
initial Interest Period(s) therefor. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof. Not later
than 12:00 Noon, New York City time, on the Closing Date each Term Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender. The Administrative Agent shall credit the account of the Company on
the books of such office of the Administrative Agent or such other account as
the Company shall specify in writing with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.
     2.3 Repayment of Term Loans. (a) The Term Loan of each Term Lender shall be
repayable on each date set forth below in an amount equal to such Lender’s Term
Percentage multiplied by the amount set forth below opposite such date:

32



--------------------------------------------------------------------------------



 



      Installment   Principal Amount  
March 15, 2007
  $17,500,000
June 15, 2007
  $17,500,000
September 15, 2007
  $17,500,000
December 15, 2007
  $17,500,000
March 15, 2008
  $17,500,000
June 15, 2008
  $17,500,000
September 15, 2008
  $17,500,000
December 15, 2008
  $17,500,000
March 15, 2009
  $17,500,000
June 15, 2009
  $17,500,000
September 15, 2009
  $17,500,000
December 15, 2009
  $17,500,000
March 15, 2010
  $17,500,000
June 15, 2010
  $17,500,000
September 15, 2010
  $17,500,000
December 15, 2010
  $17,500,000
March 15, 2011
  $17,500,000
June 15, 2011
  $17,500,000
September 15, 2011
  $17,500,000
December 15, 2011
  $17,500,000
March 15, 2012
  $17,500,000
June 15, 2012
  $17,500,000
September 15, 2012
  $17,500,000
December 15, 2012
  $17,500,000
March 15, 2013
  $17,500,000
June 15, 2013
  $17,500,000
September 15, 2013
  $17,500,000
Term Loan Maturity Date
  $6,527,500,000

     ; provided, that the Company shall repay all outstanding Term Loans on the
Term Loan Maturity Date.
          (b) The Incremental Term Loans made after the Closing Date, if any, of
each Incremental Lender shall be repaid in such installments as are specified in
the Incremental Term Loan Activation Notice pursuant to which such Incremental
Term Loans were made.
          2.4 Domestic Revolving Commitments. (a) Subject to the terms and
conditions hereof, each Domestic Revolving Lender severally agrees to make
revolving credit loans (“Domestic Revolving Loans”) in Dollars to the Company or
any Domestic Subsidiary Borrower from time to time during the Revolving
Commitment Period; provided that, after giving effect to such borrowing and the
use of proceeds thereof, (i) such Lender’s Domestic Revolving Extensions of
Credit do not exceed the amount of such Lender’s Domestic Revolving Commitments,
(ii) the Outstanding Amount of Borrowing Base Debt shall not exceed the
Borrowing Base at such time and (iii) the Total Revolving Extensions of Credit
shall not exceed the Total Revolving Commitments then in effect. During the
Revolving Commitment Period the Company and any Domestic Subsidiary Borrower may
use the Domestic Revolving Commitments by borrowing, prepaying the Domestic
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Domestic Revolving Loans may from time to time
be Eurocurrency Loans or ABR Loans, as determined by the Company or any

33



--------------------------------------------------------------------------------



 



Domestic Subsidiary Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.19.
     (b) The Company and any relevant Subsidiary Borrower shall repay all
outstanding Domestic Revolving Loans of a Lender on the Revolving Termination
Date for such Lender.
          2.5 Procedure for Domestic Revolving Loan Borrowing. The Company and
any Domestic Subsidiary Borrower may borrow under the Domestic Revolving
Commitments during the Revolving Commitment Period on any Business Day, provided
that the Company or the relevant Domestic Subsidiary Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) prior to (a) 12:00 Noon, New York City time, three Business Days prior
to the requested Borrowing Date, in the case of Eurocurrency Loans, or (b) 12:00
Noon, New York City time, on the date of the proposed borrowing, in the case of
ABR Loans), specifying (i) the amount and Type of Domestic Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurocurrency Loans, the respective lengths of the initial Interest Period(s)
therefor. If no election as to the Type of a Domestic Revolving Loan is
specified in any such notice, then the requested borrowing shall be an ABR Loan.
If no Interest Period with respect to any Eurocurrency Loan is specified in any
such notice, then the Company or the relevant Subsidiary Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Each
borrowing under the Domestic Revolving Commitments shall be in an amount equal
to $50,000,000 (or, if the then aggregate Available Domestic Revolving
Commitments are less than $50,000,000, such lesser amount) or a whole multiple
of $10,000,000 in excess thereof; provided, that the Swingline Lender may
request, on behalf of the Company or any Domestic Subsidiary Borrower,
borrowings under the Domestic Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.12. Upon receipt of any such notice from the
Company or any Domestic Subsidiary Borrower, the Administrative Agent shall
promptly notify each Domestic Revolving Lender thereof. Each Domestic Revolving
Lender will make the amount of its pro rata share of each borrowing available to
the Administrative Agent for the account of the Company or the relevant
Subsidiary Borrower at the Funding Office prior to 2:00 P.M., New York City
time, on the Borrowing Date requested by the Company or such Subsidiary Borrower
in funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Company or the relevant Subsidiary Borrower by the
Administrative Agent crediting the account of the Company or the relevant
Subsidiary Borrower on the books of such office or such other account as the
Company or relevant Subsidiary Borrower may specify to the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Domestic Revolving Lenders and in like funds as received by the
Administrative Agent.
          2.6 Multicurrency Revolving Loan Commitments. (a) Subject to the terms
and conditions hereof, each Multicurrency Revolving Lender severally agrees to
make (or cause its Applicable Lending Office to make) revolving credit loans
(“Multicurrency Revolving Loans”) in Dollars or any Optional Currency to the
Company or any Foreign Subsidiary Borrower (other than a Canadian Borrower) from
time to time during the Revolving Commitment Period; provided that, after giving
effect to such borrowing and the use of proceeds thereof, (i) the Dollar
Equivalent of such Lender’s Multicurrency Revolving Extensions of Credit do not
exceed the amount of such Lender’s Multicurrency Revolving Commitments, (ii) the
Outstanding Amount of Borrowing Base Debt shall not exceed the Borrowing Base at
such time and (iii) the Total Revolving Extensions of Credit shall not exceed
the Total Revolving Commitments then in effect. During the Revolving Commitment
Period the Company and any relevant Foreign Subsidiary Borrower may use the
Multicurrency Revolving Loan Commitments by borrowing, prepaying the
Multicurrency Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Multicurrency Revolving
Loans shall be Eurocurrency Loans as notified to the Administrative Agent in
accordance with Sections 2.7 and 2.19.

34



--------------------------------------------------------------------------------



 



     (b) The Company and each relevant Subsidiary Borrower shall repay all
outstanding Multicurrency Revolving Loans of a Lender on the Revolving
Termination Date for such Lender.
          2.7 Procedure for Multicurrency Revolving Loan Borrowing. The Company
and any Foreign Subsidiary Borrower (other than a Canadian Borrower) may borrow
under the Multicurrency Revolving Loan Commitments during the Revolving
Commitment Period on any Business Day, provided that the Company or the relevant
Foreign Subsidiary Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) prior to 12:00 Noon, London
time, three Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans, specifying (a) the amount and Currency of Multicurrency
Revolving Loans to be borrowed, (b) the requested Borrowing Date and (c) the
respective lengths of the initial Interest Period(s) therefor. If no Interest
Period with respect to any Eurocurrency Loan is specified in any such notice,
then the Company or the relevant Subsidiary Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Each borrowing under the
Multicurrency Revolving Loan Commitments shall be in an amount that is an
integral multiple of 10,000,000 of the relevant Currency and no less than an
amount which is equal to the Dollar Equivalent of $50,000,000 (or, if the then
aggregate Available Multicurrency Revolving Loan Commitments are less than
$50,000,000, such lesser amount). Upon receipt of any such notice from the
Company or the relevant Subsidiary Borrower, the Administrative Agent shall
promptly notify each Multicurrency Revolving Lender thereof. Each Multicurrency
Revolving Lender will make (or cause its Applicable Lending Office to make) the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Company or the relevant Subsidiary Borrower at the
Funding Office prior to 2:00 P.M., London time, on the Borrowing Date requested
by the Company or such Subsidiary Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Company
or the relevant Subsidiary Borrower by the Administrative Agent crediting the
account of the Company or the relevant Subsidiary Borrower on the books of such
office or such other account as the Company or relevant Subsidiary Borrower may
specify to the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Multicurrency Revolving Lenders and
in like funds as received by the Administrative Agent.
          2.8 Canadian Revolving Commitments. (a) Subject to the terms and
conditions hereof, each Canadian Revolving Lender severally agrees to make (or
cause its Applicable Lending Office to make) revolving credit loans (“Canadian
Revolving Loans”) in Dollars to the Company and in Dollars or Canadian Dollars
to any Canadian Borrower from time to time during the Revolving Commitment
Period; provided that, after giving effect to such borrowing and the use of
proceeds thereof, (i) the Dollar Equivalent of such Lender’s Canadian Revolving
Extensions of Credit does not exceed the amount of such Lender’s Canadian
Revolving Commitments, (ii) the Outstanding Amount of Borrowing Base Debt shall
not exceed the Borrowing Base at such time, (iii) the Total Canadian Revolving
Extensions of Credit shall not exceed the Total Canadian Revolving Commitments
then in effect, and (iv) the Total Revolving Extensions of Credit shall not
exceed the Total Revolving Commitments then in effect; provided, further, that,
except as permitted by Section 10.6(b), any Lender making Loans to the Company
or to a Canadian Borrower under this Section 2.8 shall be a Qualifying Canadian
Lender. During the Revolving Commitment Period the Company and any Canadian
Borrower may use the Canadian Revolving Loan Commitments by borrowing, prepaying
the Canadian Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Canadian Revolving Loans
shall be Eurocurrency Loans or ABR Loans (if denominated in Dollars) or Canadian
Base Rate Loans (if denominated in Canadian Dollars) or any combination thereof
as notified to the Administrative Agent in accordance with Sections 2.9 and
2.19.
     (b) The Company and each relevant Subsidiary Borrower shall repay all
outstanding Canadian Revolving Loans of a Lender on the Revolving Termination
Date for such Lender.

35



--------------------------------------------------------------------------------



 



          2.9 Procedure for Canadian Revolving Loan Borrowing. The Company and
any Canadian Borrower may borrow under the Canadian Revolving Commitments during
the Revolving Commitment Period on any Business Day; provided that the Company
or the relevant Canadian Borrower shall give the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) prior to (a) 12:00
Noon, New York City time, three Business Days prior to the requested Borrowing
Date, in the case of Eurocurrency Loans, or (b) 12:00 Noon, New York City Time,
on the date of the proposed borrowing, in the case of ABR Loans or Canadian Base
Rate Loans), specifying (i) the amount, Type and Currency of Canadian Revolving
Loans to be borrowed, (ii) the requested Borrowing Date, and (iii) in the case
of Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. If no election as to
the Type of a Canadian Revolving Loan denominated in Dollars is specified in any
such notice, then the requested borrowing shall be an ABR Loan. If no Interest
Period with respect to any Eurocurrency Loan is specified in any such notice,
then the Company or the relevant Canadian Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Each borrowing under the
Canadian Revolving Commitments in Dollars shall be in an amount equal to
$50,000,000 or a whole multiple thereof (or, if the then aggregate Available
Canadian Revolving Commitments are less than $50,000,000, such lesser amount).
Each borrowing under the Canadian Revolving Commitments in Canadian Dollars
shall be in an amount equal to C$25,000,000 (or, if the then aggregate Available
Canadian Revolving Commitments are less than C$25,000,000, such lesser amount)
or a whole multiple of C$5,000,000 in excess thereof. Upon receipt of any such
notice from the Company or any Canadian Borrower, the Administrative Agent shall
promptly notify each Canadian Revolving Lender thereof. Each Canadian Revolving
Lender will make (or cause its Applicable Lending Office to make) the amount of
its pro rata share of each borrowing available to the Administrative Agent for
the account of the Company or the relevant Canadian Borrower at the Funding
Office prior to 2:00 P.M., New York City time, on the Borrowing Date requested
by the Company or such Canadian Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Company
or the relevant Canadian Borrower by the Administrative Agent crediting the
account of the Company or the relevant Canadian Borrower on the books of such
office or such other account as the Company or relevant Canadian Borrower may
specify to the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Canadian Revolving Lenders and in
like funds as received by the Administrative Agent.
          2.10 Procedure for Canadian Acceptances. (a) Acceptance Commitment.
Subject to the terms and conditions hereof, each Canadian Revolving Lender
severally agrees that each Canadian Borrower may issue Acceptances denominated
in Canadian Dollars, in minimum denominations of C$25,000,000 or a whole
multiple thereof and in minimum aggregate amounts of C$5,000,000 or any greater
whole multiple of C$1,000,000, each in accordance with the provisions of this
Section 2.10 from time to time until the Revolving Termination Date; provided,
that after giving effect to the issuance of such Acceptance and the use of
proceeds thereof, (i) the Available Canadian Revolving Commitment of any
Canadian Revolving Lender shall not be less than zero, (ii) the Total Canadian
Revolving Extensions of Credit shall not exceed the Total Canadian Revolving
Commitments then in effect, (iii) the Outstanding Amount of Borrowing Base Debt
shall not exceed the Borrowing Base at such time and (iv) the Total Revolving
Extensions of Credit shall not exceed the Total Revolving Commitments then in
effect; provided, further, that (A) at all times the outstanding aggregate face
amount of all Acceptances made by the Applicable Lending Offices of a Canadian
Revolving Lender shall equal its Canadian Revolving Percentage of the
outstanding face amount of all Acceptances made by the Applicable Lending
Offices of all Canadian Revolving Lenders and (B) any Canadian Revolving Lender
to which a Canadian Borrower issues Acceptances shall be a Qualifying Canadian
Lender. For purposes of this Agreement, the full face value of an Acceptance,
without discount, shall be used when calculations are made to determine the
Outstanding Amount of a Canadian Revolving Lender’s Acceptances; provided that
in computing the face amount of Acceptances outstanding, the face amount of an
Acceptance in respect of which the Acceptance Obligation has been prepaid by a
Canadian Borrower and received by the Canadian

36



--------------------------------------------------------------------------------



 



Revolving Lender that created the same in accordance with the terms of this
Agreement shall not be included.
     (b) Terms of Acceptance. Each Draft shall be accepted by the Applicable
Lending Office of a Canadian Revolving Lender, upon the written request of a
Canadian Borrower given in accordance with paragraph (c) of this Section 2.10,
by the completion and acceptance by such Applicable Lending Office of a Draft
(i) payable in Canadian Dollars, drawn by a Canadian Borrower on the Applicable
Lending Office in accordance with this Agreement, to the order of the Applicable
Lending Office and (ii) maturing prior to the Revolving Termination Date on a
Business Day not less than one month nor more than six months after the date of
such Draft (and in periods of one month, two months, threes months or, if
available, six months , as selected by a Canadian Borrower), excluding days of
grace, all as specified in a Drawing Notice to be delivered under paragraph
(c) of this Section 2.10. Notwithstanding anything to the contrary in this
Agreement, all requests for issuances of Acceptances and all selections of
periods and maturity dates of Acceptances shall be made pursuant to such
elections so that no more than 10 different Acceptance maturity dates shall be
outstanding at any one time.
     (c) Drawing Notice and Discount of Acceptances. (i) With respect to each
requested acceptance of Drafts, a Canadian Borrower shall give the
Administrative Agent a notice of drawing (each, a “Drawing Notice”),
substantially in the form of Exhibit H (which shall be irrevocable and may be by
telephone confirmed in writing within one Business Day) to be received prior to
10:00 A.M., Toronto time, at least two Business Days prior to the date of the
requested acceptance, specifying:
     (A) the date on which such Drafts are to be accepted;
     (B) the aggregate face amount of such Drafts;
     (C) the maturity date of such Acceptances; and
     (D) whether the Canadian Revolving Lenders must purchase or arrange for the
purchase of the Acceptances.
          (ii) Upon receipt of a Drawing Notice, the Administrative Agent shall
promptly notify each Applicable Lending Office of a Canadian Revolving Lender of
the contents thereof and of such Canadian Revolving Lender’s ratable share of
the Acceptances requested thereunder. The aggregate face amount of the Drafts to
be accepted by Applicable Lending Office of a Canadian Revolving Lender shall be
determined by the Administrative Agent by reference to the respective Canadian
Revolving Commitments of the Canadian Revolving Lenders; provided that, if the
face amount of an Acceptance which would otherwise be accepted by the Applicable
Lending Office of a Canadian Revolving Lender is not C$5,000,000, or a whole
multiple thereof, the face amount shall be increased or reduced by the
Administrative Agent, in its sole discretion, to C$1,000,000, or the nearest
integral multiple thereof, as appropriate.
          (iii) On each date upon which Acceptances are to be accepted, the
Administrative Agent shall advise the relevant Canadian Borrower of the
applicable Discount Rate for the Applicable Lending Office of each Canadian
Revolving Lender. Not later than 10:00 A.M., Toronto time, on such date each
Applicable Lending Office of a Canadian Revolving Lender shall, subject to the
fulfillment of the conditions precedent specified in Section 5.2, and subject to
the Applicable Lending Office of each Non-Acceptance Canadian Lender making

37



--------------------------------------------------------------------------------



 



Acceptance Equivalent Loans pursuant to paragraph (i) of this Section 2.10,
(A) on the basis of the information supplied by the Administrative Agent, as
aforesaid, complete a Draft or Drafts of the relevant Canadian Borrower by
filling in the amount, date and maturity date thereof in accordance with the
applicable Drawing Notice, (B) duly accept such Draft or Drafts, (C) offer to
purchase such Acceptance or Acceptances at the applicable Discount Rate,
(D) give the Administrative Agent facsimile or telex notice of such Applicable
Lending Office’s acceptance of such Draft or Drafts and confirming the Discount
Rate at which it discounted the Acceptance or Acceptances and the amount paid to
the Administrative Agent for the account of such Canadian Borrower and (E) remit
to the Administrative Agent in Canadian Dollars in immediately available funds
an amount equal to the Discount Proceeds. Upon receipt by the Administrative
Agent of such sums from the Applicable Lending Offices of the Canadian Revolving
Lenders, the Administrative Agent shall make the aggregate amount thereof
available to such Canadian Borrower.
          (iv) Each extension of credit hereunder through the acceptance of
Drafts shall be made simultaneously and pro rata by the Applicable Lending
Office of each of the Canadian Revolving Lenders in accordance with their
respective Canadian Revolving Commitments.
     (d) Sale of Acceptances. A Canadian Borrower shall agree to sell, and the
Applicable Lending Offices of the Canadian Revolving Lenders shall purchase or
arrange for the purchase of, all of the Acceptances in the market and each
Applicable Lending Office of a Canadian Revolving Lender shall provide to the
Administrative Agent the Discount Proceeds for the account of such Canadian
Borrower. The Acceptance Fee in respect of such Acceptances may, at the option
of the Applicable Lending Office of a Canadian Revolving Lender, be set off
against the Discount Proceeds payable by such Applicable Lending Office of such
Canadian Revolving Lender hereunder.
     (e) Acceptance Obligation. The relevant Canadian Borrower is obligated, and
hereby unconditionally agrees, to pay to the Administrative Agent for the
benefit of each Applicable Lending Office of each Canadian Revolving Lender the
face amount of each Acceptance created by such Applicable Lending Office in
accordance with a Drawing Notice on the maturity date thereof, or on such
earlier date as may be required pursuant to provisions of this Agreement. With
respect to each Acceptance which is outstanding hereunder, the relevant Canadian
Borrower shall notify the Administrative Agent prior to 11:00 A.M., Toronto
time, two Business Days prior to the maturity date of such Acceptance (which
notice shall be irrevocable) of its intention to either (x) issue Acceptances on
such maturity date to provide for the payment of such maturing Acceptance and
shall deliver to the Administrative Agent a Drawing Notice with respect thereto
or (y) repay the maturing Acceptances on the maturity date. Any repayment of an
Acceptance must be made at or before 2:00 P.M. (Toronto time) on the maturity
date of such Acceptance. If the relevant Canadian Borrower fails to provide such
notice to the Administrative Agent or fails to repay the maturing Acceptances,
or if an Event of Default has occurred and is continuing on such maturity date,
the relevant Canadian Borrower’s obligations in respect of the maturing
Acceptances shall be deemed to have been converted on the maturity date thereof
into a Canadian Base Rate Loan in an amount equal to the face amount of the
maturing Acceptances. Each Canadian Borrower waives presentment for payment and
any other defense to payment of any amounts due to the Applicable Lending Office
of a Canadian Revolving Lender in respect of any Acceptances of such Canadian
Borrower accepted by such Applicable Lending Office under this Agreement which
might exist solely by reason of those Acceptances being held, at the maturity
thereof, by that Applicable Lending Office in its own right and each

38



--------------------------------------------------------------------------------



 



Canadian Borrower agrees not to claim any days of grace if that Applicable
Lending Office, as holder, sues such Canadian Borrower on those Acceptances for
payment of the amounts payable by such Canadian Borrower thereunder.
     (f) Supply of Drafts and Power of Attorney. To enable the Applicable
Lending Offices of the Canadian Revolving Lenders to accept Drafts in the manner
specified in this Section 2.10, each Canadian Borrower hereby appoints the
Applicable Lending Office of each Canadian Revolving Lender as its attorney to
sign and endorse on its behalf, in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Applicable Lending Office, blank
forms of its Acceptances. In this respect, it is each Canadian Revolving
Lender’s responsibility to maintain an adequate supply of blank forms of
Acceptances for acceptance under this Agreement. Each Canadian Borrower
recognizes and agrees that all Acceptances signed and/or endorsed on its behalf
by the Applicable Lending Office of a Canadian Revolving Lender shall bind such
Canadian Borrower as fully and effectually as if signed in the handwriting of
and duly issued by the proper signing officers of such Canadian Borrower;
provided, that such acts in each case are to be undertaken in accordance with
such Canadian Revolving Lender’s obligations under this Agreement. Each
Applicable Lending Office of a Canadian Revolving Lender is hereby authorized to
issue such Acceptances endorsed in blank in such face amounts as may be
determined by such Applicable Lending Office; provided that the aggregate amount
thereof is equal to the aggregate amount of Acceptances required to be accepted
by such Applicable Lending Office. Drafts drawn by a Canadian Borrower to be
accepted as Acceptances shall be signed by a duly authorized officer or officers
of such Canadian Borrower or by its attorney-in-fact including any attorney in
fact appointed pursuant to this Section 2.10(f). Each Canadian Borrower hereby
authorizes and requests each Applicable Lending Office of a Canadian Revolving
Lender in accordance with each Drawing Notice received from such Canadian
Borrower to take the measures with respect to a Draft or Drafts of such Canadian
Borrower then in possession of such Applicable Lending Office specified in
paragraph (c)(iii) of this Section 2.10. In case any authorized signatory of
such Canadian Borrower whose signature shall appear on any Draft shall cease to
have such authority before the acceptance of a Draft with respect to such Draft,
the obligations of a Canadian Borrower hereunder and under such Acceptance shall
nevertheless be valid for all purposes as if such authority had remained in
force until such creation. The Administrative Agent and each Canadian Revolving
Lender shall be fully protected in relying upon any instructions received from a
Canadian Borrower (orally or otherwise) without any duty to make inquiry as to
the genuineness of such instructions. The Administrative Agent and each Canadian
Revolving Lender shall be entitled to rely on instructions received from any
Person identifying himself (orally or otherwise) as a duly authorized officer of
a Canadian Borrower and shall not be liable for any errors, omissions, delays or
interruptions in the transmission of such instructions.
     (g) Exculpation. No Applicable Lending Office of a Canadian Revolving
Lender shall be responsible or liable for its failure to accept a Draft if the
cause of such failure is, in whole or in part, due to the failure of a Canadian
Borrower to provide the Drafts or the power of attorney described in paragraph
(f) of this Section 2.10 to such Applicable Lending Office on a timely basis nor
shall any Applicable Lending Office of a Canadian Revolving Lender be liable for
any damage, loss or other claim arising by reason of any loss or improper use of
any such Draft except loss or improper use arising by reason of the gross
negligence or willful misconduct of such Applicable Lending Office.
     (h) Rights of Canadian Revolving Lender as to Acceptances. Neither the
Administrative Agent nor any Applicable Lending Office of a Canadian Revolving
Lender shall have any responsibility as to the application of the proceeds by a
Canadian Borrower of any discount of any Acceptances. For greater certainty,
each Applicable Lending Office of a

39



--------------------------------------------------------------------------------



 



Canadian Revolving Lender may, at any time, purchase Acceptances issued by a
Canadian Borrower and may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all Acceptances accepted and/or
purchased by it.
     (i) Acceptance Equivalent Loans. Whenever a Canadian Borrower delivers a
Drawing Notice to the Administrative Agent under this Agreement requesting the
Canadian Revolving Lenders to accept Drafts, an Applicable Lending Office of a
Canadian Revolving Lender which cannot or does not as a matter of policy accept
Drafts (a “Non-Acceptance Canadian Lender”) shall, in lieu of accepting Drafts,
make an Acceptance Equivalent Loan. On each date on which Drafts are to be
accepted, subject to the same terms and conditions applicable to the acceptance
of Drafts, any Non-Acceptance Canadian Lender that makes an Acceptance
Equivalent Loan, upon delivery by a Canadian Borrower of an executed Discount
Note payable to the order of such Non-Acceptance Canadian Lender, will remit to
the Administrative Agent in immediately available funds for the account of such
Canadian Borrower the Acceptance equivalent discount proceeds in respect of the
Discount Notes issued by such Canadian Borrower to the Non-Acceptance Canadian
Lender. Each Non-Acceptance Canadian Lender may agree, in lieu of receiving any
Discount Notes, that such Discount Notes may be uncertificated and the
applicable Acceptance Equivalent Loan shall be evidenced by a loan account which
such Non-Acceptance Canadian Lender shall maintain in its name, and reference to
such uncertificated Discount Notes elsewhere in this Agreement shall be deemed
to include reference to the relevant Acceptance Equivalent Loan or loan account,
as applicable.
     (j) Terms Applicable to Discount Notes. The term “Acceptance” when used in
this Agreement shall be construed to include Discount Notes and all terms of
this Agreement applicable to Acceptances shall apply equally to Discount Notes
evidencing Acceptance Equivalent Loans with such changes as may in the context
be necessary (except that no Discount Note may be sold, rediscounted or
otherwise disposed of by the Non-Acceptance Canadian Lender making Acceptance
Equivalent Loans). For greater certainty:
     (A) a Discount Note shall mature and be due and payable on the same date as
the maturity date for Acceptances specified in the applicable Drawing Notice;
     (B) an Acceptance Fee will be payable in respect of a Discount Note and
shall be calculated at the same rate and in the same manner as the Acceptance
Fee in respect of an Acceptance;
     (C) a discount applicable to a Discount Note shall be calculated in the
same manner and at the Discount Rate that would be applicable to Acceptances
accepted by a Schedule II/ III Reference Lender pursuant to the applicable
Drawing Notice;
     (D) an Acceptance Equivalent Loan made by a Non-Acceptance Canadian Lender
will be considered to be part of a Non-Acceptance Canadian Lender’s outstanding
Acceptances for all purposes of this Agreement; and
     (E) a Canadian Borrower shall deliver Discount Notes to each Non-Acceptance
Canadian Lender and grants to each Non-Acceptance Canadian Lender a power of
attorney in respect of the completion and execution of Discount Notes, each in
accordance with Section 2.10(f).

40



--------------------------------------------------------------------------------



 



     (k) Prepayment of Acceptances and Discount Notes. No Acceptance or Discount
Note may be repaid or prepaid prior to the maturity date of such Acceptance or
Discount Note, except in accordance with the provisions of Section 2.18(e) or
Section 8.
     (l) Depository Bills and Notes Act. At the option of the Canadian Borrowers
and any Applicable Lending Office of a Canadian Revolving Lender, Acceptances
and Discount Notes under this Agreement to be accepted by such Applicable
Lending Office may be issued in the form of depository bills and depository
notes, respectively, for deposit with The Canadian Depository for Securities
Limited pursuant to the Depository Bills and Notes Act (Canada). All depository
bills and depository notes so issued shall be governed by the Depository Bills
and Notes Act (Canada) and the provisions of this Section 2.10.
     (m) Acceptance Fee. Each Canadian Borrower agrees to pay to each Applicable
Lending Office of a Canadian Revolving Lender a fee (the “Acceptance Fee”) in
advance and in Canadian Dollars, at a rate per annum equal to the Applicable
Margin for Revolving Loans which are Eurocurrency Loans, on the date of
acceptance of each Acceptance. All Acceptance Fees shall be calculated on the
face amount of the Acceptance issued and computed on the basis of the actual
number of days in the term thereof and a year of 365 days. The Acceptance Fee
shall be in addition to any other fees payable to each Applicable Lending Office
of a Canadian Revolving Lender in connection with the issuance or discounting of
such Acceptance. The discount rate for Acceptance Fees shall be calculated under
terms customary to the practice of the Applicable Lending Offices of Canadian
Revolving Lenders and shall be based upon a year of 365 days and the term of
such Acceptance.
          2.11 Swingline Commitment. (a) Subject to the terms and conditions
hereof, each Swingline Lender agrees to make a portion of the credit otherwise
available to the Company and any Domestic Subsidiary Borrower under the Domestic
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) in Dollars to the Company and any
Domestic Subsidiary Borrower; provided that (i) the aggregate principal amount
of Swingline Loans made by such Swingline Lender outstanding at any time shall
not exceed the Swingline Commitment of such Swingline Lender then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with any Swingline Lender’s other outstanding Domestic Revolving
Loans, may exceed such Lender’s Swingline Commitment then in effect), (ii) the
Company or the relevant Subsidiary Borrower shall not request any Swingline Loan
if, after giving effect to the making of such Swingline Loan and the use of
proceeds thereof, the aggregate amount of the Available Domestic Revolving
Commitments would be less than zero and (iii) after giving effect to such
borrowing and the use of proceeds thereof, (A) the Outstanding Amount of
Borrowing Base Debt shall not exceed the Borrowing Base at such time, (B) the
Total Revolving Extensions of Credit shall not exceed the Total Revolving
Commitments at such time and (C) the Outstanding Amount of all Swingline Loans
shall not exceed the Swingline Sublimit. During the Revolving Commitment Period,
the Company and any Domestic Subsidiary Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof.
     (b) The Swingline Loans may from time to time be (i) ABR Loans, (ii) Money
Market Rate Loans or (iii) a combination thereof, as determined by the Company
and notified to and, in the case of any Money Market Rate Loan, consented to by
the relevant Swingline Lender in accordance herewith.
     (c) The Company or relevant Subsidiary Borrower shall repay to the relevant
Swingline Lender the then unpaid principal amount of each Swingline Loan
advanced by such Swingline Lender on the earliest of (i) the date that is ten
Business Days after the date of such

41



--------------------------------------------------------------------------------



 



advance, (ii) the Revolving Termination Date then in effect and (iii) the
Interest Payment Date with respect thereto.
          2.12 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Company or any Domestic Subsidiary Borrower desires that a
Swingline Lender make Swingline Loans it shall give such Swingline Lender
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by such Swingline Lender not later than 1:00 P.M., New York City time,
on the proposed Borrowing Date), specifying (i) the amount and Type of Swingline
Loan to be borrowed, (ii) with respect to any Money Market Rate Loan, the length
of the Interest Period therefor and (iii) the requested Borrowing Date (which
shall be a Business Day during the Revolving Commitment Period). Prior to any
such notice, the Company or the relevant Subsidiary Borrower may request a quote
from the relevant Swingline Lender as to the Money Market Rate that would apply
to such Swingline Loan if it were to be a Money Market Rate Loan for the
Interest Period specified by the Company or such Subsidiary Borrower, and such
Swingline Lender shall promptly notify the Company or the relevant Subsidiary
Borrower whether it is willing to make a Money Market Rate Loan and, if
applicable, provide such a quote for such Interest Period. If the Company or
such Subsidiary Borrower accepts such rate, such Swingline Loan shall be a Money
Market Rate Loan for such Interest Period bearing interest at such rate. The
relevant Swingline Lender shall promptly confirm such quote with respect to the
Money Market Rate Loan to be made in writing. Each borrowing under the Swingline
Commitment shall be in an amount equal to $25,000,000 or a whole multiple of
$1,000,000 in excess thereof. Not later than 3:00 P.M., New York City time, on
the Borrowing Date specified in a notice in respect of Swingline Loans, such
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by such Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Company or
relevant Subsidiary Borrower on such Borrowing Date by depositing such proceeds
in the account of the Company or relevant Subsidiary Borrower with the
Administrative Agent or such other account as the Company or the relevant
Subsidiary Borrower may specify to the Administrative Agent in writing on such
Borrowing Date in immediately available funds. Such Swingline Lender shall not
make any Swingline Loan in the period commencing on the first Business Day after
it receives written notice from the Administrative Agent that one or more of the
conditions precedent contained in Section 5.2 shall not on such date be
satisfied, and ending when such conditions are satisfied. The Administrative
Agent shall immediately notify the Swingline Lender upon becoming aware that
such conditions in Section 5.2 are thereafter satisfied. Such Swingline Lender
shall not otherwise be required to determine that, or take notice whether, the
conditions precedent set forth in Section 5.2 have been satisfied in connection
with the making of any Swingline Loan. Notwithstanding the foregoing, the
Company and any Swingline Lender may at any time and from time to time enter
into agreements which provide for procedures for soliciting, extending and
funding Swingline Loans to the Company or any Subsidiary Borrower which differ
from those specified herein.
     (b) Each Swingline Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Company or relevant Subsidiary
Borrower (each of which hereby irrevocably directs each Swingline Lender to act
on its behalf), on one Business Day’s notice given by such Swingline Lender to
the Administrative Agent no later than 12:00 Noon, New York City time, request
each Domestic Revolving Lender to make, and each Domestic Revolving Lender
hereby agrees to make, a Domestic Revolving Loan, in an amount equal to such
Domestic Revolving Lender’s Domestic Revolving Percentage of the aggregate
amount of the Swingline Loans advanced by such Swingline Lender (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay such
Swingline Lender. Each Domestic Revolving Lender shall make the amount of such
Domestic Revolving Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice. The proceeds of such
Domestic Revolving Loans

42



--------------------------------------------------------------------------------



 



shall be immediately made available by the Administrative Agent to the relevant
Swingline Lender for application by such Swingline Lender to the repayment of
the Refunded Swingline Loans.
     (c) If prior to the time a Domestic Revolving Loan would have otherwise
been made pursuant to Section 2.12(b), one of the events described in Section
8(f) shall have occurred and be continuing with respect to the Company or if for
any other reason, as determined by a Swingline Lender in its sole discretion,
Domestic Revolving Loans may not be made as contemplated by Section 2.12(b),
each Domestic Revolving Lender shall, on the date such Domestic Revolving Loan
was to have been made pursuant to the notice referred to in Section 2.12(b),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the relevant Swingline Lender an amount (the
“Swingline Participation Amount”) equal to (i) such Domestic Revolving Lender’s
Domestic Revolving Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans advanced by such Swingline Lender(s) then outstanding
that were to have been repaid with such Domestic Revolving Loans, and any
Swingline Loans that are Money Market Rate Loans shall be automatically
converted to ABR Loans on such date.
     (d) Whenever, at any time after a Swingline Lender has received from any
Domestic Revolving Lender such Lender’s Swingline Participation Amount, such
Swingline Lender receives any payment on account of the Swingline Loans, such
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans advanced by such
Swingline Lender(s) then due); provided, however, that in the event that such
payment received by a Swingline Lender is required to be returned, such Domestic
Revolving Lender will return to such Swingline Lender any portion thereof
previously distributed to it by such Swingline Lender.
     (e) Each Domestic Revolving Lender’s obligation to make the Loans referred
to in Section 2.12(b) and to purchase participating interests pursuant to
Section 2.12(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Domestic Revolving Lender or the Company or any Subsidiary
Borrower may have against the Swingline Lender, the Company or any Subsidiary
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Company or any Subsidiary Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Company, any
Subsidiary Borrower, any other Loan Party or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          2.13 New or Successor Swingline Lender; Swingline Commitments. The
Company may (a) terminate the Swingline Commitment of any Swingline Lender for
any reason upon not less than three Business Days prior written notice to the
Administrative Agent and such Swingline Lender, (b) add additional Swingline
Lenders (with the consent of such Lender) and (c) increase (with the consent of
such Lender) or decrease the Swingline Commitment of any existing Swingline
Lender at any time upon notice to the Administrative Agent in accordance with
the provisions of this Section 2.13. If the Company shall decide to add a new
Swingline Lender under this Agreement, then the Company may appoint from among
the Domestic Revolving Lenders a new Swingline Lender, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld), whereupon
such Lender shall become a Swingline

43



--------------------------------------------------------------------------------



 



Lender under this Agreement and the other Loan Documents with the rights, powers
and duties of a Swingline Lender hereunder. Upon the termination of the
Swingline Commitments of a Swingline Lender, the Company shall pay to the
terminated Swingline Lender all principal and accrued interest on outstanding
Swingline Loans owing to such terminated Swingline Lender. The acceptance of any
appointment as a Swingline Lender hereunder in accordance with this Agreement or
the increase of the Swingline Commitment of any existing Swingline Lender, shall
be evidenced by an agreement entered into by such Swingline Lender in a form
reasonably satisfactory to the Company, such Swingline Lender and the
Administrative Agent and, from and after the effective date of such agreement,
such new or successor lender of Swingline Loans shall become a “Swingline
Lender” hereunder or such increased Swingline Commitment shall become effective.
The Administrative Agent shall promptly notify the Lenders of the effectiveness
of any addition of a Swingline Lender, or any increased Swingline Commitment
pursuant to this Section 2.13.
          2.14 Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Revolving Commitment
Period the Company may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans in Dollars;
provided that, after giving effect to such borrowing and the use of proceeds
thereof, (i) the Outstanding Amount of Borrowing Base Debt shall not exceed the
Borrowing Base at such time and (ii) the Total Revolving Extensions of Credit
shall not exceed the Total Revolving Commitments at such time. To request
Competitive Bids, the Company shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) by delivery of a
Competitive Bid Request not later than 12:00 Noon New York City time (A) four
Business Days prior to the requested Borrowing Date, in the case of Eurocurrency
Competitive Loans, or (B) one Business Day prior to the requested Borrowing
Date, in the case of Fixed Rate Loans. Each such Competitive Bid Request shall
specify (1) the amount (which shall be a minimum of $50,000,000) and Type of the
requested Competitive Loans, (2) the requested Borrowing Date and (3) the
requested Interest Period applicable thereto; provided that the Company may
request offers to make Competitive Loans for more than one Interest Period or
for multiple Types of Competitive Loans in a single Competitive Bid Request.
     (b) Promptly following receipt of a Competitive Bid Request conforming to
the requirements of this Section (but, in any event, no later than 3:00 p.m. New
York City time, on the date of receipt thereof), the Administrative Agent shall
notify the Revolving Lenders of the details thereof, inviting the Revolving
Lenders to submit Competitive Bids.
     (c) Each Revolving Lender (or any Applicable Lending Office of such Lender)
may (but shall not have any obligation to) make one or more Competitive Bids to
the Company in response to a Competitive Bid Request. Each Competitive Bid by a
Revolving Lender must be in the form of Exhibit J and must be received by the
Administrative Agent at its office specified in Section 10.2 not later than 9:30
A.M., New York City time, three Business Days before the proposed Borrowing
Date, in the case of Eurocurrency Competitive Loans, or 9:30 A.M., New York City
time, on the proposed Borrowing Date, in the case of Fixed Rate Loans.
Competitive Bids that do not conform substantially to Exhibit J may be rejected
by the Administrative Agent, and the Administrative Agent shall notify the
applicable Lender as promptly as practicable if such bid is rejected. Each
Competitive Bid shall specify (i) the principal amount (which shall be a minimum
of $5,000,000 and which may equal the entire principal amount of the Competitive
Loans requested by the Company) of the Competitive Loan or Loans that the Lender
is willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender
is prepared to make such Loan or Loans (expressed as a percentage rate per annum
in the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof. A
Competitive Bid may set forth up to five separate offers by a quoting Lender
with respect to

44



--------------------------------------------------------------------------------



 



each Interest Period specified in a Competitive Bid Request. A Competitive Bid
submitted pursuant to this paragraph (c) shall be irrevocable.
     (d) The Administrative Agent shall promptly (and, in any event, by no later
than 10:00 A.M., New York City time (i) three Business Days before the proposed
Borrowing Date, in the case of Eurocurrency Competitive Loans, and (ii) on the
proposed Borrowing Date, in the case of Fixed Rate Loans) notify the Company of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid
and, as soon as practical thereafter, shall provide the Company with a copy of
all Competitive Bids (including rejected bids).
     (e) Subject only to the provisions of this paragraph, the Company may
accept or reject any Competitive Bid. The Company shall notify the
Administrative Agent by telephone, promptly confirmed in writing by delivery of
a Competitive Bid Accept/Reject Letter to the Administrative Agent, whether and
to what extent it has decided to accept or reject each Competitive Bid not later
than 10:30 A.M., New York City time (x) three Business Days before the proposed
Borrowing Date, in the case of Eurocurrency Competitive Loans, and (y) on the
proposed Borrowing Date, in the case of Fixed Rate Loans; provided that (i) the
failure of the Company to give such notice shall be deemed to be a rejection of
each Competitive Bid, (ii) the Company shall not accept a Competitive Bid of a
particular Type made at a particular Competitive Bid Rate if the Company rejects
a Competitive Bid for Loans of such Type made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Company shall
not exceed the aggregate amount of the requested Competitive Loans specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, the Company may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made (as nearly as
possible) pro rata in accordance with the amount of each such Competitive Bid
with such amounts rounded (as nearly as possible) to integral multiples of
$1,000,0000, in a manner determined by the Company, and (v) except pursuant to
clause (iv) above, no Competitive Bid shall be accepted for a Competitive Loan
made by a Lender unless such Competitive Loan is in a minimum principal amount
of $5,000,000. A notice given by the Company pursuant to this paragraph shall be
irrevocable.
     (f) The Administrative Agent shall promptly (and, in any event, by
11:00 A.M., New York City time (i) three Business Days before the proposed
Borrowing Date, in the case of Eurocurrency Competitive Loans, and (ii) on the
proposed Borrowing Date, in the case of Fixed Rate Loans) notify each bidding
Lender whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
     (g) If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Company at least one half of an hour earlier than the time by which the other
Lenders are required to submit their Competitive Bids to the Administrative
Agent pursuant to paragraph (c) of this Section.
     (h) The Company shall repay each outstanding Competitive Loan on the last
day of the Interest Period therefor.
          2.15 Facility Fees, etc. (a) The Company agrees to pay to the
Administrative Agent for the account of each Revolving Lender a facility fee for
the period from and including the Closing Date

45



--------------------------------------------------------------------------------



 



(or such later date as such Lender shall become a Lender hereunder) to the day
on which all Revolving Extensions of Credit of such Lender have been paid in
full and the Revolving Commitments of such Lender have been terminated, computed
at the Facility Fee Rate on the average daily amount of the Revolving
Commitments of such Lender (whether used or unused) or, if such Revolving
Commitments have been terminated, on the daily average Revolving Extensions of
Credit of such Lender during the related Fee Payment Period for which payment is
made, payable in arrears on each Fee Payment Date, commencing on the first such
date to occur after the date hereof.
          (b) The Company agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.
          2.16 Termination, Reduction or Reallocation of Revolving Commitments.
(a) The Company shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments under
any Revolving Facility or, from time to time, to reduce the amount of the
Revolving Commitments under any Revolving Facility; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments or the
Revolving Extensions of Credit under any Revolving Facility would exceed the
Revolving Commitments under such Revolving Facility. Any such reduction shall be
in an amount equal to $250,000,000, or a whole multiple of $25,000,000 in excess
thereof, and shall reduce permanently such Revolving Commitments under such
Facility then in effect. Each notice delivered by the Company pursuant to this
Section 2.16 shall be irrevocable; provided, that a notice to terminate any
Revolving Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or a Change of
Control, in which case, such notice may be revoked by the Company (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Notwithstanding the foregoing, the revocation of a
termination notice shall not affect the Company’s obligation to indemnify any
Lender in accordance with Section 2.27 for any loss or expense sustained or
incurred as a consequence thereof.
     (b) The Company shall have the right, upon not less than three Business
Days’ notice to the Administrative Agent, to require Revolving Lenders under the
Canadian Revolving Facility and/or the Multicurrency Revolving Facility to
reallocate their Revolving Commitments thereunder to the Domestic Revolving
Facility; provided that, after giving effect to any such reallocation, the Total
Canadian Revolving Extensions of Credit shall not exceed the Total Canadian
Revolving Commitments and the Total Multicurrency Revolving Extensions of Credit
shall not exceed the Total Multicurrency Revolving Commitments. Any such
reallocation shall be in an amount equal to $25,000,000, or a whole multiple of
$1,000,000 in excess thereof. Any such reallocation shall reduce the Revolving
Commitment of Lenders under the Canadian Revolving Facility or the Multicurrency
Revolving Facility, as applicable, pro rata in accordance with their existing
Revolving Commitment under such Facility at such time and increase such
Revolving Lender’s Domestic Revolving Commitment by such amount; provided that
if such reallocation would result in amounts being payable by the Company or any
Subsidiary Borrower to any Lender under Section 2.25 or Section 2.26, such
Lender shall change its Applicable Lending Office to avoid such result. On the
date of any such reallocation, (i) each relevant Revolving Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine is necessary in order to
cause, after giving effect to such increased Domestic Revolving Commitments and
the application of such amounts to prepay Domestic Revolving Loans of other
relevant Domestic Revolving Lenders, the Domestic Revolving Loans to be held
ratably by all Domestic Revolving Lenders in accordance with their respective
Domestic Revolving Commitments after giving effect to such increase, (ii)

46



--------------------------------------------------------------------------------



 



the Company and any relevant Subsidiary Borrower shall be deemed to have prepaid
and reborrowed all outstanding Domestic Revolving Loans and (iii) the Company
and any relevant Subsidiary Borrower shall pay to the relevant Domestic
Revolving Lenders the amounts, if any, payable under Section 2.27 as a result of
such prepayment.
     (c) The Company may at any time or from time to time after the Closing
Date, by notice to the Administrative Agent and the relevant Revolving Lenders,
request that one or more of the Revolving Lenders under the Domestic Revolving
Facility reallocate a portion of their respective Domestic Revolving Commitments
to the Canadian Revolving Facility or the Multicurrency Revolving Facility;
provided that, after giving effect to any such reallocation and any prepayment
of the Domestic Revolving Loans (which may include a non pro rata prepayment of
the Domestic Revolving Lenders agreeing to such reallocation), the Domestic
Revolving Extensions of Credit shall not exceed the Domestic Revolving
Commitments. Each notice from the Company pursuant to this paragraph (c) shall
set forth the requested amount of such reallocation and date of such
reallocation (which shall be at least three Business Days after the date of such
request) and shall also set forth the agreement of the relevant Domestic
Revolving Lenders to such reallocation. Domestic Revolving Lenders agreeing to
reallocate a portion of their Domestic Revolving Commitments to such other
Revolving Facility shall have such portion of their Domestic Revolving
Commitment reallocated as provided in such notice. On the date of any such
reallocation, (i) each relevant Revolving Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine is necessary in order to cause, after
giving effect to such reallocation and the application of such amounts to prepay
Revolving Loans under the relevant Revolving Facility or Facilities, the
Revolving Loans under each Revolving Facility to be held ratably by all
Revolving Lenders under such Facility in accordance with their respective
Revolving Commitments under such Revolving Facility after giving effect to such
reallocation, (ii) the Company and any relevant Subsidiary Borrower shall be
deemed to have prepaid and reborrowed all outstanding Revolving Loans under the
relevant Facility or Facilities and (iii) the Company and any relevant
Subsidiary Borrower shall pay to the relevant Revolving Lenders the amounts, if
any, payable under Section 2.27 as a result of such prepayment(s).
Notwithstanding anything in this clause (c) to the contrary, no Domestic
Revolving Lender shall be obligated to transfer any portion of its Domestic
Revolving Commitments to the Canadian Revolving Facility or the Multicurrency
Revolving Facility unless such Revolving Lender agrees (it being understood that
any Lender that is not a Qualifying Canadian Lender shall not be entitled to a
gross-up under Section 2.26).
          2.17 Optional Prepayments. The Company and any relevant Subsidiary
Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty (except as provided in Section 2.24(b)), upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three Business Days prior thereto, in the case of
Eurocurrency Loans, and no later than 12:00 Noon, New York City time, on the day
of such prepayment, in the case of ABR Loans or Canadian Base Rate Loans, which
notice shall specify the applicable Facility and the date and amount of
prepayment and whether the prepayment is of Eurocurrency Loans, ABR Loans or
Canadian Base Rate Loans; provided, that (a) if a Eurocurrency Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Company or relevant Subsidiary Borrower shall also pay any amounts owing
pursuant to Section 2.27 and (b) no Competitive Loan may be prepaid without the
consent of the Lender thereof except for any prepayment in connection with a
Change of Control or in order to cure an Event of Default; provided, further,
that such notice to prepay the Loans delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities or
a Change of Control, in either case, which such notice may be revoked by the
Company (by further notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Notwithstanding
the foregoing, the revocation of a termination notice shall not

47



--------------------------------------------------------------------------------



 



affect the Company’s obligation to indemnify any Lender in accordance with
Section 2.27 for any loss or expense sustained or incurred as a consequence
thereof. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of Revolving Loans or Swingline Loans that are
ABR Loans or Canadian Base Rate Loans) accrued interest to such date on the
amount prepaid. Partial prepayments of Term Loans and Revolving Loans shall be
in an integral multiple of 1,000,000 of the Currency of such Loan and no less
than the Dollar Equivalent of $25,000,000. Partial prepayments of Swingline
Loans shall be in an aggregate principal amount of $10,000,000 or a whole
multiple thereof.
     2.18 Mandatory Prepayments. (a) If any event requiring a Mandatory
Prepayment pursuant to Section 7 shall occur, the Company shall notify the
Administrative Agent of any such Mandatory Prepayment no later than 12:00 Noon,
New York City time, one Business Day prior thereto. To the extent that the
holders of the Permitted Additional Notes do not accept any repurchase offer in
connection with a Mandatory Prepayment, the Company shall be permitted, at its
option, to (i) retain the amounts subject to such rejected offer or (ii) apply
such amounts to optionally prepay the outstanding Term Loans pursuant to
Section 2.17. If more than one Eurocurrency Tranche is outstanding, such
prepayment shall be applied to such tranches in the order specified by the
Company or, if not specified, to the tranches starting with the shortest
remaining Interest Periods.
     (b) Amounts to be applied in connection with prepayments of the outstanding
Term Loans pursuant to this Section 2.18 shall be applied, first, to ABR Loans
and, second, to Eurocurrency Loans and, in each case, in accordance with
Section 2.24(b). Each prepayment of the Term Loans under this Section 2.18 shall
be accompanied by accrued interest to the date of such prepayment on the amount
prepaid and without premium or penalty (except as provided in Section 2.24(b)
with respect to Mandatory Prepayments required pursuant to Section 7.4(f)). If
no Term Loans are outstanding, such remaining amounts shall be retained by the
Company and its Subsidiaries.
     (c) On each Fee Payment Date, the Administrative Agent shall determine the
Dollar Equivalent of the aggregate outstanding Multicurrency Revolving
Extensions of Credit as of the last day of the related Fee Payment Period. If,
as of the last day of any Fee Payment Period, the Dollar Equivalent of the
aggregate outstanding Multicurrency Revolving Extensions of Credit exceed the
Multicurrency Revolving Commitments then in effect by 5% or more, then the
Administrative Agent shall notify the Company and within five Business Days of
such notice, the Company or the relevant Subsidiary Borrower shall prepay
Multicurrency Revolving Loans in an aggregate principal amount at least equal to
such excess; provided that the failure of the Administrative Agent to determine
the Dollar Equivalent of the aggregate outstanding Multicurrency Revolving
Extensions of Credit as provided in this Section 2.18 shall not subject the
Administrative Agent to any liability hereunder.
     (d) On each Fee Payment Date, the Administrative Agent shall determine the
Dollar Equivalent of the aggregate outstanding Domestic Revolving Extensions of
Credit (based on the Dollar Equivalent of the Outstanding Amount of any Letter
of Credit denominated in a Currency other than Dollars as of the last day of the
related Fee Payment Period). If, as of the last day of any Fee Payment Period,
the aggregate outstanding Domestic Revolving Extensions of Credit exceed the
Domestic Revolving Commitments then in effect by 5% or more, then the
Administrative Agent shall notify the Company and within five Business Days of
such notice, the Company or the relevant Subsidiary Borrower shall prepay
Domestic Revolving Loans or Swingline Loans or Collateralize outstanding Letters
of Credit in an aggregate principal amount at least equal to such excess;
provided that the failure of the Administrative Agent to determine

48



--------------------------------------------------------------------------------



 



the Dollar Equivalent of the aggregate outstanding Domestic Revolving Extensions
of Credit as provided in this Section 2.18 shall not subject the Administrative
Agent to any liability hereunder.
     (e) On each Fee Payment Date, the Administrative Agent shall determine the
Dollar Equivalent of the aggregate outstanding Canadian Revolving Extensions of
Credit as of the last day of the related Fee Payment Period. If, as of the last
day of any Fee Payment Period, the Dollar Equivalent of the aggregate
outstanding Canadian Revolving Extensions of Credit exceed the Canadian
Revolving Commitments then in effect by 5% or more, then the Administrative
Agent shall notify the Company and within five Business Days of such notice, the
Company or the relevant Subsidiary Borrower shall prepay Canadian Revolving
Loans in an aggregate principal amount at least equal to such excess; provided
that the failure of the Administrative Agent to determine the Dollar Equivalent
of the aggregate outstanding Canadian Revolving Extensions of Credit as provided
in this Section 2.18 shall not subject the Administrative Agent to any liability
hereunder.
          2.19 Conversion and Continuation Options. (a) The Company or any
Subsidiary Borrower may elect from time to time to convert Eurocurrency Loans
denominated in Dollars to ABR Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 11:00 A.M., New York City
time, on the third Business Day preceding the proposed conversion date, provided
that any such conversion of Eurocurrency Loans that is not made on the last day
of an Interest Period with respect thereto shall be subject to Section 2.27. The
Company or any Subsidiary Borrower may elect from time to time to convert ABR
Loans to Eurocurrency Loans denominated in Dollars by giving the Administrative
Agent prior irrevocable notice of such election no later than 12:00 Noon, New
York City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided that no ABR Loan under a particular Facility may be converted into a
Eurocurrency Loan denominated in Dollars when any Event of Default has occurred
and is continuing and the Administrative Agent or the Majority Facility Lenders
in respect of such Facility have determined in its or their sole discretion not
to permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender, the Company and any relevant
Subsidiary Borrower thereof.
     (b) Any Eurocurrency Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Company or relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period(s) to be
applicable to such Loans; provided that no Eurocurrency Loan denominated in
Dollars under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations (and the Administrative
Agent shall notify the Company within a reasonable amount of time of any such
determination); and provided, further, that if the Company or such Subsidiary
Borrower shall fail to give any required notice as described above in this
paragraph such Loans shall be automatically continued as a Eurocurrency Loan or
an ABR Loans, as applicable, on the last day of such then expiring Interest
Period and, in the case of any Eurocurrency Loan, shall have an Interest Period
of the same duration as such expiring Interest Period. Upon receipt of any such
notice (or any such automatic continuation), the Administrative Agent shall
promptly notify each relevant Lender, the Company and any relevant Subsidiary
Borrower thereof.
          2.20 Limitations on Eurocurrency Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all

49



--------------------------------------------------------------------------------



 



selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that no more than (a) 20 Eurocurrency Tranches shall be
outstanding at any one time with respect to the Term Facility (and any
Incremental Term Loan Facility) and (b) 30 Eurocurrency Tranches shall be
outstanding at any one time with respect to the Revolving Facilities.
          2.21 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to, in the case of Revolving Loans or Term
Loans, the Eurocurrency Rate determined for such Interest Period plus the
Applicable Margin.
     (b) Each Eurocurrency Competitive Loan shall bear interest at a rate per
annum equal to the Eurocurrency Base Rate applicable to such Loan plus (or
minus, as applicable) the Margin.
     (c) Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
     (d) Each Canadian Base Rate Loan shall bear interest of a rate per annum
equal to the Canadian Base Rate plus the Applicable Margin.
     (e) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable
to such Loan.
     (f) Each Money Market Rate Loan shall bear interest during the Interest
Period applicable thereto at a rate per annum equal to the Money Market Rate
applicable to such Loan.
     (g) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% per annum or (y) in the case of Reimbursement Obligations, the
rate applicable to ABR Loans under the Domestic Revolving Facility plus 2% per
annum, and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any facility fee, Letter of Credit Fee, Acceptance
Fee or prepayment premium payable hereunder shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate then applicable to ABR Loans
or Canadian Base Rate Loans, as applicable under the relevant Facility unless
such overdue amount is denominated in an Optional Currency, in which case such
overdue amount shall bear interest of a rate per annum equal to the highest rate
then applicable under this Agreement to Multicurrency Revolving Loans
denominated in such Optional Currency plus 2% per annum (or, in the case of any
such other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Domestic Revolving Facility plus 2% per
annum), in each case, with respect to clauses (i) and (ii) above, from the date
of such non-payment until such amount is paid in full (as well after as before
judgment).
     (h) Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (g) of this Section shall
be payable from time to time on demand.
          2.22 Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that (i) with respect

50



--------------------------------------------------------------------------------



 



to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate or the US Base Rate (Canada) or Canadian Base Rate Loans or
Acceptance Equivalent Loans, the interest thereon and all Acceptance Fees shall
be calculated on the basis of a 365- (or 366-, as the case may be, except in the
case of Acceptances or rates calculated based on the CDOR Rate) day year for the
actual days elapsed, (ii) interest and fees payable with respect to
Multicurrency Revolving Loans denominated in Pounds Sterling shall be calculated
on the basis of a 365- (or 366-, as the case may be) day year for the actual
days elapsed and (iii) interest and fees payable with respect to Multicurrency
Loans denominated in any other Optional Currency shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed to the extent consistent with market practice. For purposes of
disclosure pursuant to the Interest Act (Canada), the annual rates of interest
or fees to which the rates of interest or fees provided in this Agreement and
the other Loan Documents (and stated herein or therein, as applicable, to be
computed on the basis of a 360 day year in respect of Loans denominated in
Dollars and a 365 day year in respect of Loans denominated in Canadian Dollars
or any other period of time less than a calendar year) are equivalent to the
rates so determined multiplied by the actual number of days in the applicable
calendar year and divided by 360 or 365, as applicable, or such other period of
time, respectively. The Administrative Agent shall as soon as practicable notify
the Company or relevant Subsidiary Borrower and the relevant Lenders of each
determination of a Eurocurrency Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR, Canadian Base Rate or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Company or relevant Subsidiary Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Company, any Subsidiary Borrower and the Lenders in the absence of manifest
error. The Administrative Agent shall, at the request of the Company or any
Subsidiary Borrower, deliver to the Company or such Subsidiary Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.22(a).
          2.23 Inability to Determine Interest Rate; Illegality. (a) If prior to
the first day of any Interest Period:
     (i) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Company or the relevant Subsidiary
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for such Interest Period, or
     (ii) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period, or
     (iii) the Administrative Agent determines (which determination shall be
conclusive and binding upon the Company or the relevant Subsidiary Borrower)
that deposits in the applicable Currency are not generally available in the
applicable market (any Optional Currency affected by the circumstances described
in clause (i), (ii) or (iii) is referred to as an “Affected Foreign Currency”);

51



--------------------------------------------------------------------------------



 



the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and any relevant Subsidiary Borrower and the relevant Lenders as soon as
practicable thereafter. If such notice is given (A) pursuant to clause (i) or
(ii) of this Section 2.23(a) in respect of Eurocurrency Loans denominated in
Dollars, then (1) any Eurocurrency Loans denominated in Dollars under the
relevant Facility requested to be made on the first day of such Interest Period
shall be made as ABR Loans, (2) any ABR Loans that were to have been converted
on the first day of such Interest Period to Eurocurrency Loans denominated in
Dollars under the relevant Facility shall be continued as ABR Loans and
(iii) any outstanding Eurocurrency Loans denominated in Dollars under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to ABR Loans and (B) in respect of any Multicurrency Revolving
Loans denominated in an Optional Currency, then (1) any Multicurrency Revolving
Loans in an Affected Foreign Currency requested to be made on the first day of
such Interest Period shall not be made and (2) any outstanding Multicurrency
Revolving Loans in an Affected Foreign Currency shall be converted into
Eurocurrency Loans denominated in Dollars. Until such relevant notice has been
withdrawn by the Administrative Agent, no further Eurocurrency Loans denominated
in Dollars under the relevant Facility or Multicurrency Revolving Loans in an
Affected Foreign Currency shall be made or continued as such, nor shall the
Company or any Subsidiary Borrower have the right to convert ABR Loans under the
relevant Facility to Eurocurrency Loans denominated in Dollars.
     (b) If prior to a borrowing by way of the issuance of Acceptances, the
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company and the relevant Canadian Borrower)
that, by reason of circumstances affecting the relevant money market, there is
no market for Acceptances, then:
          (i) the Administrative Agent shall give telecopy or telephonic notice
thereof to the Company and each Canadian Borrower and the relevant Lenders as
soon as practicable thereafter, and
          (ii) the right of a Canadian Borrower to request an issuance of
Acceptances shall be suspended until the Administrative Agent determines that
the circumstances causing such suspension no longer exist and the Administrative
Agent so notifies the Canadian Borrowers and the affected Lenders,
          (iii) any Acceptances requested to be issued at such time shall not be
issued and any notice relating to such Acceptances shall be deemed to be a
notice requesting a borrowing by way of Canadian Base Rate Loans (as if such
notice were given pursuant to Section 2.9). Until such relevant notice has been
withdrawn by the Administrative Agent, no further Acceptances will be issued,
nor shall the Company or any Canadian Borrower have the right to convert
Canadian Base Rate Loans to Acceptances.
     (c) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurocurrency Loans or to accept and purchase Acceptances as
contemplated by this Agreement, such Lender shall give notice thereof to the
Administrative Agent, the Company and any affected Subsidiary Borrower
describing the relevant provisions of such Requirement of Law (and, if the
Company shall so request, provide the Company with a memorandum or opinion of
counsel of recognized standing (as selected by such Lender) as to such
illegality), following which, (i) in the case of Eurocurrency Loans, (A) the
commitment of such Lender hereunder to make Eurocurrency Loans, continue such
Eurocurrency Loans as such and convert ABR Loans to Eurocurrency Loans shall
forthwith be cancelled, (B) such Lender’s outstanding Eurocurrency Loans
denominated in Dollars shall be converted automatically on the last day of the
then current Interest Periods with respect to such Loans (or within such earlier
period as shall be required by

52



--------------------------------------------------------------------------------



 



law) to ABR Loans and (C) such Lender’s outstanding Eurocurrency Loans
denominated in any Optional Currency shall be paid in full on the respective
last days of the then current Interest Periods with respect to such Loans (or
within such earlier period as shall be required by law) and (ii) in respect of
Acceptances, (A) the commitment of such Lender hereunder to issue or accept
Acceptances shall forthwith be cancelled and (B) the full face amount of such
Lender’s outstanding Acceptances shall be repaid in full on the last day of the
then current maturity dates with respect to such Acceptances (or within such
earlier period as shall be required by law) or if not so repaid, then the full
face amount thereof shall be converted to Canadian Base Rate Loans.
If any such conversion or prepayment of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Company or the relevant Subsidiary Borrower whose Loan is converted
or prepaid shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 2.27.
     (d) If any provision of this Agreement or any of the other Loan Documents
would obligate any Canadian Borrower to make any payment of interest with
respect to any of the Canadian Revolving Extensions of Credit or other amount
payable to the Administrative Agent or any Canadian Revolving Lender in an
amount or calculated at a rate which would be prohibited by any Requirement of
Law or would result in a receipt by the Administrative Agent or such Canadian
Revolving Lender of interest with respect to the Canadian Revolving Extensions
of Credit at a criminal rate (as such terms are construed under any applicable
law, including the Criminal Code (Canada)) then, notwithstanding such provision,
such amount or rates shall be deemed to have been adjusted with retroactive
effect to the maximum amount or rate of interest, as the case may be, as would
not be so prohibited by any applicable law or so result in a receipt by the
Administrative Agent or such Canadian Revolving Lender of interest with respect
to the Canadian Revolving Extensions of Credit at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows:
          (i) first, by reducing the amount or rates of interest required to be
paid to the Administrative Agent or the affected Canadian Revolving Lender under
Section 2.21; and
          (ii) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Administrative Agent or the affected Canadian
Revolving Lender which would constitute interest with respect to the Canadian
Revolving Extensions of Credit for purposes of any applicable law, including
Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the Administrative Agent or any Canadian Revolving
Lender shall have received an amount in excess of the maximum permitted by any
applicable law, including section 347 of the Criminal Code (Canada) and the
Interest Act (Canada), then the applicable Canadian Borrower shall be entitled,
by notice in writing to the Administrative Agent or the affected Canadian
Revolving Lender, to obtain reimbursement from the Administrative Agent or such
Canadian Revolving Lender in an amount equal to such excess, and pending such
reimbursement, such amount shall be deemed to be an amount payable by the
Administrative Agent or such Canadian Revolving Lender to such Canadian
Borrower. Any amount or rate of interest referred to in this Section 2.23(d)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that any
Canadian Revolving Commitment remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in or construed by any applicable law, including the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Closing Date
to the Revolving Termination Date and for the purpose of the Criminal Code
(Canada), in the event of a dispute, a

53



--------------------------------------------------------------------------------



 



certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.
          2.24 Pro Rata Treatment and Payments; Evidence of Debt. (a) Each
borrowing of Term Loans or Revolving Loans under any Revolving Facility by the
Company or any Subsidiary Borrower from the Lenders hereunder, each payment by
the Company on account of any facility fee and any reduction of the Commitments
of the Lenders shall be made pro rata according to the respective Term
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders except to the extent required or permitted pursuant to Sections 2.16(b),
2.16(c), 2.29. 2.30 and 2.33.
     (b) Each payment (including each prepayment) by the Company on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders except to the extent required or permitted pursuant to
Section 2.29. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans as directed
by the Company. Amounts paid on account of the Term Loans may not be reborrowed.
In the event that the Term Loans are paid in whole or in part by the Company
pursuant to Sections 2.17, 2.29, 7.4(f) or 10.1(c) or after acceleration thereof
following an Event of Default, the Company shall pay to the relevant Term
Lenders a prepayment premium on the principal amount so repaid as follows:
(a) the Applicable Premium if such repayment occurs on or prior to the second
anniversary of the Closing Date and (b) 1.00% if such repayment occurs after the
second anniversary of the Closing Date but on or prior to the third anniversary
of the Closing Date.
     (c) Each payment (including each prepayment) by the Company or any
Subsidiary Borrower on account of principal of and interest on the Revolving
Loans under any Revolving Facility shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans under such
Revolving Facility then held by the Revolving Lenders under such Revolving
Facility except to the extent required or permitted pursuant to
Sections 2.16(b), 2.16(c), 2.29, 2.30 and 2.33. Except as otherwise provided in
Section 8, each such payment shall be paid in the relevant currency in which
such Revolving Loan was made.
     (d) All payments (including prepayments) to be made by the Company or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 3:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
the applicable Currency and in immediately available funds, except that payment
of fronting fees owing to any Issuing Lender shall be made directly to the
relevant Issuing Lender. The Administrative Agent shall distribute such payments
to the Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurocurrency Loans and the Eurocurrency
Competitive Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan or a Eurocurrency Competitive Loan becomes due
and payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

54



--------------------------------------------------------------------------------



 



     (e) Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Company or any
Subsidiary Borrower a corresponding amount. If such amount is not made available
to the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, (A) in the case of amounts denominated in Dollars, at a rate
up to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (B) in the case of amount denominated in any
other Currency, at a rate determined by the Administrative Agent to be the cost
to it of funding such amount, in each case for the period until such Lender
makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon (A) in the case of amounts denominated in Dollars,
at the rate per annum applicable to ABR Loans under the relevant Facility,
(B) in the case of amounts denominated in Canadian Dollars, at the rate per
annum applicable to Canadian Base Rate Loans under the relevant Facility or
(C) in the case of amounts denominated in any other Currency, at a rate
determined by the Administrative Agent to be the cost to it of funding such
amount, on demand, from the Company or the relevant Subsidiary Borrower.
     (f) Unless the Administrative Agent shall have been notified in writing by
the Company or relevant Subsidiary Borrower prior to the date of any payment due
to be made by the Company or such Subsidiary Borrower hereunder that the Company
or such Subsidiary Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Company or such Subsidiary
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Company or relevant Subsidiary
Borrower within three Business Days after such due date, the Administrative
Agent shall be entitled to recover, on demand, from each Lender to which any
amount which was made available pursuant to the preceding sentence, (A) in the
case of amounts denominated in Dollars, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate and
(B) in the case of amounts denominated in other Currencies, such amount with
interest thereon at a rate per annum determined by the Administrative Agent to
be the cost to it of funding such amount. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Company
or any Subsidiary Borrower.
     (g) Notwithstanding anything to the contrary in this Section 2.24, proceeds
of the Collateral that are applied to pay the Loans while a Notice of
Acceleration is in effect shall be applied pursuant to Section 3.4 of the
Collateral Trust Agreement.
     (h) Notwithstanding anything to the contrary in this Section 2.24,
following a Collateral Release Date and while a Notice of Acceleration is in
effect, all payments and distributions by the Administrative Agent on account of
Obligations shall be applied (except as otherwise agreed to by the
Administrative Agent and the Majority Facility Lenders under each

55



--------------------------------------------------------------------------------



 



Facility adversely effected thereby and, in the case of clause (vi), the
Company) in the following order:
     (i) first, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Administrative Agent;
     (ii) second, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Lenders and Issuing Lenders;
     (iii) third, to pay interest then due and payable in respect of all
Obligations;
     (iv) fourth, to pay or prepay principal payments (and, when applicable, to
provide cash collateral) for all Obligations;
     (v) fifth, to pay all other Obligations; and
     (vi) sixth, as directed by the Company.
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Obligations set forth in any of
clauses (i) through (v) above, the available funds being applied with respect to
any such Obligation (unless otherwise specified in such clause) shall be
allocated to the payment of such Obligations ratably, based on the proportion of
the Administrative Agent’s, each Lender’s and each Issuing Lender’s interest in
the aggregate outstanding Obligations described in such clauses.
     (i) Each of the Company and the Subsidiary Borrowers agrees that, upon the
request to the Administrative Agent by any Lender, the Company or the applicable
Subsidiary Borrower will promptly execute and deliver to such Lender a
promissory note of the Company or such Subsidiary Borrower evidencing any Term
Loans or Revolving Loans, as the case may be, of such Lender, substantially in
the forms of Exhibit U-1 or U-2, respectively (a “Term Note” or “Revolving
Note”, respectively), with appropriate insertions as to date and principal
amount.
          2.25 Requirements of Law. Except with respect to Taxes, which shall be
governed exclusively by Section 2.26 of this Agreement and except with respect
to Competitive Loans to which this Section 2.25 shall be inapplicable:
     (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
          (i) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurocurrency Rate; or
          (ii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems material, of making, converting into,
continuing or maintaining Eurocurrency Loans or

56



--------------------------------------------------------------------------------



 



issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Company or
the relevant Subsidiary Borrower shall pay such Lender, within 15 Business Days
of receipt of notice from the relevant Lender as described below, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable. If any Lender becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Company and any
relevant Subsidiary Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled (including a reasonably
detailed calculation of such amounts).
     (b) If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within 15 Business Days
after submission by such Lender to the Company and any relevant Subsidiary
Borrower (with a copy to the Administrative Agent) of a written request therefor
(together with a reasonably detailed description and calculation of such
amounts), the Company and any relevant Subsidiary Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.
     (c) A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Company and the relevant Subsidiary
Borrower (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error. Notwithstanding anything to the contrary in this
Section, the Company or relevant Subsidiary Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
six months prior to the date that such Lender notifies the Company or such
Subsidiary Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Company or relevant Subsidiary
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
          2.26 Taxes. (a) All payments made by the Company or any Subsidiary
Borrower under this Agreement (other than in respect of any Competitive Loans as
to which this Section 2.26(a) shall not apply) shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (a) net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) and (b) any branch profit taxes imposed by the United
States or any similar tax imposed by any other Governmental Authority. If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any

57



--------------------------------------------------------------------------------



 



amounts payable to the Administrative Agent or any Lender hereunder, (i) the
Company or such Subsidiary Borrower (as applicable) shall make such deductions
and shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Laws and (ii) the amounts so payable to the
Administrative Agent or such Lender hereunder shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement,
provided, however, that neither the Company nor any Subsidiary Borrower shall be
required to increase any such amounts payable to the Administrative Agent or any
Lender with respect to any Non-Excluded Taxes except to the extent that any
change in applicable law, treaty or governmental rule, regulation or
governmental authorization after the time such Lender (including any new or
successor Swingline Lender, Issuing Lender or Administrative Agent) becomes a
party to this Agreement (“Change in Tax Law”), shall result in an increase in
the rate of any deduction, withholding or payment from that in effect at the
time such Lender becomes a party to this Agreement, in respect of payments to
such Lender hereunder, but only to the extent of such increase. Notwithstanding
anything to the contrary herein, neither the Company nor any Subsidiary Borrower
shall be required to increase any amounts payable to the Administrative Agent or
any Lender with respect to any Non-Excluded Taxes that are attributable to such
Person’s failure to comply with the requirements of paragraph (d) or (e) of this
Section 2.26 except as such failure relates to a Change in Tax Law rendering
such Person legally unable to comply.
     (b) In addition, the Company or any relevant Subsidiary Borrower shall pay
any Other Taxes over to the relevant Governmental Authority in accordance with
applicable law.
     (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Company or any Subsidiary Borrower, as promptly as possible thereafter the
Company or such Subsidiary Borrower shall send to the Administrative Agent for
its own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Company or such
Subsidiary Borrower showing payment thereof. If the Company or any Subsidiary
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Company and each
Subsidiary Borrower shall indemnify the Administrative Agent and the Lenders for
any incremental taxes, interest, additions to tax, expenses or penalties that
may become payable by the Administrative Agent or any Lender as a result of any
such failure; provided, however, no such indemnification obligation shall arise
if the failure to pay any Non-Excluded Taxes when due arose solely from or was
caused solely by, directly or indirectly, any breach of any representation or
covenant in this Agreement by the applicable Lender or the Administrative Agent.
The indemnification payment under this Section 2.26(c) shall be made within
30 days after the date the Administrative Agent or such Lender (as the case may
be) makes a written demand therefor (together with a reasonably detailed
calculation of such amounts).
     (d) Each Lender (or Transferee) (i) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent two copies of either U.S. Internal Revenue
Service Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit Q and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from U.S. federal withholding
tax on all payments by the Company or any Subsidiary Borrower under this
Agreement and the other Loan Documents and (ii) that is a “U.S. Person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent (or in the case of a Participant, to the Lender from which
the related

58



--------------------------------------------------------------------------------



 



participation shall have been purchased) two properly completed and duly
executed copies of U.S. Internal Revenue Service Form W-9. Such forms shall be
delivered by each Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). Thereafter, each Lender shall,
to the extent it is legally able to do so, deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Lender at
any other time prescribed by applicable law or as reasonably requested by the
Company. If any Commitment is reallocated in accordance with Section 2.16(b),
then the relevant Revolving Lender (to whom such Commitment has been
reallocated) shall deliver, on the effective date of such reallocation, all such
forms that it is legally able to deliver. In the event of a Change in Tax Law,
each Lender shall deliver all such forms that it is legally able to deliver,
including any form claiming a reduced rate of U.S. federal withholding tax on
payments by the Company or any Domestic Subsidiary Borrower under this Agreement
and any other Loan Document. Each Non-U.S. Lender shall promptly notify the
Company at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Company (and any other form of
certification adopted by the U.S. taxing authorities for such purpose).
     (e) With respect to each Subsidiary Borrower, a Lender or Transferee shall
deliver to the Company (with a copy to the Administrative Agent), prior to the
first date any payment is due to be paid from or by such Subsidiary Borrower to
it hereunder, any form or certificate required in order that any payment by such
Subsidiary Borrower under this Agreement or the other Loan Documents to such
Lender may be made free and clear of, and without deduction or withholding for
or on account of, any Non-Excluded Taxes imposed on such payment under the laws
of the jurisdiction under which such Subsidiary Borrower is incorporated or
organized. If any Commitment is reallocated in accordance with Section 2.16(c),
then the relevant Revolving Lender (to whom such Commitment has been
reallocated) shall deliver on the effective date of such reallocation, all such
forms that it is legally able to deliver, including any form claiming a reduced
rate of non-U.S. withholding tax on payments made by the relevant Subsidiary
Borrower to such Revolving Lender under this Agreement and the other Loan
Documents. In the event of a Change in Tax Law after the date such Subsidiary
Borrower makes the first payment, a Lender or Transferee shall deliver all such
required forms that it is legally able to deliver, including any form claiming a
reduced rate of non-U.S. withholding tax on payments by such Subsidiary Borrower
under this Agreement and the other Loan Documents.
     (f) Notwithstanding any other provision hereof, neither the Company nor any
Subsidiary Borrower shall have any obligation to pay any additional amounts
pursuant to this Section 2.26 to any Canadian Revolving Lender lending to a
Canadian Borrower in respect of any time after which such Canadian Revolving
Lender has ceased to maintain its status as a Qualifying Canadian Lender, except
in the event that the Canadian Revolving Lender has ceased to maintain its
status as a Qualifying Canadian Lender due to a Change in Tax Law.
     (g) If the Administrative Agent, any Transferee or any Lender determines,
in its sole good faith discretion, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Company or any Subsidiary Borrower or with respect to which the Company or any
Subsidiary Borrower has paid additional amounts pursuant to this Section 2.26,
it shall pay over such refund to the Company or such Subsidiary Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Company or such Subsidiary Borrower under this Section 2.26 with respect to
the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Transferee or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the Company
or such

59



--------------------------------------------------------------------------------



 



Subsidiary Borrower, upon the request of the Administrative Agent, such
Transferee or such Lender, agrees to repay the amount paid over to the Company
or such Subsidiary Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Transferee or such Lender in the event the Administrative Agent, such
Transferee or such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to (i) interfere with the right
of the Administrative Agent, any Transferee or any Lender to arrange its tax
affairs in whatever manner it sees fit, (ii) obligate the Administrative Agent,
any Transferee or any Lender to claim any tax refund, (iii) require the
Administrative Agent, any Transferee or any Lender to make available its tax
returns (or any other information relating to its taxes or any computation in
respect thereof which it deems in its sole discretion to be confidential) to the
Company, any Subsidiary Borrower or any other Person, or (iv) require the
Administrative Agent, any Transferee or any Lender to do anything that would in
its sole discretion prejudice its ability to benefit from any other refunds,
credits, reliefs, remissions or repayments to which it may be entitled.
     (h) Each Assignee shall be bound by this Section 2.26.
     (i) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
          2.27 Indemnity. The Company or relevant Subsidiary Borrower agrees to
indemnify each Lender for, and to hold each Lender harmless from, any actual
loss or expense that such Lender may sustain or incur as a consequence of
(a) default by the Company or relevant Subsidiary Borrower in making a borrowing
of, conversion into or continuation of Eurocurrency Loans after the Company or
such Subsidiary Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Company or relevant
Subsidiary Borrower in making any prepayment of or conversion from Eurocurrency
Loans after the Company or such Subsidiary Borrower has given a notice thereof
in accordance with the provisions of this Agreement, (c) the making of a
prepayment of Eurocurrency Loans (or the conversion of a Eurocurrency Loan into
a Loan of a different Type) on a day that is not the last day of an Interest
Period with respect thereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of an Interest Period therefor as a result of a request by
the Company pursuant to Section 2.29. Such indemnification may include an amount
up to the excess, if any, of (i) the amount of interest that would have accrued
on the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurocurrency market. A certificate as to any amounts payable
pursuant to this Section submitted to the Company and the relevant Subsidiary
Borrower by any Lender (together with a reasonably detailed calculation of such
amounts) shall be conclusive in the absence of manifest error and shall be
payable within 30 days of receipt of any such notice. The agreements in this
Section 2.27 shall survive the termination of this Agreement and the payment of
the Loans hereunder.
          2.28 Change of Applicable Lending Office. Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.25 or
2.26(a) with respect to such Lender, it will, if requested by the Company, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another Applicable Lending Office for any Loans affected by such event
with the object of avoiding or minimizing the consequences of such event;
provided, that such designation is made on terms that, in the reasonable
judgment of such Lender, do not cause such Lender

60



--------------------------------------------------------------------------------



 



and its lending office(s) to suffer any material economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Company or any Subsidiary Borrower or
the rights of any Lender pursuant to Section 2.25 or 2.26(a).
          2.29 Replacement/Termination of Lenders. The Company shall be
permitted to replace with a replacement financial institution or terminate the
Commitments and repay any outstanding Loans of any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.25 or 2.26(a),
(b) defaults in its obligation to make Loans hereunder, (c) fails to give its
consent for any amendment or waiver requiring the consent of 100% of the Lenders
or all affected Lenders (and such Lender is an affected Lender) or 100% of the
Lenders under a particular Facility and for which Lenders holding at least 66
2/3% of the Loans and/or Commitments required for such vote have consented or
(d) fails to give its consent to an extension of the Revolving Termination Date
to which the Majority Facility Lenders under the Revolving Facility have
consented; provided that (i) no Event of Default shall have occurred and be
continuing at the time of such replacement, (ii) the replacement financial
institution or the Company, as applicable, shall purchase or repay, at par plus
accrued interest and accrued fees thereon, all Loans owing to such replaced or
terminated Lender on or prior to the date of replacement or termination,
(iii) the Company shall be liable to such replaced or terminated Lender under
Section 2.27 if any Eurocurrency Loan owing to such replaced Lender shall be
purchased or repaid other than on the last day of the Interest Period relating
thereto, (iv) any replacement financial institution, if not a Lender, shall be
reasonably satisfactory to the Administrative Agent, (v) any replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Company shall be obligated to pay the
registration and processing fee referred to therein), (vi) until such time as
such replacement shall be consummated, the Company shall pay all additional
amounts (if any) required pursuant to Section 2.25 or 2.26(a), as the case may
be, (vii) any such replacement, termination and/or repayment shall not be deemed
to be a waiver of any rights that the Company, the Administrative Agent or any
other Lender shall have against the replaced Lender and (viii) if such Lender is
being replaced or terminated pursuant to clause (c) of this Section 2.29, the
Company shall have paid to such Lender the prepayment premium, if any, that
would be applicable at the date of such termination or replacement if such
Lender had received a prepayment on such date pursuant to Section 2.17.
          2.30 New Local Facilities. (a) The Company may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent and
the Revolving Lenders, request the Revolving Lenders to designate a portion of
their respective Revolving Commitments under any Revolving Facility to make
Revolving Extensions of Credit denominated in Dollars and any Optional Currency
in a jurisdiction outside of the United States pursuant to a newly established
sub-facility or sub-facilities under any Revolving Facility or a separate
revolving facility (each, a “New Local Facility”); provided that (i) both at the
time of any such request and upon the effectiveness of any Local Facility
Amendment referred to below, no Default or Event of Default shall have occurred
and be continuing; provided further that no Lender shall be required to make
Revolving Extensions of Credit in excess of its Revolving Commitment, and
(ii) after giving effect to any such New Local Facility, the Domestic Revolving
Extensions of Credit shall not exceed the Domestic Revolving Commitments, the
Canadian Revolving Extensions of Credit shall not exceed the Canadian Revolving
Commitments and the Multicurrency Revolving Extensions of Credit shall not
exceed the Multicurrency Revolving Commitments. Each New Local Facility shall be
in a minimum Dollar Equivalent amount of $100,000,000. Each notice from the
Company pursuant to this Section 2.30 shall set forth the requested amount and
proposed terms of the relevant New Local Facility and the Revolving Facility or
Facilities designated by the Company to be reduced as a result of the
establishment of such New Local Facility. Revolving Lenders wishing to designate
a portion of their Revolving Commitments under a designated Facility to a New
Local Facility (each, a “New Local Facility Lender”) shall have such portion of
their Revolving Commitment under such Facility designated to such New Local
Facility on a pro rata basis in accordance with the aggregate Revolving
Commitments of the other New Local Facility Lenders;

61



--------------------------------------------------------------------------------



 



provided that no Lender may so reallocate its Revolving Commitments to a New
Local Facility if such reallocation would result in amounts being payable by the
Company or any Subsidiary Borrower under Section 2.25 or Section 2.26 unless
such Lender changes its Applicable Lending Office to avoid such a result or the
Company otherwise consents. The designation of Revolving Commitments to any New
Local Facility shall be made pursuant to an amendment (each, a “Local Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Loan Parties, the Administrative Agent and each New Local
Facility Lender. Notwithstanding anything in this Section 2.30 to the contrary,
no Revolving Lender shall be obligated to transfer any portion of its Revolving
Commitments to a New Local Facility unless it so agrees.
     (b) Notwithstanding the terms of Section 10.1(a), any Local Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to implement the provisions of this Section, a copy of which shall be
made available to each Lender.
          2.31 Incremental Term Loan Facilities. (a) The Company may from time
to time notify the Administrative Agent that certain of the Lenders designated
by the Company shall become Incremental Lenders and/or that additional lenders
shall be added to this Agreement as Incremental Lenders with Commitments for the
purpose of establishing an Incremental Term Loan Facility by executing and
delivering to the Administrative Agent an Incremental Term Loan Activation
Notice signed by such Lenders or such additional lenders and specifying (i) the
respective Incremental Term Loan Commitment of such Incremental Lenders,
(ii) the applicable Incremental Term Loan Closing Date, (iii) the applicable
Incremental Term Loan Maturity Date, (iv) the amortization schedule for the
applicable Incremental Term Loans, (v) the Currency of the applicable
Incremental Term Loans, (vi) the Applicable Margin for the Incremental Term
Loans to be made pursuant to such Incremental Term Loan Activation Notice,
(vii) the borrower thereof (which shall be the Company or a Subsidiary Borrower)
and (viii) any additional terms applicable to such Incremental Term Loans to be
made pursuant to such Incremental Term Loan Activation Notice (in each case, as
agreed between the Company and the Incremental Lenders providing such
Incremental Term Loans), and otherwise duly completed; provided that (A) after
giving effect to the incurrence of such Incremental Term Loans and use of
proceeds thereof, no Default or Event of Default shall be continuing and the
Borrowing Base Coverage Ratio shall be at least 1.00 to 1.00, (B) the
Incremental Term Loan Maturity Date applicable to such Incremental Term Loans
shall be no earlier than the Term Loan Maturity Date, (C) the weighted average
life to maturity of such Incremental Term Loans shall be longer than the
weighted average life to maturity of the Term Loans then outstanding and (D) if
any terms added to such Incremental Term Loans pursuant to the foregoing clause
(viii) (other than in respect respect of interest rates, fees, call features or
premiums) are less favorable to the Company and its Subsidiaries than the terms
of this Agreement at such time, the Company and the Administrative Agent shall
have entered into an amendment of this Agreement to include such additional
terms for the benefit of all Lenders hereunder.
     (b) Each Incremental Lender that is a signatory to an Incremental Term Loan
Activation Notice severally agrees, on the terms and conditions of this
Agreement, to make a term loan (an “Incremental Term Loan”) to the Company or
the applicable Subsidiary Borrower on the Incremental Term Loan Closing Date
specified in such Incremental Term Loan Activation Notice in a principal amount
equal to the Incremental Term Loan Commitment of such Incremental Lender
specified in such Incremental Term Loan Activation Notice. Nothing in this
Section 2.31 shall be construed to obligate any Lender to execute an Incremental
Term Loan Activation Notice.

62



--------------------------------------------------------------------------------



 



     (c) The Company shall give the Administrative Agent irrevocable written (or
telephonic promptly confirmed in writing) notice of the borrowing of any
Incremental Term Loans under any Incremental Term Loan Facility (which notice
must be received by the Administrative Agent prior to 12:00 Noon, New York time,
(i) three Business Days prior to the applicable Incremental Term Loan Closing
Date, in the case of Eurocurrency Loans, or (ii) one Business Day prior to the
applicable Incremental Term Loan Closing Date, in the case of ABR Loans),
specifying (A) the amount and Type of Incremental Term Loans to be borrowed,
(B) the applicable Incremental Term Loan Closing Date and (C) in the case of
Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each borrowing under
any Incremental Term Loan Facility shall be in an amount equal to at least
minimum amount specified in the relevant Incremental Term Loan Activiation
Notice. Upon receipt of any such notice with respect to an Incremental Term Loan
Facility, the Administrative Agent shall promptly notify each relevant
Incremental Lender thereof. Each relevant Incremental Lender will make its
respective Incremental Term Loan available to the Administrative Agent for the
account of the Company at the office of the Administrative Agent specified in
Section 10.2 prior to 12:00 Noon, New York City time, on the applicable
Incremental Term Loan Closing Date in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Company
or the relevant Subsidiary Borrower by the Administrative Agent as the Company
or such Subsidiary Borrower may direct with the aggregate of the amounts made
available to the Administrative Agent by the applicable Lenders and in like
funds as received by the Administrative Agent. The provisions of this paragraph
shall be subject to any applicable limitations or requirements in the relevant
Incremental Term Loan Activation Notice.
     (d) Notwithstanding the terms of Section 10.1(a), the Company and the
Administrative Agent shall be entitled to enter into any amendments to this
Agreement that the Administrative Agent believes are necessary to appropriately
include, or provide for, the integration of any Incremental Term Loans under
this Agreement and matters required by clause (D) of the proviso to
Section 2.31(a) (including, if applicable, in connection with the establishment
of a Permitted Additional Senior Facility).
          2.32 Incremental Revolving Commitments/Facilities. (a) The Company may
from time to time notify the Administrative Agent that certain of the Lenders
designated by the Company and/or that additional lenders shall be added to this
Agreement as Incremental Lenders with Commitments for the purpose of either
increasing the existing Revolving Commitments under any Revolving Facility (a
“Revolving Commitment Increase”) or establishing an Incremental Revolving
Facility by executing and delivering to the Administrative Agent an Incremental
Revolving Activation Notice signed by such Lenders or such additional lenders
and specifying (i) the respective Incremental Revolving Loan Commitments of such
Incremental Lenders, (ii) the applicable Incremental Revolving Facility Closing
Date or Revolving Commitment Increase Date, and (iii) with respect to any
Incremental Revolving Facility (A) the applicable Incremental Revolving Loan
Maturity Date, (B) the Currency or Currencies available under such Incremental
Revolving Facility, (C) the borrower(s) thereunder (which may be the Company and
any Subsidiary Borrowers), (D) the Applicable Margin and other fees applicable
to Incremental Revolving Loans and other extensions of credit to be made
available under such Incremental Revolving Facility, and (E) any additional
terms applicable to such Incremental Revolving Facility, including the borrowing
procedures related thereto (in each case, as agreed between the Company and the
Incremental Lenders providing such Incremental Revolving Loans), and otherwise
duly completed; provided that (1) after giving effect to such Revolving
Commitment Increase or Incremental Revolving Facilty (including the incurrence
of any Incremental Revolving Loans on the applicable Revolving Commitment
Increase Date or Incremental Revolving Facility Closing Date and use of proceeds
thereof), no Default or Event of Default shall be continuing and the Borrowing
Base Coverage

63



--------------------------------------------------------------------------------



 



Ratio (assuming the applicable Incremental Revolving Facility is fully drawn)
shall be at least 1.00 to 1.00, (2) the Incremental Revolving Loan Maturity Date
applicable to such Incremental Revolving Facility shall be no earlier than the
Revolving Termination Date then in effect, and (3) if any terms added to such
Incremental Revolving Facility pursuant to the foregoing clause (E) (other than
in respect respect of interest rates, fees, call features or premiums) are less
favorable to the Company and its Subsidiaries than the terms of this Agreement
at such time, the Company and the Administrative Agent shall have entered into
amendments this Agreement to include such additional terms for the benefit of
all Lenders hereunder.
     (b) Each Incremental Lender that is a signatory to an Incremental Revolving
Loan Activation Notice severally agrees, on the terms and conditions of this
Agreement, to make revolving credit loans (each, an “Incremental Revolving
Loan”) to the Company and/or the applicable Subsidiary Borrowers from time to
time on or after the Incremental Revolving Loan Closing Date or Revolving
Commitment Increase Date specified in such Incremental Revolving Loan Activation
Notice in an aggregate principal amount outstanding at any time up to but not
exceeding the amount of the Incremental Revolving Commitment of such Incremental
Lender specified in such Incremental Revolving Loan Activation Notice, subject
to the terms of this Agreement and the applicable Incremental Revolving Loan
Activation Notice. Nothing in this Section 2.32 shall be construed to obligate
any Lender to execute an Incremental Revolving Loan Activation Notice.
     (c) On any Revolving Commitment Increase Date, in the event any Revolving
Loans under the relevant Revolving Facility are then outstanding, (i) each
relevant Incremental Revolving Lender shall make available to the Administrative
Agent such amounts in immediately available funds as the Administrative Agent
shall determine is necessary in order to cause, after giving effect to such
increased Revolving Commitments and the application of such amounts to prepay
Revolving Loans under the relevant Revolving Facility of other relevant
Revolving Lenders under the relevant Revolving Facility, the Revolving Loans
under the relevant Revolving Facility to be held ratably by all Revolving
Lenders under the relevant Revolving Facility in accordance with their
respective Revolving Commitments under the relevant Revolving Facility after
giving effect to such increase, (ii) the Company and any relevant Subsidiary
Borrower shall be deemed to have prepaid and reborrowed all outstanding
Revolving Loans under the relevant Revolving Facility and (iii) the Company and
any relevant Subsidiary Borrower shall pay to the relevant Revolving Lenders the
amounts, if any, payable under Section 2.27 as a result of such prepayment.
     (d) Notwithstanding the terms of Section 10.1(a), the Company and the
Administrative Agent shall be entitled to enter into any amendments to this
Agreement that the Administrative Agent believes are necessary to appropriately
include, or provide for the integration of, any Revolving Commitment Increase or
any Incremental Revolving Facility under this Agreement and matters required by
clause (3) of the proviso to Section 2.32(a) (including, if applicable, in
connection with the establishment of a Permitted Additional Senior Facility).
          2.33 Revolving Termination Date Extension. (a) The Company may at any
time and from time to time, by notice to the Administrative Agent, request a
one-year or two-year extension of the Revolving Termination Date and, at the
Company’s option, amend the Applicable Margins for the Revolving Facilities in
connection with such request; provided that no Default or Event of Default has
occurred and is continuing as of the date of such request. Upon receipt of any
such notice the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender shall respond to such request in writing within
30 calendar days after such request and any failure of a Revolving Lender to
respond shall be deemed to be a denial of such request. If the Majority
Revolving

64



--------------------------------------------------------------------------------



 



Lenders agree to such extension, the Revolving Termination Date shall be
extended to the date specified in the Company’s extension request and with the
amended Applicable Margin, if any, specified in such extension request subject,
with respect to each Non-Extending Lender, to the provisions of Section 2.33(b).
     (b) If any Revolving Lender does not consent to any extension request
pursuant to Section 2.33(a) (a “Non-Extending Lender”) but the Majority
Revolving Lenders agree to such extension (each such Lender, an “Extending
Lender”), then (i) the Revolving Termination Date for each Extending Lender
shall be extended to the date specified in the Company’s extension request and,
if applicable, the Applicable Margins amended with respect to the Extending
Lenders only and (ii) the Revolving Commitments of each Non-Extending Lender and
the existing Applicable Margins shall, subject to the terms of Section 2.29,
continue until the Revolving Termination Date for such Non-Extending Lender in
effect prior to such extension.
     (c) Notwithstanding the terms of Section 10.1(a), the Company and the
Administrative Agent shall be entitled to enter into any amendments to this
Agreement that the Administrative Agent believes are necessary to appropriately
reflect, or provide for the integration of, any extension of the Revolving
Termination Date or change in Applicable Margins pursuant to this Section 2.33.
SECTION 3. LETTERS OF CREDIT
          3.1 L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the Domestic Revolving
Lenders set forth in Section 3.4(a), agrees to issue letters of credit and, with
the consent of such Issuing Lender, letters of guarantee (each a “Letter of
Credit”) for the account of the Company, any Domestic Subsidiary Borrower or any
other Subsidiary on any Business Day during the Revolving Commitment Period in
such form as may be reasonable and customary for the purpose thereof; provided
that (i) no Issuing Lender shall issue any Letter of Credit if, after giving
effect to such issuance, (A) the Outstanding Amount of all Letters of Credit
issued by such Issuing Lender would exceed such Issuing Lender’s L/C Commitment
then in effect, (B) the aggregate amount of the Available Domestic Revolving
Commitments would be less than zero, (C) the Outstanding Amount of all Letters
of Credit would exceed the L/C Sublimit then in effect, (D) the Outstanding
Amount of Borrowing Base Debt would exceed the Borrowing Base at such date or
(E) the Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments then in effect and (ii) the Company shall be a co-applicant, and
jointly and severally liable with respect to, each Letter of Credit issued for
the account of a Subsidiary that is not a Subsidiary Borrower. Each Letter of
Credit shall (x) be denominated in Dollars or, if agreed by the Issuing Lender,
any Optional Currency and (y) expire no later than the date that is one year
after the latest Revolving Termination Date in effect at the time such Letter of
Credit is issued (or such later date as the relevant Issuing Lender shall
agree).
     (b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
          3.2 Procedure for Issuance of Letter of Credit. The Company or any
Subsidiary Borrower may from time to time request that any Issuing Lender issue
a Letter of Credit by delivering to such Issuing Lender at its address for
notices specified herein an Application therefor, completed to the reasonable
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may reasonably request. Upon
receipt of any Application, the relevant Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and

65



--------------------------------------------------------------------------------



 



shall promptly issue the Letter of Credit requested thereby (but in no event
shall any Issuing Lender be required to issue any Letter of Credit earlier than
three Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by the relevant Issuing Lender and the Company or
relevant Subsidiary Borrower. The relevant Issuing Lender shall furnish a copy
of such Letter of Credit to the Company or relevant Subsidiary Borrower promptly
following the issuance thereof. The relevant Issuing Lender shall promptly
furnish to the Administrative Agent notice of the issuance of each Letter of
Credit (including the amount thereof). No Issuing Lender shall issue any Letter
of Credit in the period commencing on the first Business Day after it receives
written notice from the Administrative Agent that one or more of the conditions
precedent contained in Section 5.2 shall not on such date be satisfied, and
ending when such conditions are satisfied. The Administrative Agent shall
immediately notify the Issuing Lenders upon becoming aware that such conditions
in Section 5.2 are thereafter satisfied. The Issuing Lenders shall not otherwise
be required to determine that, or take notice whether, the conditions precedent
set forth in Section 5.2 have been satisfied in connection with the issuance of
any Letter of Credit.
          3.3 Fees and Other Charges. The Company will pay a fee (the “Letter of
Credit Fee”) on the average daily undrawn and unexpired amount of all
outstanding Letters of Credit during each Fee Payment Period at a per annum rate
equal to the Applicable Margin then in effect with respect to Eurocurrency Loans
under the Domestic Revolving Facility, shared ratably among the Domestic
Revolving Lenders and payable in arrears for each Fee Payment Period on the
related Fee Payment Date. In addition, the Company shall pay a fronting fee in
an amount agreed separately with each Issuing Lender on the average daily
undrawn and unexpired amount of each Letter of Credit during each Fee Payment
Period issued by such Issuing Lender (other than any Existing Letter of Credit),
payable in arrears for each Fee Payment Period on the related Fee Payment Date.
For the purposes of the foregoing calculations, the average daily undrawn and
unexpired amount of any Letter of Credit denominated in an Optional Currency for
any Fee Payment Period shall be calculated by multiplying (i) the average daily
undrawn and unexpired amount of such Letter of Credit (expressed in the Optional
Currency in which such Letter of Credit is denominated) by (ii) the Exchange
Rate for each such Optional Currency in effect on the first Business Day of the
related Fee Payment Period or by such other method that the Administrative Agent
and the Company may agree.
          3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Domestic
Revolving Percentage in such Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued, and the amount of each draft paid,
by such Issuing Lender thereunder. Each L/C Participant agrees with each Issuing
Lender that, if a draft is paid under any Letter of Credit issued by such
Issuing Lender for which the Issuing Lender is not reimbursed in full by the
Company or other applicant in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Domestic Revolving Percentage of the Dollar Equivalent amount of
such draft, or any part thereof, that is not so reimbursed (calculated, in the
case of any Letter of Credit denominated in an Optional Currency, as of the
Reimbursement Date therefor). Each L/C Participant’s obligation to pay such
amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against any Issuing Lender, the
Company, any Subsidiary Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Company

66



--------------------------------------------------------------------------------



 



or any Subsidiary Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Company, any Subsidiary Borrower, any other Loan Party or any
other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
     (b) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to any
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to any Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
relevant Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Domestic Revolving Facility. A
certificate of the relevant Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.
     (c) Whenever, at any time after any Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.4(a), such Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Company or other applicant or otherwise, including proceeds of collateral
applied thereto by such Issuing Lender), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, however, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to such Issuing Lender the portion
thereof previously distributed by such Issuing Lender to it.
          3.5 Reimbursement Obligation of the Company. If any draft is paid
under any Letter of Credit, the Company or other applicant shall reimburse the
Issuing Lender for the amount of the draft so paid, not later than 3:00 P.M.,
New York City time on the Business Day immediately following the day that the
Company receives notice of payment of such draft (such date, the “Reimbursement
Date”). Each such payment shall be made to the relevant Issuing Lender at its
address for notices referred to herein in Dollars or the applicable Optional
Currency and in immediately available funds; provided that, in the case of any
Letter of Credit denominated in an Optional Currency, if such payment, or
obligation to make such payment, in an Optional Currency would subject the
Administrative Agent, the relevant Issuing Bank or any Domestic Revolving Lender
to any stamp duty, ad valorem charge or any similar tax that would not be
payable if such payment were paid or required to be paid in Dollars, the Company
or the relevant Subsidiary Borrower shall, at its option, (A) pay the amount of
such tax to the Administrative Agent, the relevant Issuing Lender or the
relevant Lender or (B) pay the Dollar Equivalent of such draft (calculated as of
the Reimbursement Date); provided, further that if such payment is not made on
the applicable Reimbursement Date the obligation to pay such draft shall be
permanently converted into an obligation to pay the Dollar Equivalent amount of
such draft (calculated as of such Reimbursement Date). Interest shall be payable
on any such amounts from the Reimbursement Date until payment in full at the
rate set forth in Section 2.21(g).
          3.6 Obligations Absolute. The obligations of the Company and any
relevant Subsidiary Borrower under this Section 3 shall be absolute and
unconditional under any and all

67



--------------------------------------------------------------------------------



 



circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Company or such Subsidiary Borrower, as the case may be, may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Company and each relevant Subsidiary Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and the Reimbursement Obligations under Section 3.5 of the Company and any
relevant Subsidiary Borrower shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Company or such Subsidiary Borrower, as the case
may be, and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the Company
or such Subsidiary, as the case may be, against any beneficiary of such Letter
of Credit or any such transferee. No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Issuing Lender. The Company and each
relevant Subsidiary Borrower agrees that any action taken or omitted by any
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Company or such Subsidiary Borrower and
shall not result in any liability of such Issuing Lender to the Company or such
Subsidiary Borrower.
          3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the relevant Borrower or relevant Subsidiary Borrower of the date and
amount thereof. The responsibility of the relevant Issuing Lenders to the
Company or relevant Subsidiary Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
          3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
          3.9 Existing Letters of Credit. On and as of the Closing Date the
letters of credit and letters of guarantee set forth on Schedule 3.9 (the
“Existing Letters of Credit”) will constitute Letters of Credit under this
Agreement and for the purposes hereof will be deemed to have been issued for the
account of the Company on the Closing Date and each issuer thereof shall be
deemed to be an Issuing Lender hereunder solely for the purposes of
Sections 3.3, 3.4, 3.5, 3.6, 3.7, 3.8 and 3.10 (whether or not such issuer is
otherwise an Issuing Lender hereunder).
          3.10 Collateral. The Company may at its option at any time and from
time to time Collateralize any Letter of Credit (with the consent of the
relevant Issuing Lender). In addition, on or prior to the date that is five
Business Days prior to the Revolving Termination Date then in effect, the
Company shall (or shall cause the relevant Subsidiary to) Collateralize any
Letter of Credit with an expiration date occurring after such Revolving
Termination Date. Any Letter of Credit that is Collateralized as provided in
this Section 3.10 shall cease to be a “Letter of Credit” outstanding hereunder
effective on the date of such Collateralization and, accordingly, the rights and
obligations of Domestic Revolving Lenders in respect thereof (including pursuant
to Section 3.4) shall terminate.
          3.11 New Issuing Lenders; L/C Commitments. (a) The Company may from
time to time (i) terminate any Issuing Lender as an Issuing Lender hereunder (on
a prospective basis only) for any reason upon written notice to the
Administrative Agent and such Issuing Lender, (ii) add additional

68



--------------------------------------------------------------------------------



 



Issuing Lenders hereunder and (iii) increase or decrease the L/C Commitment of
any existing Issuing Lender. If the Company shall decide to add a new Issuing
Lender under this Agreement, then the Company may appoint from among the
Revolving Lenders (or an Applicable Lending Office thereof) a new Issuing
Lender, with the consent of the Administrative Agent (such consent not to be
unreasonably withheld), whereupon such new issuer of Letters of Credit shall be
granted the rights, powers and duties of an Issuing Lender hereunder, and the
term “Issuing Lender” shall mean such new issuer of Letters of Credit effective
upon such appointment. The acceptance of any appointment as an Issuing Lender
hereunder in accordance with this Agreement or an increase of the L/C Commitment
of any existing Issuing Lender, shall be evidenced by an agreement entered into
by such new issuer of Letters of Credit or existing Issuing Lender, as
applicable, in a form reasonably satisfactory to such Issuing Lender, the
Company and the Administrative Agent and, from and after the effective date of
such agreement, such new issuer of Letters of Credit shall become an “Issuing
Lender” hereunder or such increased L/C Commitment shall become effective. After
the termination of an Issuing Lender hereunder, the terminated Issuing Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement and the other Loan
Documents with respect to Letters of Credit issued by it prior to such
replacement or termination, but shall not issue additional Letters of Credit.
The Administrative Agent shall promptly notify the Lenders of the effectiveness
of any replacement or addition of an Issuing Lender, or any changed L/C
Commitment pursuant to this Section 3.11.
     (b) Any Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by an Applicable Lending Office thereof, in which
case, such Applicable Lending Office shall be an “Issuing Lender” hereunder.
SECTION 4. REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to enter into this Agreement and to make the Loans
and issue or participate in the Letters of Credit and make other extensions of
credit hereunder the Company hereby represents and warrants to each Lender that:
          4.1 Financial Condition. The consolidated financial statements of the
Company included in its Annual Report on Form 10-K/A, for the twelve-month
period ended December 31, 2005 (the “2005 10-K”) and in its Quarterly Report on
Form 10-Q for the three- and nine-month periods ended September 30, 2006 (the
“Third Quarter 2006 10-Q”), each as amended on or before the Closing Date and
filed with the SEC, present fairly, in all material respects, in accordance with
GAAP, the financial condition and results of operations of the Company and its
Subsidiaries as of, and for, (a) the twelve-month period ended on December 31,
2005 and (b) the three- and nine-month periods ended September 30, 2006,
respectively; provided that the foregoing representation shall not be deemed to
have been materially incorrect if, in the event of a subsequent restatement of
such financial statements, the changes reflected in such restatement(s) are not
materially adverse to the rights and interests of the Lenders under the Loan
Documents (taking into account the creditworthiness of the Company and its
Subsidiaries, taken as a whole, and the value of the Borrowing Base at such
time).
          4.2 No Change. Between the date of filing with the SEC of the Third
Quarter 2006 10-Q and the Closing Date, there has been no development or event
which has had a Material Adverse Effect.
          4.3 Existence. Each Loan Party (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, (b) has
the power and authority to conduct the business in which it is engaged and
(c) is duly qualified and in good standing in each jurisdiction where it is
required to be so qualified and in good standing, except to the extent all
failures with respect to the

69



--------------------------------------------------------------------------------



 



foregoing clauses (a), (b) and (c) could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has
the requisite power and authority to execute, deliver and perform its
obligations under each Loan Document to which it is a party and has taken all
necessary corporate or other action to authorize the execution, delivery and
performance thereof and has duly executed and delivered each Loan Document to
which it is a party and each such Loan Document constitutes a legal, valid and
binding obligation of such Person enforceable against each such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Loan Party, except to
the extent all such violations could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          4.6 Litigation. Except as set forth, or contemplated, in the 2005
10-K, the Quarterly Report on Form 10-Q/A of the Company for the three-month
period ended March 31, 2006 filed with the SEC, the Quarterly Report on Form
10-Q/A of the Company for the three- and six-month periods ended June 30, 2006
filed with the SEC, the Third Quarter 2006 10-Q or the Current Report on Form
8-K of the Company dated December 5, 2006 filed with the SEC, no litigation,
investigation, proceeding or arbitration is pending, or to the best of the
Company’s knowledge, is threatened against the Company or any Significant
Guarantor as of the Closing Date that could reasonably be expected to have a
Material Adverse Effect.
          4.7 No Default. As of the Closing Date, neither the Company nor any
Significant Guarantor is in default under any of its material Contractual
Obligations, except where such default could not reasonably be expected to have
a Material Adverse Effect.
          4.8 Ownership of Property. As of the Closing Date, the Company and
each Initial Subsidiary Guarantor, as applicable, has title in fee simple to the
Mortgaged Property and has good title to all of its other property; provided
that the foregoing representation shall not be deemed to have been incorrect, if
(a) the property with respect to which the Company or an Initial Subsidiary
Guarantor cannot make such representation has a Net Book Value of less than
$250,000,000 or (ii) with respect to defects in title to any real property, such
defects are cured no later than 180 days after the Closing Date or such defects
could not reasonably be expected to detract from the current use or operation of
the affected real property in any material respect. In addition, to the extent
that any defect in title to any Mortgaged Property is insured against in any
title insurance policy for the benefit of the Collateral Trustee, such defect
shall not be taken into account for purposes of the preceding sentence up to the
amount of such insurance coverage.
          4.9 Intellectual Property. As of the Closing Date, the Company and
each Initial Subsidiary Guarantor own, or are licensed to use, all Intellectual
Property necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to own or be
licensed could not reasonably be expected to have a Material Adverse Effect.

70



--------------------------------------------------------------------------------



 



          4.10 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for any purpose that violates
the provisions of Regulation T, U or X of the Board.
          4.11 ERISA. Each Plan, the Company and its Subsidiaries are in
compliance with all material provisions of ERISA and all material applicable
provisions of the Code, except to the extent that all failures to be in
compliance could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          4.12 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
          4.13 Subsidiary Guarantors; Pledged Equity. As of the Closing Date,
the information set forth on Schedule 1.1D and Schedule 4.13 is true and correct
in all material respects; provided that the foregoing representation shall not
be deemed to be materially incorrect unless the failure of such representation
to be correct results in property having a having a Net Book Value in excess of
$250,000,000 being excluded from the Borrowing Base.
          4.14 Security Documents. (a) The Security Agreement and each Mortgage
is effective to create in favor of the Collateral Trustee, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein; provided that the foregoing representation shall
not be deemed to have been incorrect if (i) such Security Documents are not
effective with respect to Collateral having an aggregate Net Book Value of less
than $250,000,000, (ii) with respect to any Mortgaged Property, such failure is
cured no later than 180 days from the Closing Date or (iii) at any time after
the Closing Date, the Borrowing Base Coverage Ratio is at least 1.25 to 1.00
(calculated on a pro forma basis assuming such Collateral for which the Security
Documents are not so effective is excluded from the Borrowing Base).
          (b) As of the Closing Date, the UCC financing statements listed in
Schedule 5.1(h), and the recordation of the Mortgages in the recording offices
listed in Schedule 1.1E, are all the filings, recordings and registrations
(other than filings required to be made in the United States Patent and
Trademark Office) that are necessary to establish a legal, valid and perfected
security interest in favor of the Collateral Trustee (for the benefit of the
Secured Parties) in respect of all Collateral in which the Lien granted pursuant
to the Security Documents on the Closing Date may be perfected by filing,
recording or registering in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements; provided that the foregoing
representation shall not be deemed to have been incorrect to the extent any
security interest is not perfected with respect to Collateral having an
aggregate Net Book Value of less than $250,000,000.
          4.15 Environmental Laws. The Company and each Mortgaged Property, and
operations thereon, are in compliance in all material respects with all
applicable Environmental Laws, except to the extent failure to comply would not
reasonably be expected to have a Material Adverse Effect.
SECTION 5. CONDITIONS PRECEDENT
          5.1 Conditions to Effectiveness. This Agreement and the obligation of
each Lender to make extensions of credit requested to be made by it hereunder
shall be effective upon (1) the

71



--------------------------------------------------------------------------------



 



execution and delivery by the Company to the Administrative Agent of a notice
authorizing such effectiveness (which notice shall include Schedule 1.1A and the
Company’s acceptance of the Commitments described therein) and (2) written
confirmation by the Administrative Agent to the Company confirming that the
following conditions have been satisfied:
     (a) Credit Agreement; Security Documents. The Administrative Agent or the
Collateral Trustee, as applicable, shall have received:
     (i) this Agreement (or, in the case of any relevant Lender, an Addendum)
executed and delivered by the Administrative Agent, the Company and each Person
listed on Schedule 1.1A;
     (ii) the Security Agreement, executed and delivered by the Company and each
Initial Subsidiary Guarantor;
     (iii) the Guarantee, executed and delivered by the Company and each Initial
Subsidiary Guarantor;
     (iv) the Trademark Security Agreement, executed and delivered by the
Company and the Collateral Trustee;
     (v) a Mortgage with respect to each property listed on Schedule 1.1E under
the heading “Closing Date Mortgages”, executed and delivered by the owner of the
Mortgaged Property covered thereby; and
     (vi) the Collateral Trust Agreement, executed and delivered by the
Collateral Trustee, the Administrative Agent, the Company and each Initial
Subsidiary Guarantor.
     (b) Borrowing Base. The Administrative Agent shall have received a
Borrowing Base Certificate, which calculates the Borrowing Base as of
September 30, 2006, demonstrating that the Outstanding Amount of Borrowing Base
Debt (calculated on a pro forma basis after giving effect to the incurrence, and
the use of proceeds, of any Borrowing Base Debt on the Closing Date) does not
exceed the Borrowing Base.
     (c) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in respect of the Company and each Initial Subsidiary
Guarantor, from the jurisdiction in which such Loan Party is located for
purposes of the Uniform Commercial Code of the relevant state(s).
     (d) Fees. All fees required to be paid on the Closing Date (as separately
agreed by the Company and the lead arrangers or the other agents identified on
the cover page to this Agreement) shall have been paid.
     (e) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit N, with appropriate insertions and attachments, including the
certificate of incorporation (or equivalent organizational document) of each
Loan Party, certified by the relevant authority of the jurisdiction of
organization of such Loan Party, (ii) a long form good standing certificate for
each Loan Party from its jurisdiction of organization and (iii) a certificate of
the Company, dated the Closing Date, to the effect that the conditions set forth
in Section 5.2 have been satisfied.

72



--------------------------------------------------------------------------------



 



     (f) Legal Opinions. The Administrative Agent shall have received the
executed legal opinion of (i) Simpson Thacher & Bartlett LLP, New York counsel
to the Company and its Subsidiaries, substantially in the form of Exhibit P-1
and (ii) in-house counsel to the Company and its Subsidiaries, substantially in
the form of Exhibit P-2.
     (g) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Trustee
shall have received (i) the certificates representing the shares of Capital
Stock described on Schedule 4.13 (in each case, to the extent such Capital Stock
is certificated and constitutes a “certificated security” under the UCC),
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note described on Schedule 5.1(g), together with an undated endorsement for each
such promissory note executed in blank by a duly authorized officer of the
pledgor thereof.
     (h) Filings, Registrations and Recordings. The Collateral Trustee shall
have received each Uniform Commercial Code financing statement listed on
Schedule 5.1(h) in proper form for filing.
          5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any Loan and the agreement of any Issuing Lender to issue any
Letter of Credit (or amendment thereto increasing the face amount thereof)
requested to be made or issued by it on any date (including its initial
extension of credit) is subject to the satisfaction of the following conditions
precedent as of the date of such Loan or the date of any request to issue (or
amend to increase the face amount of) such Letter of Credit:
     (a) Representations and Warranties. Each of the representations and
warranties made by the Company in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the extent such representations and warranties
relate to an earlier date (including those set forth in Sections 4.2, 4.6, 4.7,
4.8, 4.9, 4.13 and 4.14(b)) , in which case, such representations and warranties
shall have been true and correct in all material respects as of such earlier
date).
     (b) No Event of Default. No Event of Default shall have occurred and be
continuing on such date, before and after giving effect to the extensions of
credit requested to be made on such date and the use of proceeds thereof.
     (c) No Pro Forma Default. No Default shall be continuing after giving
effect to the extensions of credit requested to be made on such date and the use
or proceeds thereof; provided that, if any Default has occurred and is
continuing on such date prior to the application of such proceeds, the Company
shall have identified such Default in the request for such extension of credit
and shall have represented to the Administrative Agent in such request that the
proceeds of such extension of credit shall be used to cure such Default prior to
such Default becoming an Event of Default.
     (d) Borrowing Base Compliance. The Outstanding Amount of Borrowing Base
Debt, after giving effect to the extensions of credit requested to be made on
such date and the use of proceeds thereof, shall not exceed the Borrowing Base
in effect as of such date.
     (e) No Subsidiary Borrower Bankruptcy Events. With respect to any Loan made
to or Letter of Credit issued for the account of any Subsidiary Borrower,
(i) such Subsidiary Borrower shall not have (A) commenced any case, proceeding
or other action under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency,

73



--------------------------------------------------------------------------------



 



reorganization or relief of debtors (1) seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(2) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
(B) made a general assignment for the benefit of its creditors; or (ii) there
shall not be commenced against such Subsidiary Borrower any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 90 days.
Each borrowing, or issuance of a Letter of Credit (or amendment thereto
increasing the face amount thereof) hereunder shall constitute a representation
and warranty by the Company as of the date of such borrowing or the date of such
issuance of a Letter of Credit, that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
          The Company hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit or Acceptance remains outstanding or any Loan,
Reimbursement Obligations, interest or fee payable hereunder is owing to any
Lender:
          6.1 Company Financial Statements. The Company shall deliver to the
Administrative Agent, audited annual financial statements and unaudited
quarterly financial statements of the Company within 15 days after the Company
is required to file the same with the SEC pursuant to Section 13 or Section
15(d) of the Exchange Act (or, if the Company is not required to file annual
financial statements or unaudited quarterly financial statements with the SEC
pursuant to Section 13 or Section 15(d) of the Exchange Act, then within 15 days
after the Company would be required to file the same with the SEC pursuant to
Section 13 or Section 15(d) of the Exchange Act if it had a security listed and
registered on a national securities exchange); provided, that the foregoing time
period shall automatically be extended to the earlier of (a) the date that is
five days prior to the date of the occurrence of any “event of default” (or any
comparable term) under any of the Existing Notes as a result of the failure by
the Company to provide annual or quarterly financial statements to the extent
required under the related Existing Notes Indenture and (b) in the case of
audited annual financial statements, within 240 days after the end of the
Company’s fiscal year, and in the case of unaudited quarterly financial
statements, within 220 days after the end of each of the first three quarterly
periods of each fiscal year; provided, further, that the such financial
statements shall be deemed to be delivered upon the filing with the SEC of the
Company’s Form 10-K or Form 10-Q for the relevant fiscal period.
          6.2 Subsidiary Financial Statements. The Company shall deliver
(a) statutory audited consolidated annual financial statements for each of FMCC,
Ford South Africa, Land Rover Holdings and Volvo, (b) statutory audited annual
financial statements for each of Ford Argentina, Ford Canada, Grupo Ford, Ford
Mexico and Land Rover and (c) during any period when the Capital Stock of any
other Foreign Pledgee has an Eligible Value of greater than $0, the statutory
audited annual financial statements for such Foreign Pledgee (commencing with
the statements that have been used as the basis for such Eligible Value), in
each case, promptly after the same become available; provided that, if any such
financial statements are not delivered within 240 days after the end the fiscal
year of the relevant Subsidiary, the Eligible Value of the Capital Stock of such
Person (or, in the case of Grupo Ford, the Eligible Value of the Grupo Ford
Intercompany Note) shall be deducted from the Borrowing Base until such
statements have been delivered to the Administrative Agent but the failure to
deliver such financial statements shall not otherwise constitute a Default or an
Event of Default hereunder.

74



--------------------------------------------------------------------------------



 



          6.3 Compliance and Borrowing Base Certificates. The Company shall
deliver to the Administrative Agent:
     (a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, a Compliance Certificate of a Responsible Officer (i) stating that,
to the best of such Responsible Officer’s knowledge, no Default or Event of
Default has occurred and is continuing as of the date of such certificate,
except as specified in such certificate, and (ii) unless the lesser of (1) the
Total Available Revolving Commitment (including any unused commitment under any
Incremental Revolving Facility or any Permitted Additional Senior Facility) and
(2) the excess of (x) the Borrowing Base as of such date over (y) the Borrowing
Base Debt at such date is equal to or greater than $4,000,000,000, containing a
calculation of Available Liquidity as of the last day of the fiscal period
covered by such financial statements;
     (b) not later than ten Business Days after the delivery of any financial
statements pursuant to Section 6.1 (commencing with the delivery of financial
statements of the Company for the second full fiscal quarter ended after the
Closing Date), a Borrowing Base Certificate duly executed by a Responsible
Officer setting forth a calculation of the Borrowing Base and the PDMP Ratio as
of the end of the most recent fiscal quarter covered by such financial
statements; provided, that, if the delivery of financial statements pursuant to
Section 6.1 is delayed beyond 75 days from the end of the relevant fiscal year
(in the case of annual statements) or 50 days from the end of the relevant
fiscal quarter (in the case of quarterly statements), the Company shall use
internal unaudited balance sheets and income statements as necessary to
calculate the Borrowing Base and the Canadian Borrowing Base on an interim basis
pending delivery of such financial statements and shall deliver an interim
Borrowing Base Certificate based upon such Borrowing Base calculation to the
Administrative Agent no later than such 75th or 50th day, as applicable (and in
such case upon delivery of audited annual or definitive quarterly financial
statements, the Company shall recalculate the Borrowing Base and the Canadian
Borrowing Base using such audited or definitive financial statements, as the
case may be, and provide a revised Borrowing Base Certificate within ten
Business Days following such delivery).
          6.4 Maintenance of Business; Existence. The Company will continue to
engage primarily in the automotive business and preserve, renew and keep in full
force and effect its corporate existence and take all reasonable actions to
maintain all rights necessary for the normal conduct of its business, except to
the extent that failure to do so would not have a Material Adverse Effect
          6.5 Maintenance of Property; Insurance. The Company will, and will
cause each Significant Guarantor to, maintain, as appropriate, with insurance
companies that the Company believes (in the good faith judgment of the
management of the Company) are financially sound and responsible at the time the
relevant coverage is placed or renewed, insurance in amounts (after giving
effect to any self-insurance which the Company believes (in the good faith
judgment of management of the Company) is reasonable and prudent in light of the
size and nature of its business) and against at least such risks (and with such
risk retentions) as the Company believes (in the good faith judgment of the
management of the Company) are reasonable in light of the size and nature of its
business.
          6.6 Notices. Promptly upon a Responsible Officer of the Company
becoming aware thereof, the Company will give notice to the Administrative Agent
of the occurrence of any Default or Event of Default. Each notice pursuant to
this Section shall be accompanied by a statement of a Responsible Officer
setting forth details of the occurrence referred to therein and stating what
action the Company or the relevant Subsidiary proposes to take with respect
thereto.

75



--------------------------------------------------------------------------------



 



          6.7 Additional Collateral, etc.. (a) Within 30 days after the
formation or acquisition of any Additional Subsidiary Guarantor (or the making
of a single investment or a series of related investments having a value
(determined by reference to Net Book Value, in the case of an investment of
assets) of $500,000,000 or more in the aggregate by the Company or a Subsidiary
Guarantor, directly or indirectly, in a Domestic Subsidiary (other than an
Excluded Subsidiary) that is not a Subsidiary Guarantor that results in such
Domestic Subsidiary becoming an Additional Subsidiary Guarantor), the Company
shall (or shall cause the relevant Subsidiary to) (i) execute and deliver to the
Collateral Trustee such amendments or supplements to the Security Agreement as
the Administrative Agent deems necessary to grant to the Collateral Trustee, for
the benefit of the Secured Parties, a perfected security interest in the Capital
Stock of such Additional Subsidiary Guarantor (or Domestic Subsidiary receiving
such investment(s)), (ii) deliver to the Collateral Trustee the certificates, if
any, representing such Capital Stock (to the extent constituting “certificated
securities” under the UCC), together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
and (iii) cause such Additional Subsidiary Guarantor (or Domestic Subsidiary
receiving such investment(s)) (A) to become a party to the Security Agreement,
the Guarantee and the Collateral Trust Agreement, (B) to take such actions as
necessary to grant to the Collateral Trustee for the benefit of the Secured
Parties a valid, perfected security interest in the Collateral described in the
Security Agreement with respect to such Additional Subsidiary Guarantor (or
Domestic Subsidiary receiving such investment(s)), including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by law.
     (b) Within 30 days after the formation or acquisition any new Foreign
Subsidiary the Capital Stock of which is owned directly by the Company or any
Subsidiary Guarantor (other than the Capital Stock of any Excluded Subsidiary or
any other Subsidiary to the extent the ownership interest in such Subsidiary has
a Net Book Value of $500,000,000 or less), the Company shall (or shall cause the
relevant Subsidiary to) promptly (i) execute and deliver to the Administrative
Agent such amendments or supplements to the Security Agreement as the Collateral
Trustee or the Administrative Agent deems necessary to grant to the Collateral
Trustee, for the benefit of the Secured Parties, a perfected security interest
in a portion of the Capital Stock of such new Foreign Subsidiary that is owned
by the Company or such Subsidiary Guarantor (provided that in no event shall
more than 66% of the total outstanding Voting Stock of any such new Foreign
Subsidiary be required to be so pledged unless the Company in its sole
discretion otherwise agrees) and (ii) deliver to the Collateral Trustee the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the Company or the relevant Subsidiary Guarantor, and take such other action as
may be reasonably requested by the Collateral Trustee or the Administrative
Agent in order to perfect the Collateral Trustee’s security interest therein
(provided that in no event shall such actions require the execution or delivery
of a pledge agreement or similar instrument governed by any law other than the
laws of the State of New York).
     (c) The Company shall use its commercially reasonable efforts to (i) grant
a security interest in the Capital Stock of any newly-formed or after-acquired
joint venture (or a holding company parent thereof) owned directly by the
Company or a Subsidiary Guarantor if the amount recorded by the Company or such
Subsidiary Guarantor as its investment in such joint venture exceeds
$250,000,000 and (ii) in the case of any domestic joint venture in which the
Company directly or indirectly owns at least 80% of the voting or economic
interest, to cause such joint venture to become a Subsidiary Guarantor (in each
case, it being understood that such efforts shall not require any economic or
other significant concession with respect the terms of such joint venture
arrangements).

76



--------------------------------------------------------------------------------



 



     (d) Within 60 days of the occurrence thereof, the Company will notify the
Collateral Trustee and the Administrative Agent of any changes to the name,
jurisdiction of incorporation or legal form of the Company or any Subsidiary
Guarantor.
     (e) The Company shall use reasonable efforts to deliver to the
Administrative Agent no later than 180 days from the Closing Date (i) a pledge
agreement in favor of the Collateral Trustee with respect to the Capital Stock
of Volvo and Grupo Ford described on Schedule 4.13 governed by the law of the
jurisdiction where such Person is domiciled and an opinion of local counsel as
to perfection and enforceability thereof, in each case reasonably satisfactory
to the Administrative Agent, (ii) a reliance letter addressed to the
Administrative Agent and the Lenders in respect of an opinion of Blake, Cassels
& Graydon LLP, Canadian counsel to the Company, in favor of the Company with
respect to certain collateral securing obligations of Ford Canada under the Ford
Canada Intercompany Note and the Ford Canada Intercompany Payable, in each case
reasonably satisfactory to the Administrative Agent, (iii) a Mortgage with
respect to each property listed on Schedule 1.1E under the heading “Post-Closing
Date Mortgages,” executed and delivered by the owner of the Mortgaged Property
covered thereby and (iv) for each Mortgaged Property and each property listed on
Schedule 6.7(e) under the heading “Canadian Mortgages,” (A) either (1) lenders’
title insurance insuring the Collateral Trustee and satisfying the requirements
of Schedule 6.7(e) hereof or (2) title reports and updated boundary surveys and
(B) opinions of local counsel reasonably satisfactory to the Administrative
Agent (the items in this clause (iv) and the foregoing clause (iii), the “Real
Estate Deliverables” and, together with the items in the foregoing clauses
(i) and (ii), collectively the “Post-Closing Deliverables”). If any of the
Post-Closing Deliverables are not provided within such 180-day period (A) the
Applicable Margin shall be increased by 0.25% until such time as all outstanding
Post-Closing Deliverables are delivered and (B) the Borrowing Base will be
reduced by the Eligible Value of the Capital Stock for which a Post-Closing
Deliverable is outstanding or by the Eligible Value of the Eligible PDMP PP&E
for which a Real Estate Deliverable is outstanding (it being understood that the
failure to deliver any Post-Closing Deliverable shall not constitute a Default
or an Event of Default).
     (f) The Company shall promptly take such steps as the Administrative Agent
may reasonably request in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created in the Collateral. Notwithstanding anything to the contrary herein or in
any other Loan Document, neither the Company nor any Subsidiary Guarantor shall
be required to perfect the security interests granted by it in any Collateral by
any means other than by (a) execution, delivery and recordation of a Mortgage,
(b) filings pursuant to the Uniform Commercial Code of the relevant State(s)
(including with respect to fixtures covered by any Mortgage) or equivalent
filings under local jurisdictions to the extent required with respect to the
pledge of the Capital Stock of any member of the Restricted Pledgee Group,
(c) delivery to the Collateral Trustee to be held in its possession of each
promissory note listed on Schedule 5.1(g), together with an undated endorsement
for each such promissory note executed in blank by a duly authorized officer of
the pledgor thereof, and, to the extent certificated and constituting
“certificated securities” under the UCC, Capital Stock listed on Schedule 4.13
or required to be pledged pursuant to Section 6.7(a), together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof, (d) delivery of each other promissory note or
certificated Capital Stock and constituting “certificated securities” under the
UCC constituting Collateral to the extent such promissory note evidences
Indebtedness, or such Capital Stock has a Net Book Value, in excess of
$250,000,000, together with an undated endorsement or stock power for each such
promissory note or certificate, as applicable, executed in blank by a duly
authorized officer of the pledgor thereof and (e) filing with the United States
Patent and Trademark Office against trademarks listed on Schedule 1.1F.

77



--------------------------------------------------------------------------------



 



     (g) At the request of the Company and notwithstanding Section 10.1(a), the
Administrative Agent shall negotiate with the Company in good faith to amend
Schedule 1.1B to include a Borrowing Base Amount calculation for any asset of
the Company or any Subsidiary that does not have a Borrowing Base Amount at the
time such asset becomes Collateral (including the Advance Percentage related
thereto and any eligibility or other requirements the Administrative Agent deems
reasonably necessary for a determination thereof consistent with the criteria
used in determining Borrowing Base Amounts as of the Closing Date).
SECTION 7. NEGATIVE COVENANTS
          The Company hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit or Acceptance remains outstanding or any Loan,
Reimbursement Obligations, interest or fee payable hereunder is owing to any
Lender:
          7.1 Borrowing Base . The Company shall not permit the Outstanding
Amount of Borrowing Base Debt at any time to exceed the Borrowing Base in effect
at such time for any period of five consecutive Business Days.
          7.2 Available Liquidity. The Company shall not permit Available
Liquidity to be less than $4,000,000,000 at any time.
          7.3 Liens. Prior to the Collateral Release Date, the Company will not,
nor will it permit any Subsidiary Guarantor to, create, incur, assume or suffer
to exist any Lien upon any of the Collateral except Permitted Liens.
          7.4 Restricted Group Debt. Prior to the Collateral Release Date, none
of Volvo, any of its Subsidiaries or any member of the Restricted Pledgee Group
will incur Indebtedness or provide a Material Guarantee, except:
     (a) Indebtedness of the type described in clause (g) of the definition of
Permitted Liens;
     (b) Indebtedness incurred under working capital facilities entered into in
the ordinary course of business;
     (c) Indebtedness owing to the Company or any Subsidiary; provided that any
such Indebtedness owing to a Subsidiary that is not a Subsidiary Guarantor shall
be subordinated in right of payment to any Indebtedness owing by Volvo or any of
its Subsidiaries or such member of the Restricted Pledgee Group to the Company
or any Subsidiary Guarantor;
     (d) Indebtedness consisting of subsidized loans made, or guaranteed, by a
governmental or quasi-governmental entity (including any international
organization or agency);
     (e) Indebtedness outstanding as of the Closing Date and any Permitted
Refinancing thereof;
     (f) in the case of any member of the Restricted Pledgee Group, any
additional Indebtedness; provided that (i) the Borrowing Base Coverage Ratio
after giving pro forma effect to the incurrence and application of proceeds
thereof is at least 1.15 to 1.00 and (ii) any dividends received by the Company
from the proceeds of any such Indebtedness in excess of $250,000,000 are
reinvested in the Company’s business within 15 months or, to the extent not so
reinvested, are

78



--------------------------------------------------------------------------------



 



applied as a Mandatory Prepayment pursuant to Section 2.18(a) (together with any
applicable prepayment premium provided in Section 2.24(b)); and
     (g) in the case of Volvo and its Subsidiaries, additional Material
Guarantees and Indebtedness in an Outstanding Amount with respect to all such
Material Guarantees and Indebtedness not to exceed $1,000,000,000 at any time;
provided, in each case, that the Outstanding Amount of such Indebtedness or
Material Guarantees shall reduce the Eligible Value (but not below zero) of the
Capital Stock or intercompany notes of such Person that constitute Collateral as
provided in Schedule 1.1B.
          7.5 Asset Sale Restrictions.
     (a) Receivables and Inventory. The Company shall not, and shall not permit
any Subsidiary Guarantor to, Dispose of any receivables or inventory included in
the Borrowing Base, except in the ordinary course of business.
     (b) Non-Core Assets. The Company shall not, nor shall it permit any
Subsidiary to (i) Dispose of all or any portion of the Capital Stock (including
by way of merger), or all or substantially all of the assets, of Jaguar, Land
Rover, Aston Martin, Automotive Components Holdings, and/or Automobile
Protection Corp., or Dispose of the Jaguar Trade Name or Land Rover Trade Name,
unless in each case, the Net Cash Proceeds thereof are reinvested in the
business of the Company within 15 months of such Disposition or, to the extent
not so reinvested, are applied as a Mandatory Prepayment pursuant to
Section 2.18(a); provided that if Land Rover is not Disposed of with Jaguar in
an integrated transaction, the Disposition of all or any portion of the Capital
Stock (including by way of merger) or all or substantially all the assets of
Land Rover shall only be permitted if the Borrowing Base Coverage Ratio, after
giving pro forma effect to such Disposition and the application of the proceeds
thereof, is at least 1.25 to 1.00 or (ii) Dispose of the Land Rover Trade Name
except in connection with a Disposition of Land Rover pursuant to clause (i).
     (c) Volvo. The Company shall not, nor shall it permit any Subsidiary to,
Dispose of (i) all or any portion of the Capital Stock (including by way of
merger) or to Dispose of (other than in the ordinary course of business or to
another Subsidiary or the Company) more than 20% of the then Consolidated Total
Assets of Volvo (initially determined based upon the audited financial
statements of Volvo for the fiscal year ending December 31, 2005 and, commencing
with the delivery of financial statements of Volvo delivered pursuant to
Section 6.2, based upon the most recent consolidated balance sheet of Volvo
contained therein) in a single transaction or a series of related transactions,
unless (A) after giving pro forma effect to such Disposition and the application
of proceeds thereof, the Borrowing Base Coverage Ratio is at least 1.25 to 1.00,
(B) the greater of (1) 50% of the Net Cash Proceeds thereof and (2) the amount
of such proceeds necessary so that, after giving pro forma effect to such
Disposition and application of proceeds thereof, the Borrowing Base Coverage
Ratio is at least 1.25 to 1.00, are applied as a Mandatory Prepayment pursuant
to Section 2.18(a) and (C) the remaining Net Cash Proceeds of such Disposition
are reinvested in the business of the Company within 15 months of such
Disposition or, to the extent not so reinvested, are applied as Mandatory
Prepayment pursuant to Section 2.18(a) or (ii) the Volvo Trade Name except in
connection with a Disposition of all or substantially all of the Capital Stock
or assets of Volvo.
     (d) Ford Motor Credit. The Company shall not permit any Disposition or
issuance of the Capital Stock of FMCC that results in the Company owning,
directly or indirectly, less than

79



--------------------------------------------------------------------------------



 



49% of the outstanding Capital Stock of FMCC. The Company shall not permit any
other Disposition or issuance of the Capital Stock of FMCC unless (i) in the
case of a primary offering of Capital Stock of FMCC, the Net Cash Proceeds of
such Disposition are reinvested in the business of FMCC within 15 months of such
Disposition or, to the extent not so reinvested, are applied as a Mandatory
Prepayment pursuant to Section 2.18(a) and (ii) in the case of a Disposition of
the Capital Stock of FMCC by the Company or any Subsidiary thereof, the Net Cash
Proceeds thereof in an amount equal to the product of the Eligible Value of such
Capital Stock constituting Eligible FMCC Pledged Equity and the Advance
Percentage therefor as set forth in the most recent Borrowing Base Certificate
delivered to the Administrative Agent are applied as a Mandatory Prepayment
pursuant to Section 2.18(a).
     (e) Ford Global Technologies. The Company shall not permit the Disposition
of all or any portion of the Capital Stock (including by way of merger), or all
or substantially all of the assets, of Ford Global Technologies, LLC, except
pursuant to Section 7.7(b)(i).
     (f) Principal Trade Names. The Company shall not Dispose of any Principal
Trade Name.
     (g) Other Principal Trade Names. The Company shall not Dispose of any Other
Principal Trade Name unless (i) after giving pro forma effect to such
Disposition and the application of proceeds thereof, the Borrowing Base Coverage
Ratio is at least 1.00 to 1.00 and (ii) the greater of (A) 50% of the Net Cash
Proceeds thereof and (B) the amount of such proceeds necessary so that, after
giving pro forma effect to such Disposition and application of proceeds thereof,
the Borrowing Base Coverage Ratio is at least 1.00 to 1.00, are applied as a
Mandatory Prepayment pursuant to Section 2.18(a).
     (h) Material PDMP. The Company shall not, nor shall it permit, any
Subsidiary Guarantor to Dispose of any PDMP having a Net Book Value in excess of
$250,000,000 in a single transaction or a series of related transactions unless
(i) after giving pro forma effect to such Disposition and the application of
proceeds thereof, the Borrowing Base Coverage Ratio is at least 1.00 to 1.00 and
(ii) the Eligible Value of the Eligible PDMP PP&E is reduced as provided in
Schedule 1.1B.
     (i) Other Material Assets. The Company shall not, nor shall it permit any
Subsidiary Guarantor to Dispose of any other Collateral not otherwise covered in
paragraphs (a) through (h) above (other than in the ordinary course of business)
having a Net Book Value equal to or greater than $500,000,000 in a single
transaction or a series of related transactions unless (i) after giving pro
forma effect to such Disposition and the application of proceeds therefrom, the
Borrowing Base Coverage Ratio is at least 1.15 to 1.00 and (ii) Net Cash
Proceeds thereof are reinvested in the business of the Company within 15 months
of such Disposition or, if not so reinvested, are applied as a Mandatory
Prepayment pursuant to Section 2.18(a).
Notwithstanding anything in this Section 7.5 to the contrary, (A) any
Disposition described in paragraphs (b), (c), (g), (h) or (i) above shall be
permitted if (1) 100% of the Net Cash Proceeds of such Disposition are applied
as a Mandatory Prepayment pursuant to Section 2.18(a) and (2) at least 75% of
the consideration for such Disposition is in the form of cash or cash
equivalents and (B) any Disposition described in this Section 7.5 shall be
permitted if such Disposition is to the Company, any Subsidiary Guarantor or, in
the case of paragraph (b), any wholly-owned Subsidiary of the Company. In
addition it is understood that the Company and its Subsidiaries may otherwise
Dispose of their assets except to the extent expressly restricted pursuant to
this Section 7.5 and Sections 7.7 and 7.9.

80



--------------------------------------------------------------------------------



 



          7.6 Restricted Payments. The Company will not (i) pay any dividend
(other than dividends payable solely in stock of the Company) on, or redeem,
retire or purchase, for cash consideration, its common stock (including any
Class B stock, “Common Stock”), (ii) optionally prepay, repurchase, redeem or
otherwise optionally satisfy or defease with cash or cash equivalents any
Material Unsecured Indebtedness or any Permitted Second Lien Debt and (iii) so
long as any Term Loans (or any secured refinancing thereof) are outstanding,
make any cash payments to holders of convertible debt securities with respect to
the conversion value of any convertible debt securities upon the conversion
thereof (any such payment referred to in clauses (i), (ii) and (iii), a
“Restricted Payment”), other than:
     (a) repurchases of shares of Common Stock upon the exercise of stock
options or warrants for such Common Stock;
     (b) repurchases of shares of Common Stock from officers, directors and
employees or any executive or employee savings or compensation plans;
     (c) derivatives or forward purchase agreements entered into to hedge
obligations to repurchase Capital Stock under paragraphs (a) and (b) of this
Section 7.6 or in connection with the issuance of convertible debt securities;
     (d) any Permitted Refinancing of Material Unsecured Indebtedness or any
Permitted Second Lien Debt; provided that a certificate of a Responsible Officer
of the Company is delivered to the Administrative Agent at least five Business
Days (or such shorter period as the Administrative Agent may reasonably agree)
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirement and such terms and conditions shall be deemed to satisfy the
foregoing requirement unless the Administrative Agent notifies the Company
within such period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees);
     (e) any Restricted Payments constituting redemption or other prepayment of
Material Unsecured Indebtedness having a scheduled final maturity prior to the
Term Loan Maturity Date; provided that such redemption or prepayment occurs no
earlier than the date that is six months prior to such scheduled final maturity;
     (f) additional Restricted Payments in an aggregate amount not to exceed
$250,000,000 during any fiscal year and $500,000,000 in the aggregate;
     (g) additional redemptions or prepayments of Material Unsecured
Indebtedness or Permitted Second Lien Debt in an aggregate amount not to exceed
$250,000,000 during any fiscal year and $500,000,000 in the aggregate; and
     (h) additional Restricted Payments at any time after January 1, 2010 in an
amount not to exceed the Cumulative Growth Amount at such time.
     7.7 Fundamental Changes.
     (a) The Company will not merge or consolidate with any other Person or sell
or convey all or substantially all of its assets to any Person unless no Default
or Event of Default is continuing after giving effect to such transaction and
(i) it shall be the continuing entity or (ii) (A) the Person formed by or
surviving such merger or consolidation shall be an entity organized or

81



--------------------------------------------------------------------------------



 



existing under the laws of the United States, any state thereof, or the District
of Columbia that expressly assumes all the obligations of the Company under the
Loan Documents pursuant to a supplement or amendment to this Agreement and each
other Loan Document reasonably satisfactory to the Administrative Agent,
(B) each Subsidiary Guarantor reaffirms its obligations under the Loan Documents
and (C) the Administrative Agent shall have received an opinion of counsel
reasonably satisfactory to the Administrative Agent and consistent with the
opinions delivered on the Closing Date with respect to the Company.
     (b) No Significant Guarantor shall merge or consolidate with any other
Person or sell or convey all or substantially all of its assets to any Person
unless (i) a the Company or another Subsidiary Guarantor shall be the continuing
entity or shall be the transferee of such assets or (ii) in connection with an
asset sale permitted by Section 7.5.
          7.8 Negative Pledge. The Company will not itself, and will not permit
any Manufacturing Subsidiary to, incur, issue, assume, guarantee or suffer to
exist any notes, bonds, debentures or other similar evidences of indebtedness
for money borrowed (notes, bonds, debentures or other similar evidences of
indebtedness for money borrowed being herein called “Debt”), secured by pledge
of, or mortgage or lien on, any Principal Domestic Manufacturing Property of the
Company or any Manufacturing Subsidiary, or any shares of stock of or Debt of
any Manufacturing Subsidiary (such mortgages, pledges and liens being
hereinafter called “Pledge” or “Pledges”), without effectively providing that
the Obligations (together with, if the Company shall so determine, any other
Debt of the Company or of such Manufacturing Subsidiary then existing or
thereafter created ranking equally with the Obligations) shall be secured
equally and ratably with (or prior to) such secured Debt, so long as such
secured Debt shall be so secured, unless, after giving effect thereto, the
aggregate amount of all such secured Debt so secured plus all Attributable Debt
of the Company and its Manufacturing Subsidiaries in respect of Sale and
Leaseback Transactions would not exceed 5% of the Consolidated Net Tangible
Automotive Assets; provided, however, that this Section 7.8 shall not apply to
Debt secured by:
     (a) Pledges of property of, or on any shares of stock of or Debt of, any
corporation existing at the time such corporation becomes a Manufacturing
Subsidiary;
     (b) Pledges in favor of the Company or any Manufacturing Subsidiary;
     (c) Pledges in favor of any governmental body to secure progress, advance
or other payments pursuant to any contract or provision of any statute;
     (d) Pledges of property, shares of stock or Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
to secure the payment of all or any part of the purchase price thereof or to
secure any Debt incurred prior to, at the time of, or within 60 days after, the
acquisition of such property or shares or Debt for the purpose of financing all
or any part of the purchase price thereof; and
     (e) any extension, renewal or replacement (or successive extensions,
renewals or replacements), as a whole or in part, of any Pledge referred to in
the foregoing clauses (a) to (d), inclusive; provided, however, that such
extension, renewal or replacement Pledge shall be limited to all or a part of
the same property, shares of stock or Debt that secured the Pledge extended,
renewed or replaced (plus improvements on such property).
          7.9 Sales and Leasebacks. The Company will not itself, and it will not
permit any Manufacturing Subsidiary to, enter into any arrangement with any
bank, insurance company or other lender or investor (not including the Company
or any Manufacturing Subsidiary) or to which any such

82



--------------------------------------------------------------------------------



 




lender or investor is a party, providing for the leasing by the Company or a
Manufacturing Subsidiary for a period, including renewals, in excess of three
years of any Principal Domestic Manufacturing Property which has been or is to
be sold or transferred by the Company or such Manufacturing Subsidiary to such
lender or investor or to any person to whom funds have been or are to be
advanced by such lender or investor on the security of such Principal Domestic
Manufacturing Property (herein referred to as a “Sale and Leaseback
Transaction”) unless either:
     (a) the Company or such Manufacturing Subsidiary could create Debt secured
by a Mortgage pursuant to Section 7.8 on the Principal Domestic Manufacturing
Property to be leased in an amount equal to the Attributable Debt with respect
to such Sale and Leaseback Transaction without equally and ratably securing the
Obligations; or
     (b) the Company, within 120 days after the sale or transfer shall have been
made by the Company or by a Manufacturing Subsidiary, applies an amount equal to
the greater of:
     (i) the net proceeds of the sale of the Principal Domestic Manufacturing
Property leased pursuant to such arrangement; or
     (ii) the fair market value of the Principal Domestic Manufacturing Property
so leased at the time of entering into such arrangement (as determined by any
two of the following: the Chairman of the Board of the Company, its President,
any Executive Vice President of the Company, any Group Vice President of the
Company, any Vice President of the Company, its Treasurer or its Controller);
to the retirement of Funded Debt of the Company; provided, however, that the
amount to be applied to the retirement of Funded Debt of the Company shall be
reduced by the principal amount of Funded Debt voluntarily retired by the
Company within 120 days after such sale.
SECTION 8. EVENTS OF DEFAULT
     If any of the following events shall occur and be continuing:
     (a) the Company (or the relevant Subsidiary Borrower) shall fail to pay
(i) any principal of any Loan, any Acceptance Obligation or any Acceptance
Equivalent Loan when due, (ii) any interest, facility fee, Letter of Credit Fee,
Acceptance Fee or any Reimbursement Obligation hereunder for a period of five
Business Days after the same becomes due and payable or (iii) any other amount
due and payable under any Loan Document for 30 days after receipt of notice of
such failure by the Company from the Administrative Agent (other than, in the
case of amounts in this clause (iii), any such amount being disputed by the
Company in good faith); or
     (b) any representation or warranty made or deemed made by the Company in
any Loan Document or any certified statement furnished by the Company (including
any Borrowing Base Certificate), shall prove to have been incorrect in any
material respect on or as of the date made or deemed made or furnished; or
     (c) the Company or any Significant Guarantor shall default in the
observance or performance of (i) its agreements in Section 6.1, (ii) its
agreements in Section 7.1 or Section 7.2 for a period of 20 consecutive days or
(iii) any other agreement contained in this Agreement or any other Loan Document
and, with respect to clause (iii) only, such default shall continue unremedied
for a period of 30 days after notice thereof to the Company from the
Administrative Agent; or

83



--------------------------------------------------------------------------------



 



     (d) the Company or any Significant Guarantor shall (i) default in making
any payment of any principal of any Indebtedness or any Guarantee Obligation in
respect of Indebtedness beyond the period of grace, if any; or (ii) default in
making any payment of any interest on any such Indebtedness or Guarantee
Obligation, in each case beyond the period of grace, if any; provided, that a
default, event or condition described in clause (i) or (ii) of this paragraph
(d) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses
(i) or (ii) of this paragraph (d) shall have occurred and be continuing with
respect to Indebtedness or any such Guaranty Obligation the aggregate
outstanding principal amount of which exceeds $1,000,000,000; or
     (e) any Permitted Additional Notes, any Permitted Additional Senior
Facilities, any Permitted Second Lien Debt or any other Indebtedness issued or
guaranteed by the Company or any Significant Guarantor with an aggregate
outstanding principal amount of $1,000,000,000 or more shall have been
accelerated by the holders thereof as a result of a default thereunder; or
     (f) (i) the Company, any Significant Guarantor, FMCC, a Volvo Group Member
or Ford Canada shall (A) commence any case, proceeding or other action under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors (1) seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (2) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or (B) make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against the Company, any
Significant Guarantor, FMCC, a Volvo Group Member or Ford Canada any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
90 days; or
     (g) (i) any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period has been sought and rejected under
Section 412 of the Code; (ii) any Plan is or shall have been terminated or is
the subject of termination proceedings under ERISA; (iii) the PBGC shall have
terminated a Plan or appointed a trustee to administer any Plan; (iv) any Plan
shall have an accumulated funding deficiency which has not been waived; or
(v) the Company or any Commonly Controlled Entity has incurred a liability to or
on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code; and (b) any of
the foregoing has had a Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered in the United States
against the Company or any Significant Guarantor that is not vacated,
discharged, satisfied, stayed or bonded pending appeal within 60 days, and
involves a liability (not paid or fully covered by insurance as to which the
relevant insurance company has not denied coverage) of either (a) $100,000,000
or more, in the case of any single judgment or decree or (b) $200,000,000 or
more in the aggregate; or
     (i) the Collateral Trust Agreement or any Security Document shall cease to
be in full force and effect, or any Lien thereunder shall cease to be
enforceable and perfected (other than pursuant to the terms hereof or any other
Loan Document or as a result of acts or omissions by either Agent or any
Lender), with respect to Collateral with a Net Book Value in excess of
$250,000,000; provided that the foregoing Event of Default shall only be
applicable if the

84



--------------------------------------------------------------------------------



 



Borrowing Base Coverage Ratio (calculated on a pro forma basis assuming such
Collateral is not in the Borrowing Base) is less than 1.25 to 1.00; or
     (j) the guarantee of any Significant Guarantor or of the Company contained
in the Guarantee shall cease to be in full force and effect; or
     (k) the occurrence of a Change of Control;
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Company, automatically the
Commitments shall immediately terminate and the Loans and Acceptances (with
accrued interest thereon) and all other amounts owing to the Lenders under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Company
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Company,
declare the Loans and Acceptances (with accrued interest thereon) and all other
amounts owing to the Lenders under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Company or the relevant Subsidiary
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit (calculated, in the case of Letters
of Credit denominated in Optional Currencies, at the Dollar Equivalent thereof
on the date of acceleration). Subject to the Collateral Trust Agreement, amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Company and any Subsidiary Borrower hereunder and under the other Loan
Documents. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Company and any Subsidiary Borrower hereunder and under
the other Loan Documents shall have been paid in full, the balance, if any, in
such cash collateral account shall be returned to the Company or such Subsidiary
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Company and each
Subsidiary Borrower.
          Whenever the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement shall have become immediately due and
payable in accordance with clause (A) or clause (B) above, the Administrative
Agent shall forthwith deliver a Notice of Acceleration to the Collateral
Trustee; provided that, by written notice to the Company and the Administrative
Agent, the Required Lenders may, for such periods and/or subject to such
conditions as may be specified in such notice, withdraw any declaration of
acceleration effected in accordance with clause (B) above. If a declaration of
acceleration in accordance with clause (B) immediately preceding shall have been
withdrawn in accordance with the proviso to the immediately preceding sentence,
the Administrative Agent shall forthwith deliver to the Collateral Trustee a
notice of cancellation of the respective Notice of Acceleration theretofore
delivered to the Collateral Trustee.

85



--------------------------------------------------------------------------------



 



          Whenever the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement shall have become immediately due and
payable in accordance with clause (A) or clause (B) above, each Specified
Currency Loan shall be converted automatically into Dollars at the Exchange Rate
in effect on date the Loans shall become so due and payable; provided, further
that any Specified Currency Loan held by any Lender that is not paid in full on
the Revolving Termination Date for such Lender shall be converted automatically
into Dollars at the Exchange Rate in effect on such Revolving Termination Date.
SECTION 9. THE AGENTS
          9.1 Appointment. (a) Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
     (b) The Administrative Agent and each Lender hereby irrevocably designates
and appoints the Collateral Trustee as its agent under the Collateral Trust
Agreement and the other Loan Documents, and irrevocably authorizes the
Collateral Trustee, in such capacity, to (i) take such action on its behalf
under the provisions of the Collateral Trust Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Trustee by the terms of the Collateral Trust
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto and (ii) enter into any and all Security Documents
and the Collateral Trust Agreement and such other documents and instruments as
shall be necessary to give effect to (A) the ranking and priority of
Indebtedness and other extensions of credit and obligations contemplated by the
Collateral Trust Agreement, (B) the security interests in the Collateral
purported to be created by the Security Documents and (C) the other terms and
conditions of the Collateral Trust Agreement. Each Lender further hereby agrees
to be bound by the terms of the Collateral Trust Agreement to the same extent as
if it were a party thereto and authorizes the Administrative Agent to enter into
the Collateral Trust Agreement on its behalf. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Collateral Trustee shall not have
any duties or responsibilities, except those expressly set forth in herein, in
the Collateral Trust Agreement or in any other Loan Document to which it is a
party, or any fiduciary relationship with the Administrative Agent or any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement, the Collateral
Trust Agreement or any other Loan Document or otherwise exist against the
Collateral Trustee.
          9.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

86



--------------------------------------------------------------------------------



 



          9.3 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
          9.4 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, e-mail, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Company), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified in this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified in this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
          9.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders or
any other instructing group of Lenders specified in this Agreement); provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
          9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither of the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party,

87



--------------------------------------------------------------------------------



 




shall be deemed to constitute any representation or warranty by any Agent to any
Lender. Each Lender represents to the Agents that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans and other extensions of credit hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
          9.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Company or any Subsidiary
Borrower and without limiting the obligation of the Company or any Subsidiary
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.
          9.8 Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, any Letter of Credit issued or
participated in by it and any other extension of credit made by it hereunder,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.
          9.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Company. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Company shall have occurred and be continuing) be
subject to approval by the Company (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the

88



--------------------------------------------------------------------------------



 




rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent may, on behalf of the Lenders and with the consent of the
Company (such consent not to be unreasonably withheld and, which consent, shall
not be required if an Event of Default under Section 8(a) or Section 8(f) with
respect to the Company shall have occurred and be continuing), appoint a
successor Administrative Agent, which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.
          9.10 Bookrunners, Lead Arrangers, Documentation Agents and Syndication
Agents. None of the Syndication Agents or any of the bookrunners, lead
arrangers, documentation agents or the agent identified on the cover page to
this Agreement shall have any duties or responsibilities under this Agreement
and the other Loan Documents in their respective capacities as such.
SECTION 10. MISCELLANEOUS
          10.1 Amendments and Waivers. (a) Neither this Agreement, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1 or as
otherwise expressly provided herein. The Required Lenders and the Company (on
its own behalf and as agent on behalf of any other Loan Party party to the
relevant Loan Document) may, or, with the written consent of the Required
Lenders, the Administrative Agent and the Company (on its own behalf and as
agent on behalf of any Loan Party party to the relevant Loan Document ) may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (ii) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:
     (A) forgive or reduce any principal amount or extend the final scheduled
date of maturity of any Loan, Acceptance or any Reimbursement Obligation or
extend the scheduled date of any amortization payment in respect of any Term
Loan (for the purpose of clarity each of the foregoing not to include any waiver
of a mandatory prepayment), reduce the stated rate of any interest, fee or
prepayment premium payable hereunder (except in connection with the waiver of
applicability of any post-default increase in interest rates), or extend the
scheduled date of any payment thereof, change the relative rights of the Secured
Parties under the Collateral Trust Agreement in respect of payments or
Collateral, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly and adversely affected thereby;

89



--------------------------------------------------------------------------------



 



     (B) eliminate or reduce the voting rights of any Lender under this
Section 10.1 without the written consent of such Lender;
     (C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by or release of the Company of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee or the Security Agreement (except as otherwise provided in the Loan
Documents), in each case without the written consent of all Lenders;
     (D) effect any amendment, modification or waiver that by its terms
adversely affects the rights in respect of payment or Collateral of Lenders
under any Revolving Facility differently from Lenders under any other Revolving
Facility without the written consent of the Majority Facility Lenders in respect
of each Revolving Facility adversely affected thereby;
     (E) effect any amendment, modification or waiver that by its terms
adversely affects the rights in respect of payment or Collateral of Lenders
under the Revolving Facilities differently from Lenders under the Term Facility
(or vice versa) without the written consent of the Majority Revolving Lenders
(or the Majority Facility Lenders under the Term Facility, as applicable);
     (F) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility or reduce the percentage specified in the definition of
Majority Revolving Lenders without the written consent of all Revolving Lenders;
     (G) after the Closing Date, amend, modify or waive any provision of
Section 5.2 without the written consent of the Majority Revolving Lenders,
     (H) amend, modify or waive any provision of Section 9 in a manner adverse
to the Administrative Agent without the written consent of the Administrative
Agent;
     (I) amend, modify or waive any provision of Section 9 in a manner adverse
to the Collateral Trustee without the written consent of the Collateral Trustee;
     (J) amend, modify or waive any provision of Section 2.11, 2.12 or 2.13
without the written consent of each Swingline Lender;
     (K) amend, modify or waive any provision of Section 3 without the written
consent of each Issuing Lender; or
     (L) amend, modify or waive any provision of Section 2.18(a) or the
definition of Mandatory Prepayment in a manner that adversely affects the rights
of the Term Lenders without the written consent of the Majority Facility Lenders
under the Term Facility;
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

90



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the foregoing paragraph (a), without the consent of the
Required Lenders, but subject to any consent required by paragraphs (A) through
(K) above, (i) the terms of any Facility may be amended, modified or waived in
any manner that does not adversely affect the rights or obligations of Lenders
under any other Facility with the written consent of the Majority Facility
Lenders in respect of such Facility and (ii) the Administrative Agent and the
Company may amend, modify or supplement any provision of this Agreement or any
other Loan Document (with, to the extent applicable, the consent of the
Collateral Trustee) to (A) cure any ambiguity, omission, defect or inconsistency
so long as such amendment, modification or supplement does not adversely affect
the rights or obligations of any Lender or Issuing Lender, (B) provide
additional Collateral for the Obligations and (c) to permit additional
affiliates of the Company to guarantee the Obligations and/or provide Collateral
therefor.
     (c) Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Administrative Agent, the Company and each of the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Term Loans
(“Replaced Term Loan”) with one or more replacement term loan tranches hereunder
(each, a “Replacement Term Loans”), provided that (i) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans, (ii) the weighted average life to maturity
of such Replacement Term Loans shall not be shorter than the weighted average
life to maturity of such Replaced Term Loans at the time of such refinancing and
(iii) the Company shall have paid to the holders of the Replaced Term Loans the
prepayment premium, if any, that would be applicable at the date of such
refinancing, replacement or modification if such Lender had received a
prepayment on such date pursuant to Section 2.17.
     (d) In addition, notwithstanding the foregoing, this Agreement may be
amended after the Closing Date without consent of the Lenders, so long as no
Default or Event of Default shall have occurred and be continuing, as follows:
          (i) to designate (w) any Domestic Subsidiary of the Company as a
Domestic Subsidiary Borrower, (x) any Subsidiary of the Company organized under
the laws of Canada or any province or territory thereof as a Canadian Borrower,
(y) any Foreign Subsidiary organized or domiciled under the laws of the United
Kingdom, Sweden or Germany as a Foreign Subsidiary Borrower under the
Multicurrency Revolving Facility and (z) any other Foreign Subsidiary of the
Company as a Foreign Subsidiary Borrower under a New Local Facility or any
Incremental Revolving Facility upon (A) ten Business Days prior notice to the
Administrative Agent (such notice to contain the name, primary business address
and taxpayer identification number of such Subsidiary), (B) the execution and
delivery by the Company, such Subsidiary and the Administrative Agent of a
Joinder Agreement, substantially in the form of Exhibit R (each, a “Joinder
Agreement”), providing for such Subsidiary to become a Subsidiary Borrower,
(C) the agreement and acknowledgment by the Company and each other Subsidiary
Guarantor that the Guarantee and the Security Agreement cover the Obligations of
such Subsidiary, (D) the delivery to the Administrative Agent of corporate or
other applicable resolutions, other corporate or other applicable documents,
certificates and legal opinions in respect of such Subsidiary reasonably
equivalent to comparable documents delivered on the Closing Date and (E) the
delivery to the Administrative Agent of any documentation or other information
reasonably requested by the Administrative Agent and necessary to satisfy
obligations of the Lenders described in Section 10.18 or any applicable “know
your customer” or other anti-money laundering Requirement of Law; and

91



--------------------------------------------------------------------------------



 



          (ii) to remove any Subsidiary as a Subsidiary Borrower upon
(A) execution and delivery by the Company to the Administrative Agent of a
written notification to such effect, (B) repayment in full of all Loans made to
such Subsidiary Borrower, (C) repayment in full of all other amounts owing by
such Subsidiary Borrower under this Agreement and the other Loan Documents and
(D) the deposit in a cash collateral account opened by the Administrative Agent
of an amount equal to 105% of the aggregate then undrawn and unexpired amount of
all Letters of Credit issued for the account of such Subsidiary Borrower
(calculated, in the case of Letters of Credit denominated in Optional
Currencies, at the Dollar Equivalent thereof on the date of removal) (it being
agreed that any such repayment shall be in accordance with the other terms of
this Agreement).
          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy or electronic transmission), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice or electronic transmission, when received, addressed as
follows in the case of the Company and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

         
 
  Company:   Ford Motor Company
 
      One American Road
 
      Dearborn, MI 48126
 
      Attention: Treasurer
 
      Telecopy: 313-322-3359
 
      Telephone: 313-322-3533
 
       
 
  with a copy to:   Ford Motor Company
 
      One American Road
 
      Dearborn, MI 48126
 
      Attention: Secretary
 
       
 
      Telecopy: 313-248-8713
 
      Telephone: 313-323-2130
 
       
 
  Administrative Agent for all   JPMorgan Chase Bank, N.A.
 
     notices:   Loan & Agency Services
 
      1111 Fannin Street, 10th Floor
 
      Houston, TX 77002
 
      Attention: Omar E. Jones
 
      Telecopy: 713-750-2938
 
      Telephone: 713-750-7912
 
       
 
  with a copy to:   JPMorgan Chase Bank, N.A.
 
      270 Park Avenue, 15th Floor
 
      New York, NY 10017
 
      Attention: Vilma Francis
 
      Telecopy: 212-270-4016
 
      Telephone: 212-270-5484

92



--------------------------------------------------------------------------------



 



         
 
  with a further copy to:   Weil, Gotshal & Manges LLP
 
      767 Fifth Avenue
 
      New York, NY 10153
 
      Attention: Daniel S. Dokos
 
      Telecopy: (212) 310-8007
 
      Telephone: (212) 310-8576
 
       
 
  Administrative Agent for notices   JPMorgan Chase Bank, N.A.
 
       with respect to the Multicurrency   125 London Wall, 9th Floor
 
       Revolving Facility:   London EC2Y 5AJ
 
      United Kingdom
 
      Attention: Steve Clarke
 
      Fax: 44 20 7777 2360
 
      Telephone: 44 20 7325 5424
 
       
 
  Administrative Agent for notices   JPMorgan Chase Bank, N.A.
 
       with respect to the Canadian   200 Bay Street, Suite 1800
 
       Revolving Facility:   Royal Bank Plaza, South Tower
 
      Toronto, Ontario, Canada M5J 2J2
 
      Attention: Drew McDonald
 
      Telephone: (416) 981-9143
 
      Facsimile: (416) 981-9138

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 or 3 unless otherwise agreed by the Administrative Agent
and the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
          10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
          10.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5 Payment of Expenses and Taxes. The Company agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to,

93



--------------------------------------------------------------------------------



 



this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, the syndication of the Facilities, the
consummation and administration of the transactions contemplated hereby and
thereby and any amendment or waiver with respect thereto, including, without
limitation, (i) the reasonable fees and disbursements of Weil, Gotshal & Manges
LLP and one local counsel in each relevant jurisdiction (which, for the
avoidance of doubt, may include Canada, Sweden, Mexico, each jurisdiction where
a Mortgaged Property is located and, without duplication, each other
jurisdiction where a Subsidiary Borrower is organized) to be shared by the
Administrative Agent and the Collateral Trustee, (ii) filing and recording fees
and expenses and (iii) the charges of Intralinks, (b) to pay or reimburse the
Administrative Agent and the Collateral Trustee for all their reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement and the other Loan Documents,
including the reasonable fees and disbursements of one primary counsel to the
Administrative Agent, which counsel shall act on behalf of all Lenders (and if
necessary or advisable one local counsel in each relevant jurisdiction (which,
for the avoidance of doubt, may include Canada, Sweden, Mexico, each
jurisdiction where a Mortgaged Property is located and, without duplication,
each other jurisdiction where a Subsidiary Borrower is organized) to be shared
by the Administrative Agent and the Collateral Trustee) and, in the event of any
conflict of interest, if necessary or advisable one additional local counsel in
each relevant jurisdiction to the Collateral Trustee and one additional primary
counsel (and if necessary or advisable one local counsel in each relevant
jurisdiction) to represent all Lenders (other than the Administrative Agent),
(c) to pay, indemnify or reimburse each Lender, each Issuing Lender and the
Administrative Agent for, and hold each Lender, each Issuing Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and similar taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify or reimburse each Lender, each Issuing Lender, the
Administrative Agent, their respective affiliates, and their respective
officers, directors, partners, employees, advisors, agents, controlling persons
and trustees (each, an “Indemnitee”) for, and hold each Indemnitee harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (other than with respect to taxes not specifically
provided for herein, which shall be governed exclusively by Section 2.26 or with
respect to the costs, losses or expenses which are of the type covered by
Section 2.25 or Section 2.27) with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Company or any of its Subsidiaries or any of the Mortgaged
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Company shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities resulted from the gross negligence or
willful misconduct of, or material breach of the Loan Documents by, such
Indemnitee, any of its affiliates or its or their respective officers,
directors, partners, employees, advisors, agents, controlling persons or
trustees. Without limiting the foregoing, and to the extent permitted by
applicable law, the Company agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee
unless the same shall have resulted from the gross negligence or willful
misconduct of, or material breach of the Loan Documents by, such Indemnitee, any
of its affiliates or its or their respective officers, directors, partners,
employees, advisors, agents,

94



--------------------------------------------------------------------------------



 



controlling persons or trustees. All amounts due under this Section 10.5 shall
be payable not later than 30 Business Days after the party to whom such amount
is owed has provided a statement or invoice therefor, setting forth in
reasonable detail, the amount due and the relevant provision of this
Section 10.5 under which such amount is payable by the Company. For purposes of
the preceding sentence, it is understood and agreed that the Company may ask for
reasonable supporting documentation to support any request to reimburse or pay
out of pocket expenses, legal fees and disbursements and that the grace period
to pay any such amounts shall not commence until such supporting documentation
has been received by the Company. Statements payable by the Company pursuant to
this Section 10.5 shall be submitted the Company at the address of the Company
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Company in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.
          10.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of an Issuing Lender that issues any Letter of Credit),
except that (i) other than pursuant to Section 7.7, neither the Company nor any
Subsidiary Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Company or any Subsidiary Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.
     (a) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans and/or Acceptances at the time owing to
it) with the prior written consent (in each case, not to be unreasonably
withheld or delayed) of:
     (A) with respect to any Revolving Facility:

  (1)   the Company;     (2)   the Administrative Agent;     (3)   each Material
Issuing Lender at such time; and     (4)   each Material Swingline Lender at
such time;

provided, that none of the foregoing consents in relation to any Revolving
Facility shall be required for an assignment to a Revolving Lender or, in the
case of the Company only, if an Event of Default under Section 8(a) or (f) has
occurred and is continuing. Notwithstanding the proviso in the previous
sentence, in no event shall a Qualifying Canadian Lender be entitled to assign
its interest to any Person who is not a Qualifying Canadian Lender unless an
Event of Default under Section 8(a) or (f) has occurred and is continuing.
     (B) with respect to any Term Loan:

  (1)   the Company; and     (2)   the Administrative Agent;

95



--------------------------------------------------------------------------------



 



provided, that none of the foregoing consents in relation to any Term Loan shall
be required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund of a Lender or, in the case of the Company only, if an Event of Default
under Section 8(a) or (f) has occurred and is continuing.
          (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than, in
the case of a Revolving Facility, $10,000,000 or, in the case of the Term
Facility, $1,000,000 unless each of the Company and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Company shall be
required if an Event of Default under Section 8(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
          For the purposes of this Section 10.6, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.25, 2.26, 2.27 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of and
interest on the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Company, the Administrative Agent, the Issuing
Lenders and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement,

96



--------------------------------------------------------------------------------



 



notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company, at any reasonable time and from time to time upon
reasonable prior notice. The portion of the Register that reflects the Revolving
Facilities shall be available for inspection by any Issuing Lender and any
Swingline Lender at any reasonable time and from time to time upon reasonable
prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
     (c) (i) Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans and/or Acceptances owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Company, the Administrative Agent, the Issuing Lenders
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (D) no later than January 31 of each year, such Lender shall provide
the Company with a written description of each participation of Loans,
Acceptances and/or Commitments by such Lender during the prior year (it being
understood that any failure to provide notice shall not render the participation
invalid) and (E) if the Lender is a Canadian Revolving Lender, such Lender shall
promptly (and, in any event, within one Business Day) provide the Company with
information concerning any participation sold to a Person who is not a
Qualifying Canadian Lender to allow the Canadian Borrowers to comply with their
obligations to withhold and remit Canadian withholding tax. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 10.1(a) and (2) directly affects
such Participant. Subject to paragraph (c)(ii) of this Section, the Company
agrees that each Participant shall be entitled to the benefits of Sections 2.25,
2.26 and 2.27 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, and subject to paragraph (c)(ii) of this Section, each
Participant also shall be entitled to the benefits of Section 10.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 10.7(a)
as though it were a Lender. Notwithstanding anything to the contrary contained
in this Section 10.6(c), in no event shall a Qualifying Canadian Lender be
entitled to sell any participation in its interest in the Commitments or the
Loans to any Person who is not a Qualifying Canadian Lender unless an Event of
Default under Section 8(a) or (f) has occurred and is continuing.
Notwithstanding anything to the contrary in this Section 10.6, each Lender (that
is not a Qualifying Canadian Lender) shall have the right to sell one or more
participations in all or any part of its Loans, Commitments or other Obligations
to one or more lenders or other Persons that provide financing to such Lender in
the form of sales and repurchases of participations without having to satisfy
the foregoing requirements.

97



--------------------------------------------------------------------------------



 



          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.25 or 2.26 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant shall not be entitled to receive any funds directly from the
Company in respect of Sections 2.25, 2.26, 2.27 or 10.7 unless such Participant
shall have provided to Administrative Agent, acting for this purpose as an agent
of the Company, such information as is required to be recorded in the Register
pursuant to paragraph (b)(iv) above as if such Participant were a Lender. Any
Participant shall not be entitled to the benefits of Section 2.26 unless such
Participant complies with Section 2.26(d) and (e) as though it were a Lender.
     (d) Any Lender may, without the consent of the Company or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
     (e) The Company, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
     (f) Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Company or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Company, each Subsidiary
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          10.7 Adjustments; Set-off; Revolver Allocation. (a) Except to the
extent that this Agreement expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if any Lender
(a “Benefitted Lender”) shall, at any time after the Loans and other amounts
payable hereunder shall immediately become due and payable pursuant to
Section 8, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash in
Dollars from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

98



--------------------------------------------------------------------------------



 



     (b) In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Company or any
Subsidiary Borrower, any such notice being expressly waived by the Company and
each Subsidiary Borrower to the extent permitted by applicable law, upon all
amounts owing hereunder becoming due and payable (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Company
or such Subsidiary Borrower, as the case may be. Each Lender agrees promptly to
notify the Company and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
     (c) In the case of the Revolving Lenders, at any time when a Notice of
Acceleration is in effect, notwithstanding anything to the contrary contained in
Section 2.24 or the Collateral Trust Agreement, each payment received by the
Administrative Agent pursuant to any Loan Document in respect of the Obligations
of each Loan Party owing to any Revolving Lender and any Issuing Lender (the
“Revolving Obligations”), and each distribution made by the Administrative Agent
pursuant to any Loan Document in respect of Revolving Obligations, shall be
distributed to the Revolving Lenders pro rata in accordance with their
respective CAM Percentages. Any direct payment received by a Revolving Lender at
any time when a Notice of Acceleration is in effect, including by way of
set-off, in respect of the Revolving Obligations shall be paid over to the
Administrative Agent for distribution to the Revolving Lenders in accordance
with the provisions of the foregoing sentence. In furtherance of the forgoing
and in order to effect the allocation of payments and distributions provided for
in this paragraph (c), on the date of each such payment or distribution, each
Revolving Lender shall be deemed to have sold and purchased participations in
the Revolving Obligations and the unfunded Revolving Commitments under each
Revolving Facility such that, following such deemed exchange, each Revolving
Lender holds, directly or through its Applicable Lending Office, an interest in
each one of the Revolving Loans and L/C Obligations and other extensions of
credit under any Revolving Facility, and in the unfunded Revolving Commitments
under each Revolving Facility, equal to such Revolving Lender’s CAM Percentage
on such date (the “CAM Exchange”). For purposes of calculating the appropriate
amount to be exchanged in connection with the deemed exchange of interests
pursuant to this paragraph, the interest in the Revolving Loans, L/C Obligations
and other extensions of credit denominated in any Currency other than Dollars
shall be converted into the Dollar Equivalent thereof on the date of exchange.
Each Revolving Lender consents and agrees to the CAM Exchange, and each
Revolving Lender agrees that the CAM Exchange shall be binding upon its
successors and assigns and any Person that acquires a participation in its
interests in any Revolving Loans, L/C Obligations and other extensions of credit
under any Revolving Facility, or in any Revolving Commitment hereunder.
          10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Company and the
Administrative Agent.
          10.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such

99



--------------------------------------------------------------------------------



 



prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
          10.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Company, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents (other than
agreements between the Company and any Swingline Lender or any Issuing Lender
contemplated by this Agreement and any Addendum executed and delivered on the
Closing Date).
          10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12 Submission to Jurisdiction; Waivers. Each of the Administrative
Agent, the Lenders, the Company and the Subsidiary Borrowers hereby irrevocably
and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) in the case of each Subsidiary Borrower, hereby irrevocably designates
the Company (and the Company hereby irrevocably accepts such designation) as its
agent to receive service of process in any such action or proceeding; and
     (d) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages .
          10.13 Judgment. The obligations of the Company or any Subsidiary
Borrower in respect of this Agreement and the other Loan Documents due to any
party hereto shall, notwithstanding any judgment in a currency (the “judgment
currency”) other than the currency in which the sum originally due to such party
is denominated (the “original currency”), be discharged only to the extent that
on the Business Day following receipt by such party of any sum adjudged to be so
due in the judgment currency such party may in accordance with normal banking
procedures purchase the original currency with the judgment currency; if the
amount of the original currency so purchased is less than the sum originally due
under such judgment to such party in the original currency, the Company or such
Subsidiary Borrower, as the case may be, agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to any party to this Agreement, such party agrees to remit to the
Company such excess. The provisions of this Section 10.13 shall survive the
termination of this Agreement and payment of the

100



--------------------------------------------------------------------------------



 



obligations of the Company and the Subsidiary Borrowers under this Agreement and
the other Loan Documents.
          10.14 Acknowledgements. Each of the Company and the Subsidiary
Borrowers hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Company or any Subsidiary arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and the Lenders, on one hand, and the
Company or any Subsidiary, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Company or any Subsidiary and the Lenders.
          10.15 Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take, and the Administrative Agent hereby agrees to take
promptly, any action requested by the Company having the effect of releasing, or
evidencing the release of, any Collateral or Guarantee Obligations (including by
instructing the Collateral Trustee to do so) (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below. For the avoidance of doubt any
such action shall include directing the Collateral Trustee to take action under
the Collateral Trust Agreement.
     (b) At such time as the Loans, the Reimbursement Obligations and interest
and fees owing hereunder shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding (or such Letters of
Credit are Collateralized), the Obligations shall cease to be “Secured
Obligations” under the Security Documents and the Administrative Agent shall
provide notice to the Collateral Trustee thereof in accordance with
Section 6.12(a)(A) of the Collateral Trust Agreement.
     (c) The Collateral shall be released automatically on the first date (the
“Collateral Release Date”) on which each of the following has occurred: (a) the
Index Debt has at least two of the following three ratings: at least Baa3 by
Moody’s, at least BBB- by Fitch and/or at least BBB- by S&P, (b) the Term Loans
(including any Incremental Term Loans) shall have been paid in full and (c) the
Company has delivered to the Administrative Agent and the Collateral Trustee a
certificate of a Responsible Officer certifying that such conditions have been
satisfied and stating that such certificate shall constitute a “Collateral
Release Notice”; provided, however, that any guarantees and liens with respect
to other Covered Debt and Permitted Second Lien Debt are released concurrently
therewith. Within three Business Days following the receipt of a Collateral
Release Notice, the Administrative Agent shall deliver to the Collateral Trustee
the notice required pursuant to Section 6.12(a) (B) of the Collateral Trust
Agreement.
          10.16 Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party, the Administrative Agent

101



--------------------------------------------------------------------------------



 



or any Lender pursuant to or in connection with this Agreement ; provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any affiliate thereof, (b) subject to an agreement to comply with the
provisions of this Section (or other provisions at least as restrictive as this
Section), to any actual or prospective Transferee or any pledgee referred to in
Section 10.6(d) or any direct or indirect contractual counterparty (or the
professional advisors thereto) to any swap or derivative transaction relating to
the Company and its obligations, (c) to its employees, directors, trustees,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates for performing the purposes of a Loan Document, (d) upon the
request or demand of any Governmental Authority or regulatory agency (including
self-regulated agencies), (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, after notice to the Company if reasonably feasible, (f) if
requested or required to do so in connection with any litigation or similar
proceeding, after notice to the Company if reasonably feasible, (g) that has
been publicly disclosed, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.
          10.17 WAIVERS OF JURY TRIAL. THE COMPANY, EACH SUBSIDIARY BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          10.18 USA Patriot Act. Each Lender hereby notifies the Company and
each Subsidiary Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA
Patriot Act”), it is required to obtain, verify and record information that
identifies the Company and each Subsidiary Borrower, which information includes
the name and address of the Company and each Subsidiary Borrower and other
information that will allow such Lender to identify the Company and each
Subsidiary Borrower in accordance with the USA Patriot Act.

102



--------------------------------------------------------------------------------



 



Signature Page to
Credit Agreement
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  FORD MOTOR COMPANY
 
           
 
  By: /s/ Ann Marie Petach    
 
 
 
   
 
  Name:   Ann Marie Petach    
 
  Title:   Vice President and Treasurer    



 



--------------------------------------------------------------------------------



 



Signature Page to
Credit Agreement

                  JPMORGAN CHASE BANK, N.A., as Administrative          Agent
 
           
 
  By: /s/ Robert P. Kellas    
 
 
 
   
 
  Name:   Robert P. Kellas    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1B
BORROWING BASE1
“Advance Percentage” means:

  (a)   with respect to Eligible Receivables, 75%;     (b)   with respect to
Eligible Inventory, 60%;     (c)   with respect to Eligible Intercompany Notes
(other than the Ford Canada Intercompany Note and the Ford Canada Intercompany
Payable), 75%;     (d)   with respect to Eligible Foreign Pledged Equity, 75%;  
  (e)   with respect to Eligible FMCC Pledged Equity, 75%; and     (f)   with
respect to Eligible Non-PDMP M&E, 40%.

“Average Bookkeeping Rate” means, as of any date of determination, (a) with
respect to calculations of EBITDA, the average of the exchange rates for the
conversion of the applicable currency to U.S. dollars determined by the Company
as of the last business day of the immediately preceding fiscal quarters ended
December 31st, March 31st, June 30th and September 30th, (b) with respect to
calculations of debt, the exchange rate for the conversion of the applicable
currency to U.S. dollars determined by the Company as of the last business day
of the immediately preceding fiscal year and (c) with respect to all other
calculations based on the Average Bookkeeping Rate, the average of the exchange
rates for the conversion of the applicable currency to U.S. dollars determined
by the Company as of the last business day of the immediately preceding four
fiscal quarters. Each determination of the Average Bookkeeping Rate shall be
made by the Company consistent with past practice and shall be conclusive absent
manifest error.
“Borrowing Base Amount” means, as of any date of determination:
     (a) with respect to Eligible Receivables, Eligible Inventory, Eligible
Intercompany Notes (other than the Ford Canada Intercompany Note and the Ford
Canada Intercompany Payable), Eligible Foreign Pledged Equity, Eligible FMCC
Pledged Equity and Eligible Non-PDMP M&E, (i) the Eligible Value for such
Eligible Collateral multiplied by (ii) the Advance Percentage for such Eligible
Collateral;
     (b) with respect to the Ford Canada Intercompany Note and the Ford Canada
Intercompany Payable that constitute Eligible Intercompany Notes, the lesser of
(i) the Canadian Borrowing Base and (ii) the Eligible Value of the Ford Canada
Intercompany Note plus the Eligible Value of the Ford Canada Intercompany
Payable;
     (c) with respect to Eligible PDMP PP&E, the PDMP Capped Amount; provided
that if there has been a decrease in the aggregate Net Book Value of Eligible
PDMP PP&E from such value determined as of the Closing Date, the Borrowing Base
Amount with respect to Eligible PDMP PP&E
 

1   Unless otherwise defined herein, terms used herein and defined in the Credit
Agreement to which this Schedule 1.1B is attached (the “Credit Agreement”) shall
have the meanings given to them in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



shall be decreased by an amount equal to (x) the PDMP Ratio on the Closing Date
multiplied by (y) the aggregate cumulative decrease in such Net Book Value from
the Closing Date to such time;
     (d) with respect to Eligible Intellectual Property, $2,500,000,000; and
     (e) with respect to Eligible Mazda Pledged Equity, the Eligible Value
thereof.
“Canadian Borrowing Base” means, for Ford Canada as of any date of
determination, the sum of (a) 75% multiplied by the Net Book Value of
third-party accounts receivable of Ford Canada, (b) 60% multiplied by the Net
Book Value of inventory of Ford Canada and (c) 40% multiplied by the Net Book
Value of property, plant and equipment of Ford Canada, each as derived from the
most recent audited annual or unaudited quarterly financial statements of the
Company (or internal unaudited balance sheets and income statements in the case
of a delay in providing the audited annual or definitive quarterly financial
statements as contemplated by the Credit Agreement) that are the basis for the
most recent Borrowing Base Certificate delivered to the Administrative Agent in
accordance with the Credit Agreement; provided, however, that the “Canadian
Borrowing Base” shall exclude any inventory, property, plant and equipment
subject to any Canadian Material Permitted Consensual Lien, except that no
inventory, property, plant and equipment subject to any Canadian Material
Permitted Consensual Lien existing on the Closing Date shall be excluded from
the “Canadian Borrowing Base” until the delivery of the first Borrowing Base
Certificate required to be delivered after the Closing Date in accordance with
the Credit Agreement.
“Canadian Customary Permitted Liens” means the Permitted Liens described in
clauses (a), (b), (c) and (d) of the definition thereof (mutatis mutandis).
“Canadian Material Permitted Consensual Lien” means any lien on inventory,
equipment, machinery or real estate of the kind described in clause (g), (h),
(i), (j), (k) (to the extent securing the renewal, refinancing, replacing,
refunding, amendment, extension or modification, as a whole or in part, of any
indebtedness secured by a lien permitted by clause (g), (h), (i) or (j)), (s) or
(t) of the definition of Permitted Liens (mutatis mutandis) to secure
indebtedness for borrowed money (in a single transaction or a series of related
transactions) if the Net Book Value (determined, in the case of each such lien,
as of the date such lien is incurred) of the assets subject thereto is equal to
$100,000,000 or more, in the case of any such lien existing on the Closing Date,
or $50,000,000 or more, in the case of any such lien created or incurred after
the Closing Date.
“Canadian Permitted Liens” means the Permitted Liens described in clauses
(a) through (n) and (q) through (t) of the definition thereof (mutatis mutandis)
and, in addition, Liens not otherwise permitted by the foregoing clauses
securing obligations or other liabilities of Ford Canada or any of its
Subsidiaries; provided that the Outstanding Amount of all such obligations and
liabilities shall not exceed $100,000,000 at any time.
“Customary Permitted Liens” means the Permitted Liens described in clauses (a),
(b), (c), (d), (o) and (p) of the definition thereof.
“EBITDA” means, with respect to any Foreign Pledgee for any period, the
consolidated operating income (or, with respect to Ford Mexico and Ford Canada,
the operating income) of such Person for such period increased (to the extent
deducted in determining operating income) by the sum (without duplication) of
(a) depreciation expense of such Person for such period and (b) amortization
expense of such Person for such period, in each case, as reflected on the most
recent statutory audited annual financial statements that are the basis for the
most recent Borrowing Base Certificate delivered to the Administrative Agent in
accordance with the Credit Agreement; provided, however, that if operating
income, depreciation expense

2



--------------------------------------------------------------------------------



 



and/or amortization expense are not reflected in such financial statements, then
“EBITDA” shall be determined as mutually agreed between the Administrative Agent
and the Company in good faith based on such financial statements to reflect the
equivalents of operating income, depreciation expense and/or amortization
expense.
“Eligible Collateral” means Eligible Receivables, Eligible Inventory, Eligible
Intercompany Notes, Eligible Foreign Pledged Equity, Eligible FMCC Pledged
Equity, Eligible PDMP PP&E, Eligible Non-PDMP M&E, Eligible Intellectual
Property and Eligible Mazda Pledged Equity.
“Eligible FMCC Pledged Equity” means, as of any date of determination, the
equity interests of FMCC that constitute Collateral and in which the Collateral
Trustee has a valid, perfected and enforceable security interest, subject to no
prior Liens.
“Eligible Foreign Pledged Equity” means, as of any date of determination, the
equity interests of each Foreign Pledgee that constitute Collateral and in which
the Collateral Trustee has a valid, perfected and enforceable security interest,
subject to no prior Liens; provided, however, that (a) the equity interests of
Volvo and Ford Mexico shall not constitute “Eligible Foreign Pledged Equity” if,
and for so long as, commencing with the date that is 180 days from the Closing
Date, the Post-Closing Deliverables for such equity interests have not been
satisfied (it being understood that such equity interests will become “Eligible
Foreign Pledged Equity” at such time as such Post-Closing Deliverables have been
satisfied) and (b) the equity interests of such Foreign Pledgee shall not
constitute “Eligible Foreign Pledged Equity” if, and for so long as, the
statutory audited annual financial statements for such Foreign Pledgee have not
been delivered to the Administrative Agent to the extent and when required by
the Loan Documents (it being understood that such equity interests will become
“Eligible Foreign Pledged Equity” at such time as such financial statement have
been delivered).
“Eligible Intellectual Property” means, as of any date of determination, the
trademarks listed on Schedule 1.1F of the Credit Agreement hereto that
constitute Collateral and in which the Collateral Trustee has a valid, perfected
and enforceable security interest, subject only to Customary Permitted Liens.
“Eligible Intercompany Notes” means, as of any date of determination, each of
the Volvo Intercompany Note, the Progress Ford Related Intercompany Note, the
Ford Canada Intercompany Note, the Ford Canada Intercompany Payable, the Grupo
Ford Intercompany Note, the Land Rover Intercompany Note (when issued) and the
Volvo Restructured Intercompany Note (when issued), in each case that constitute
Collateral and in which the Collateral Trustee has a valid, perfected and
enforceable security interest, subject only to Permitted Liens described in
clause (a) of the definition thereof; provided, however, that (a) with respect
to the Progress Ford Related Intercompany Note, (i) the obligations of Ford
Canada to the Company shall be secured by a security interest in the Progress
Ford Intercompany Note, which security interest shall constitute a valid,
perfected and enforceable security interest in favor of the Company, subject to
no prior liens, (ii) Progress Ford shall directly own 100% of the equity
interests of LR Capital Limited (Sarl) (“LR Capital”), (iii) LR Capital shall
directly own 100% of the equity interests of LRC International Finance (Sarl)
(“LRC Finance”), (iv) Land Rover shall have $2.2 billion in principal amount
owing to LRC Finance pursuant to an intercompany note (the “Land Rover
Intermediate Intercompany Note”) and (v) none of Progress Ford, LR Capital and
LRC Finance shall have any assets (other than (A) the equity interests of LR
Capital, in the case of Progress Ford, (B) the equity interests of LRC Finance,
in the case of LR Capital and (C) the Land Rover Intermediate Intercompany Note,
in the case of LRC Finance) or any debt or other liabilities (other than those
incidental to the maintenance of their existence or the ownership of the assets
permitted to be owned by them pursuant to this clause (v) and, in the case of
Progress Ford, the Progress Ford Intercompany Note), or shall conduct any
business (other than the ownership of (A) the equity interests of LR Capital, in
the case of Progress Ford, (B) the equity interests of LRC Finance, in the case
of LR Capital and (C) the Land Rover Intermediate Intercompany Note, in

3



--------------------------------------------------------------------------------



 



the case of LRC Finance), (b) with respect to the Ford Canada Intercompany Note,
the obligations of Ford Canada to the Company shall be secured by a valid,
perfected and enforceable security interest in favor of the Company in the
accounts receivable, inventory and property, plant and equipment of Ford Canada
included in the Canadian Borrowing Base (except that security interests with
respect to real estate shall be limited to mortgages on the properties listed on
Schedule 6.7(e) of the Credit Agreement under the heading “Canadian Mortgages”),
subject only to Canadian Customary Permitted Liens in the case of accounts
receivable and subject only to Canadian Permitted Liens in the case of
inventory, property, plant and equipment, which security interest shall be pari
passu with the security interest in such assets securing the Ford Canada
Intercompany Payable, (c) with respect to the Ford Canada Intercompany Payable,
the obligations of Ford Canada to the Company shall be secured by a valid,
perfected and enforceable security interest in favor of the Company in the
accounts receivable, inventory and property, plant and equipment of Ford Canada
included in the Canadian Borrowing Base (except that security interests with
respect to real estate shall be limited to mortgages on the properties listed on
Schedule 6.7(e) of the Credit Agreement under the heading “Canadian Mortgages”
), subject only to Canadian Customary Permitted Liens in the case of accounts
receivable and subject only to Canadian Permitted Liens in the case of
inventory, property, plant and equipment, which security interest shall be pari
passu with the security interest in such assets securing the Ford Canada
Intercompany Note and (d) with respect to the Volvo Restructured Intercompany
Note, (i) the Company shall directly own 100% of the equity interests of Volvo
Holding Company and (ii) Volvo Holding Company (and each holding company
Subsidiary thereof) shall not have any assets (other than the Volvo Restructured
Intercompany Note (or an equivalent loan to its holding company Subsidiary (the
“Volvo Intermediate Intercompany Note”)), the equity interest of a holding
company or the equity interests in Volvo) or any debt or other liabilities
(other than those incidental to the maintenance of their existence or the
ownership of the assets permitted to be owned by them pursuant to this clause
(ii)), or shall conduct any business (other than ownership of the Volvo
Restructured Intercompany Note, the equity interest of a holding company or the
equity interests in Volvo).
“Eligible Inventory” means, as of any date of determination, the items
classified by the Company as “inventory” in accordance with GAAP, including raw
materials, work-in-process, finished goods, parts and supplies, that constitute
Collateral and in which the Collateral Trustee has a valid, perfected and
enforceable security interest, subject only to Permitted Liens; provided,
however, that “Eligible Inventory” shall exclude any inventory subject to any
Material Permitted Consensual Lien, except that no inventory subject to any
Material Permitted Consensual Lien existing on the Closing Date shall be
excluded from “Eligible Inventory” until the delivery of the first Borrowing
Base Certificate required to be delivered after the Closing Date in accordance
with the Credit Agreement.
“Eligible Mazda Pledged Equity” means, as of any date of determination, the
Mazda Shares that constitute Collateral and in which the Collateral Trustee has
a valid, perfected and enforceable security interest, subject to no prior liens;
provided, however, that the Mazda Shares shall not constitute “Eligible Mazda
Pledged Equity” if they are Excluded Property (as defined in the Security
Agreement).
“Eligible Non-PDMP M&E” means, as of any date of determination, the items
classified by the Company as “machinery” and “equipment” in accordance with GAAP
(a) that do not constitute PDMP and (b) that constitute Collateral and in which
the Collateral Trustee has a valid, perfected and enforceable security interest,
subject only to Permitted Liens; provided, however, that “Eligible Non-PDMP M&E”
shall exclude any machinery and equipment subject to any Material Permitted
Consensual Lien, except that no machinery and equipment subject to any Material
Permitted Consensual Lien existing on the Closing Date shall be excluded from
“Eligible Non-PDMP M&E” until the delivery of the first Borrowing Base
Certificate required to be delivered after the Closing Date in accordance with
the Credit Agreement.

4



--------------------------------------------------------------------------------



 



“Eligible PDMP PP&E” means, as of any date of determination, the items
classified by the Company as “real estate”, “machinery” and “equipment” in
accordance with GAAP (a) that constitute PDMP and (b) that constitute Collateral
and in which the Collateral Trustee has a valid, perfected and enforceable
security interest, subject only to Permitted Liens (except that security
interests with respect to real estate shall be limited to mortgages on the
properties listed on Schedule 1.1E of the Credit Agreement); provided, however,
that real estate, machinery and equipment shall not constitute “Eligible PDMP
PP&E” if, and for so long as, commencing with the date that is 180 days from the
Closing Date, the Real Estate Post-Closing Deliverables for the applicable real
estate on which such machinery and equipment are located has not been satisfied
(it being understood that such real estate, machinery and equipment will become
“Eligible PDMP PP&E” at such time as such Real Estate Post-Closing Deliverables
have been satisfied); provided, further, that “Eligible PDMP PP&E” shall exclude
any real estate, machinery and equipment subject to any Material Permitted
Consensual Lien, except that no real estate, machinery and equipment subject to
any Material Permitted Consensual Lien existing on the Closing Date shall be
excluded from “Eligible PDMP PP&E” until the delivery of the first Borrowing
Base Certificate required to be delivered after the Closing Date in accordance
with the Credit Agreement.
“Eligible Receivables” means, as of any date of determination, the items
classified by the Company as “accounts receivable” in accordance with GAAP
(a) that are owing by a Person that is not a consolidated Affiliate of the
Company and (b) that constitute Collateral and in which the Collateral Trustee
has a valid, perfected and enforceable security interest, subject only to
Customary Permitted Liens.
“Eligible Value” means, as of any date of determination:
(a) with respect to Eligible Receivables, the Net Book Value of Eligible
Receivables as derived from the general ledger of the Company that is the basis
for the most recent Borrowing Base Certificate delivered to the Administrative
Agent in accordance with the Credit Agreement;
(b) with respect to Eligible Inventory, (i) the gross book value of Eligible
Inventory as derived from the general ledger of the Company that is the basis
for the most recent Borrowing Base Certificate delivered to the Administrative
Agent in accordance with the Credit Agreement plus (ii) an amount equal to the
Company’s LIFO adjustment for Eligible Inventory to the extent deducted in
calculating the gross book value thereof plus (iii) an amount equal to the
Company’s unrealized profit (UPI) adjustment for Eligible Inventory to the
extent deducted in calculating the gross book value thereof;
(c) with respect to Eligible Intercompany Notes:
(i) with respect to the Volvo Intercompany Note, the Ford Canada Intercompany
Note and the Progress Ford Related Intercompany Note, the outstanding principal
amount of such Eligible Intercompany Note on such date of determination;
provided, however, that the Eligible Value for the Progress Ford Related
Intercompany Note shall be $0 if the Land Rover Intercompany Note shall
constitute an Eligible Intercompany Note; provided, further, that the Eligible
Value for the Volvo Intercompany Note shall be $0 if the Volvo Restructured
Intercompany Note shall constitute an Eligible Intercompany Note;
(ii) with respect to the Ford Canada Intercompany Payable, the amount owing
(whether or not then due) to the Company on such date of determination;
(iii) with respect to the Grupo Ford Intercompany Note, the lesser of (A) the
outstanding principal amount of such Eligible Intercompany Note on such date of
determination and (B) the Eligible Value of the Eligible Foreign Pledged Equity
of Ford

5



--------------------------------------------------------------------------------



 



Mexico (prior to subtracting the outstanding principal amount of such Eligible
Intercompany Note and prior to applying the Pledged Percentage as described in
such calculation below);
(iv) with respect to the Land Rover Intercompany Note (when issued), the lesser
of (A) the outstanding principal amount of such Eligible Intercompany Note on
such date of determination and (B) $1.3 billion; and
(v) with respect to the Volvo Restructured Intercompany Note (when issued), the
lesser of (A) the outstanding principal amount of such Eligible Intercompany
Note on such date of determination and (B) if the Volvo Intermediate
Intercompany Note is denominated in Swedish Krona, the outstanding principal
amount of the Volvo Intermediate Intercompany Note on such date of
determination, as converted to U.S. dollars using the Average Bookkeeping Rates;
(d) with respect to Eligible Foreign Pledged Equity:
(i) with respect to Volvo, an amount equal to (A) the applicable Pledged
Percentage multiplied by (B) (x) the 2 year average EBITDA of Volvo multiplied
by five, minus (y) the outstanding amount of third-party debt owed by Volvo and
its Subsidiaries (other than any debt owed by Volvo under the Revolving Facility
in the event Volvo is a Foreign Subsidiary Borrower), minus (z) the outstanding
amount of intercompany debt owed by Volvo and its Subsidiaries, excluding
intercompany debt owing between Volvo and its Subsidiaries (i.e., debt that
would be eliminated in preparing a consolidated financial statement for Volvo);
(ii) with respect to Ford Canada, an amount equal to (A) the applicable Pledged
Percentage multiplied by (B) (w) the 2 year average EBITDA of Ford Canada
multiplied by five, minus (x) the outstanding amount of third-party debt owed by
Ford Canada, minus (y) the outstanding amount of intercompany debt owed by Ford
Canada and its Subsidiaries, excluding intercompany debt owing between Ford
Canada and its Subsidiaries (i.e., debt that would be eliminated in preparing a
consolidated financial statement for Ford Canada), minus (z) the amount owing
(whether or not then due) to the Company under the Ford Canada Intercompany
Payable;
(iii) with respect to Ford Mexico, an amount equal to (A) the applicable Pledged
Percentage multiplied by (B) (w) the 2 year average EBITDA of Ford Mexico
multiplied by five, minus (x) the outstanding amount of third-party debt owed by
Grupo Ford, Ford Mexico and their Subsidiaries, minus (y) the outstanding amount
of intercompany debt owed by Grupo Ford, Ford Mexico and their Subsidiaries,
excluding intercompany debt owing between Ford Mexico and its Subsidiaries
(i.e., debt that would be eliminated in preparing a consolidated financial
statement for Ford Mexico), minus (z) the outstanding amount of the Grupo Ford
Intercompany Note;
(iv) with respect to Ford Argentina and Ford South Africa, an amount equal to
(A) the applicable Pledged Percentage for such Foreign Pledgee multiplied by (B)
(x) the 2 year average EBITDA of such Foreign Pledgee multiplied by three, minus
(y) the outstanding amount of third-party debt owed by such Foreign Pledgee and
its Subsidiaries, minus (z) the outstanding amount of intercompany debt owed by
such Foreign Pledgee and its Subsidiaries, excluding intercompany debt owing
between such

6



--------------------------------------------------------------------------------



 



Foreign Pledgee and its Subsidiaries (i.e., debt that would be eliminated in
preparing a consolidated financial statement for such Foreign Pledgee); and
(v) with respect to any other Foreign Pledgee not otherwise described above, an
amount equal to (A) the applicable Pledged Percentage of such Foreign Pledgee
multiplied by (B) (x) the 2 year average EBITDA of such Foreign Pledgee
multiplied by five, minus (y) the outstanding amount of third-party debt owed by
such Foreign Pledgee and its Subsidiaries, minus (z) the outstanding amount of
intercompany debt owed by such Foreign Pledgee and its Subsidiaries, excluding
intercompany debt owing between such Foreign Pledgee and its Subsidiaries (i.e.,
debt that would be eliminated in preparing a consolidated financial statement
for such Foreign Pledgee);
(e) with respect to Eligible FMCC Pledged Equity, (i) at any time prior to an
IPO of FMCC, an amount equal to (A) the applicable Pledged Percentage multiplied
by (B) (w) the total stockholder’s equity with respect to the Eligible FMCC
Pledged Equity as reflected on the consolidated balance sheet of FMCC that is
the basis for the most recent Borrowing Base Certificate delivered to the
Administrative Agent in accordance with the Credit Agreement, minus (x) the Net
Automotive Payable at such time, minus (y) 30% of the Net Book Value of the FMC
Related Receivables at such time plus (z) the Net FMCC Payable at such time (in
all cases (z) shall be limited to an amount no greater than (y)) and (ii) at any
time after an IPO of FMCC, an amount equal to (A) the applicable Pledged
Percentage multiplied by (B) the Market Value of such Eligible FMCC Pledged
Equity;
(f) with respect to Eligible PDMP PP&E, the Net Book Value of the Eligible PDMP
PP&E as derived from the general ledger of the Company that is the basis for the
most recent Borrowing Base Certificate delivered to the Administrative Agent in
accordance with the Credit Agreement;
(g) with respect to Eligible Non-PDMP M&E, the Net Book Value of the Eligible
Non-PDMP M&E as derived from the general ledger of the Company that is the basis
for the most recent Borrowing Base Certificate delivered to the Administrative
Agent in accordance with the Credit Agreement; and
(h) with respect to Eligible Mazda Pledged Equity, if the Mazda Valuation Test
is satisfied as of the date such Mazda Shares become Eligible Mazda Pledged
Equity, an amount equal to (i) 75% multiplied by (ii) (A) the number of Mazda
Shares constituting Eligible Mazda Pledged Equity multiplied by (B) the Market
Value thereof (or, if the Mazda Valuation Test is not satisfied as of such date,
such other value established by agreement of the Company and the Administrative
Agent with the consent of the Required Lenders; provided, however, that the
Eligible Value for the Eligible Mazda Pledged Equity shall be $0 if the Mazda
Valuation Test is not satisfied and the Required Lenders do not consent to such
other value);
     provided, however, that the Eligible Value for Eligible Collateral shall be
adjusted on a pro forma basis (in each case using the values derived from the
consolidated financial statements that were the basis for the then most recent
Borrowing Base Certificate delivered to the Administrative Agent in accordance
with the Credit Agreement) from time to time as provided in Section 7.4 and
Section 7.5 of the Credit Agreement; provided, further, that for purposes of the
calculations described in paragraphs (c)(i) (with respect to the Volvo
Intercompany Note, the Progress Ford Related Intercompany Note and the Volvo
Restructured Intercompany Note only) and (c)(iv) above, the Eligible Value for
such Eligible Collateral shall be reduced on a dollar-for-dollar basis in
connection with the sale (other than in the ordinary course of business) of more
than 20% of the then total consolidated assets of Volvo or Land Rover Holdings,
as applicable, in a single transaction or a series of related transactions, to
the extent that the Net Cash

7



--------------------------------------------------------------------------------



 



Proceeds of such sale are not reinvested in the business of Volvo and its
Subsidiaries or Land Rover Holdings and its Subsidiaries, as applicable;
provided, further, that for purposes of the calculations described in paragraphs
(d) and (h) above, all amounts denominated in a foreign currency will be
converted to U.S. dollars using the Average Bookkeeping Rate.
“FMC Related Receivables” means the following types of receivables purchased by
or assigned to FMCC or its Subsidiaries from the Company or its Subsidiaries
(other than FMCC and its Subsidiaries), or originated by FMCC or its
Subsidiaries, each of which may be guaranteed (in whole or in part) by the
Company or its Subsidiaries (other than FMCC and its Subsidiaries), and in each
case subject to the Netting Agreement: receivables related to the sale of
automotive parts and accessories (US, Canada, Europe and Asia Pacific),
receivables related to the Ford Rent A Car (FRAC) program, receivables related
to the company car program (US, Europe and Asia), receivables related to the
chassis converter program (US) and receivables related to the used vehicle
repurchase program (US, Canada and Europe); provided, however, that FMC Related
Receivables shall not include any of the foregoing receivables that have been
sold in an on- or off-balance sheet securitization or other structured finance
transaction.
“FMCC Shares” means the common stock of FMCC.
“Ford Canada Intercompany Note” means the $750,910,813 intercompany note from
Ford Canada to the Company listed on Schedule 5.1(g) of the Credit Agreement.
“Ford Canada Intercompany Payable” means the $1,900,000,000 intercompany payable
from Ford Canada to the Company listed on Schedule 5.1(g) of the Credit
Agreement.
“Foreign Pledgee” means Ford VHC AB (“Volvo”), Ford Capital B.V., Ford Espana
S.A., Ford Automotive Holdings, Ford Deutschland Holding GmbH, Ford Motor
Company, S.A. de C.V. (“Ford Mexico”), Ford Motor Company of Canada, Limited
(“Ford Canada”), Ford Argentina S.C.A. (“Ford Argentina”) and Ford Motor Company
of Southern Africa (Pty) Limited (“Ford South Africa”).
“Grupo Ford Intercompany Note” means the $901,750,621 intercompany note from
Grupo Ford to Ford Mexico Holdings, Inc. listed on Schedule 5.1(g) of the Credit
Agreement.
“IPO” means the issuance by FMCC of FMCC Shares in an underwritten initial
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act of 1933.
“Land Rover” means Land Rover, a company organized in England and a wholly-owned
Subsidiary of Land Rover Holdings.
“Land Rover Holdings” means Land Rover Holdings, a company organized in England
and a wholly-owned Subsidiary of Ford Canada.
“Land Rover Intercompany Note” means the intercompany note or notes that are
issued by Land Rover Holdings to the Company in connection with the
restructuring of the Progress Ford Intercompany Note, on terms reasonably
satisfactory to the Administrative Agent.
“Material Permitted Consensual Lien” means any lien on inventory, equipment,
machinery or real estate of the kind described in clause (g), (h), (i), (j), (k)
(to the extent securing the renewal, refinancing, replacing, refunding,
amendment, extension or modification, as a whole or in part, of any indebtedness
secured by a lien permitted by clause (g), (h), (i) or (j)), (s) or (t) of the
definition of Permitted Liens to secure indebtedness for borrowed money (in a
single transaction or a series of related transactions) if the

8



--------------------------------------------------------------------------------



 



Net Book Value (determined, in the case of each such lien, as of the date such
lien is incurred) of the assets subject thereto is equal to $100,000,000 or
more, in the case of any such lien existing on the Closing Date, or $50,000,000
or more, in the case of any such lien created or incurred after the Closing
Date.
“Market Value” means (a) for Mazada Shares, the average closing price of Mazda
Shares on the Tokyo Stock Exchange as reported by Bloomberg (or, if not reported
therein, another publication reasonably satisfactory to the Administrative
Agent) for the last 10 trading days of the calendar quarter immediately
preceding the date of determination thereof and (b) for FMCC Shares at any time
after an IPO of FMCC, (x) if reported on the principal national securities
exchange on which the same are then listed or admitted to trading, the average
closing price of FMCC Shares, or (y) if designated as a national market system
security by the NASD, the average of the last sale price of FMCC Shares, regular
way, or if FMCC Shares are not so designated, the average of the reported
closing bid and asked prices thereof as shown by the NASD automated quotation
system, as the applicable prices are reported by Bloomberg (or, if not reported
therein, another publication reasonably satisfactory to the Administrative
Agent) for the last 10 trading days of the calendar quarter immediately
preceding the date of determination thereof.
“Mazda Shares” means the common stock of Mazda Motor Corporation.
“Mazda Valuation Test” means a test that is satisfied if the average closing
price of a Mazda Share in Japanese Yen on the Tokyo Stock Exchange as reported
by Bloomberg (or, if not reported therein, another publication reasonably
satisfactory to the Administrative Agent) as of the last trading day of each
calendar quarter for the 8 calendar quarters immediately prior to the pledge of
such Mazda Shares to the Collateral Trustee shall be equal to at least 80% of
the closing price of a Mazda Share in Japanese Yen on the Tokyo Stock Exchange
as reported by Bloomberg (or, if not reported therein, another publication
reasonably satisfactory to the Administrative Agent) as of the last trading day
immediately prior to the Closing Date.
“Net Automotive Payable” means at any time the excess, if any, of (a) the
amounts owing (whether or not then due) to FMCC and its Subsidiaries from the
Company and its Subsidiaries (other than FMCC and its Subsidiaries) over (b) the
amounts owing (whether or not then due) to the Company and its Subsidiaries
(other than FMCC and its Subsidiaries) from FMCC and its Subsidiaries, in each
case subject to the Netting Agreement.
“Net FMCC Payable” means at any time the excess, if any, of (a) the amounts
owing (whether or not then due) to the Company and its Subsidiaries (other than
FMCC and its Subsidiaries) from FMCC and its Subsidiaries over (b) the amounts
owing (whether or not then due) to FMCC and its Subsidiaries from the Company
and its Subsidiaries (other than FMCC and its Subsidiaries), in each case
subject to the Netting Agreement.
“Netting Agreement” means the Amended and Restated Agreement between the Company
and FMCC, dated as of December 12, 2006.
“Pledged Percentage” means, with respect to any Eligible Foreign Pledged Equity
or the Eligible FMCC Pledged Equity at any time, the percentage of the aggregate
underlying economic value of the related issuer that is represented by the
equity interest(s) of a Foreign Pledgee or FMCC, respectively, that satisfies
the definition of Eligible Foreign Pledged Equity or Eligible FMCC Pledged
Equity, as applicable, at such time.
“Progress Ford Intercompany Note” means the $1.3 billion intercompany note from
Progress Ford Sales Limited (“Progress Ford”) to Ford Canada listed on
Schedule 5.1(g) of the Credit Agreement.

9



--------------------------------------------------------------------------------



 



“Progress Ford Related Intercompany Note” means the $1.3 billion intercompany
note from Ford Canada to the Company listed on Schedule 5.1(g) of the Credit
Agreement.
“Volvo Holding Company” means one or more wholly-owned direct Subsidiaries of
the Company that directly, or indirectly through another wholly-owned
Subsidiary, own 100% of Volvo.
“Volvo Intercompany Note” means the $3,500,000,000 intercompany note from Volvo
to the Company listed on Schedule 5.1(g) of the Credit Agreement.
“Volvo Restructured Intercompany Note” means the intercompany note or notes that
are issued by Volvo Holding Company to the Company in connection with the
restructuring of the Volvo Intercompany Note, on terms reasonably satisfactory
to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Volvo Intercompany Note,
the Volvo Restructured Intercompany Note and the Eligible Pledged Equity of
Volvo shall have an Eligible Value of $0 at any time after an event of the type
described in Section 8(f) of the Credit Agreement has occurred and is continuing
with respect to Volvo, Volvo Car Holding Corporation or Volvo Car Corporation.

10



--------------------------------------------------------------------------------



 



SCHEDULE 1.1D
INITIAL SUBSIDIARY GUARANTORS

                                                  Federal                
Registered           Taxpayer                 Organization   Organizational  
Identification   State of   Principal Place of Legal Name   Type of Entity  
(Yes/No)   Number   Number   Formation   Business
3000 Schaefer Road Company
  Corporation   Yes     144453     38 - 1906301   Michigan   Michigan
 
                           
Ford European Holdings LLC
  Limited Liability Company   Yes     2974559     38 - 3442908   Delaware  
Michigan
 
                           
Ford Global Technologies, LLC
  Limited Liability Company   Yes     3593792     38 - 6058810   Delaware  
Michigan
 
                           
Ford Holdings LLC
  Limited Liability Company   Yes     2206682     38 - 2890269   Delaware  
Michigan
 
                           
Ford International Capital
Corporation*
  Corporation   Yes     0673909     38 - 1885617   Delaware   Michigan
 
                           
Ford Mexico Holdings, Inc.*
  Corporation   Yes     3281198     38 - 3563830   Delaware   Michigan
 
                           
Ford Motor Service Company
  Corporation   Yes     486480     38 - 3364381   Michigan   Michigan
 
                           
Ford Motor Vehicle Assurance Company,
LLC
  Limited Liability Company   Yes     4083499     38 - 3419908   Delaware  
Michigan
 
                           
Ford South America Holdings, LLC
  Limited Liability Company   Yes     3080817     38 - 0549190   Delaware  
Michigan
 
                           
Ford Trading Company, LLC
  Limited Liability Company   Yes     2919002     38 - 0549190   Delaware  
Michigan
 
                           
Ford Component Sales, L.L.C.
  Limited Liability Company   Yes     2830472     38 - 3384550   Delaware  
Michigan
 
                           
Land Rover North America, Inc.
  Corporation   Yes     2075961     22 - 2675556   Delaware   Michigan
 
                           
Volvo Cars of North America, LLC
  Limited Liability Company   Yes     0906002     31 - 1814807   Delaware  
Michigan

 

*   Guaranty has limited recourse to the pledged assets of the relevant entity.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1E
MORTGAGED PROPERTY
          Closing Date Mortgages:

                  Owner/Entity of Record   Location Address   Recording Office
1.
  Ford Motor Co. / Kentucky Truck Plant   3001 Chamberlain Lane Louisville, KY
40232   Jefferson County Clerk 527 W. Jefferson, Room 204A Louisville, KY 40202
 
           
2.
  Ford Motor Co. / Dearborn Truck Plant   3001 Miller Road Dearborn MI, 48121  
Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
3.
  Ford Motor Co. / Sharonville Plant   3000 Sharon Road Sharonville, OH 45241  
Hamilton Country Recorder 138 East Court St., Room 101 Cincinnati, OH 45202
 
           
4.
  Ford Motor Co. / Kansas City Assembly Plant   8121 Northeast Highway 69
Claycomo, MO 64119   Clay County Recorder of Deeds One Courthouse Square
Administration Bldg. Liberty, MO 64068
 
           
5.
  Ford Motor Co. / Michigan Truck Plant   38303 Michigan Ave Wayne, MI 48184  
Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
6.
  Ford Motor Co. / Lima Engine Plant   1155 Bible Road Lima, OH 45801   Allen
County Recorder 301 North Main Street, Room 204 Lima, OH 45801
 
           
7.
  Ford Motor Co. / Chicago Assembly Plant   12600 S Torrence Ave Chicago, IL
60633   Cook County Recorder 118 North Clark St., Room 120 Chicago, IL 60602
 
           
8.
  Ford Motor Co. / Van Dyke Plant   41111 Van Dyke Sterling Heights, MI 48314  
Macomb County Register of Deeds 10 North Main Mt. Clemens, MI 48043
 
           
9.
  Ford Motor Co. / Cleveland Engine Plant #1   17601 Brook Park Road Brook Park,
OH 47331   Cuyahoga County Recorder 1219 Ontario Street Room 220 Cleveland, OH
44113
 
           
10.
  Ford Motor Co. / Livonia Plant   35500 Plymouth Road Livonia, MI 48150   Wayne
Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
11.
  Ford Motor Co. / Vehicle Operations General Office/New Model Product
Development Center   17000 Oakwood Blvd Dearborn MI, 48124   Wayne Country
Register of Deeds 400 Monroe Detroit, MI 48226
 
           
12.
  Ford Motor Co. / Product Development Center   20901 Oakwood Blvd Dearborn, MI
48124   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
13.
  Ford Motor Co. / Allen Park Test Lab   1500 Enterprise Drive Allen Park, MI
48101   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
14.
  Ford Motor Co. / Advanced Engineering Center   2400 Village Road Dearborn, MI
48121   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
15.
  Ford Motor Co. / Automotive Safety Center   1201 Village Road Dearborn, MI
48121   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           

 



--------------------------------------------------------------------------------



 



                  Owner/Entity of Record   Location Address   Recording Office
16.
  Ford Motor Co. / Crash Barrier Building   20000 Oakwood Blvd Dearborn, MI
48121   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
17.
  Ford Motor Co. / Automotive Transmission New Product Center   35500 Plymouth
Road Livonia, MI 48150   Wayne Country Register of Deeds 400 Monroe Detroit, MI
48226
 
           
18.
  Ford Motor Co. / Building #1   20000 Rotunda Dearborn, MI 48124   Wayne
Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
19.
  Ford Motor Co. / Building #2   20000 Rotunda Dearborn, MI 48124   Wayne
Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
20.
  Ford Motor Co. / Building #3   20100 Rotunda Dearborn, MI 48124   Wayne
Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
21.
  Ford Motor Co. / Building #4   20200 Rotunda Dearborn, MI 48124   Wayne
Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
22.
  Ford Motor Co. / Building #5   20300 Rotunda, Dearborn, MI 48124   Wayne
Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
23.
  Ford Motor Co. / Certification Test Lab   20400 Oakwood Blvd Dearborn, MI
48124   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
24.
  Ford Motor Co. / Dearborn Proving Grounds   20050 Oakwood Blvd Dearborn, MI
48121   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
25.
  Ford Motor Co. / Engineering Computer Center   20600 Rotunda Drive Dearborn,
MI 48121   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
26.
  Ford Motor Co. / Experimental Engine Building   20600 Oakwood Blvd Dearborn,
MI 48121   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
27.
  Ford Motor Co. / Dynamometer Building   1701 Village Road Dearborn, MI 48124  
Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
28.
  Ford Motor Co. / Engineering Services Building   1451 Village Road Dearborn,
MI 48121   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
29.
  Ford Motor Co. / Experimental Vehicle Building   20800 Oakwood Blvd Dearborn,
MI 48121   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
30.
  Ford Motor Co. / Facilities Services Building   21500 Oakwood Blvd Dearborn,
MI 48124   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
31.
  Ford Motor Co. / Gas Turbine Lab   1751 Village Road Dearborn, MI 48121  
Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
32.
  Ford Motor Co. / Michigan Proving Grounds   74240 Fisher Road Romeo, MI 48065
  Macomb County Register of Deeds 10 North Main Mt. Clemens, MI 48043

2



--------------------------------------------------------------------------------



 



                  Owner/Entity of Record   Location Address   Recording Office
33.
  Ford Motor Co. / Personnel & Administration Building   21500 Oakwood Blvd
Dearborn, MI 48124   Wayne Country Register of Deeds 400 Monroe Detroit, MI
48226
 
           
34.
  Ford Motor Co. / Powertrain and Fuel Systems Lab   2440 Village Road Dearborn,
MI 48121   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
35.
  Ford Motor Co. / Scientific Research Lab   2101 Village Road Dearborn, MI
48121   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
36.
  Ford Motor Co. / Wind Tunnel #2-5   20500 Oakwood Blvd Dearborn, MI 48121  
Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
37.
  Ford Motor Co. / Conference and Events Center   1151 Village Road Dearborn, MI
48124   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
38.
  Ford Motor Co. / World Headquarters Building   1 American Road Dearborn, MI
48126   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
39.
  Ford Motor Co. / Ford Motor Credit Company Building   1 American Road
Dearborn, MI 48126   Wayne Country Register of Deeds 400 Monroe Detroit, MI
48226
 
           
40.
  Ford Motor Co. / Brownstown – PRC   25555 Pennsylvania Road Romulus, MI 48174
  Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
41.
  Ford Motor Co. / National PDC   11871 Middlebelt Road Livonia, MI 48150  
Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
42.
  Ford Motor Co. / Dearborn Tool & Die Plant   3001 Miller Road Dearborn, MI
48121   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
43.
  Ford Motor Co. / Walton Hills Stamping Plant   7845 Northfield Road Walton
Hills, OH 44146   Cuyahoga County Recorder 1219 Ontario Street Room 220
Cleveland, OH 44113
 
           
44.
  Ford Motor Co./ Michigan Truck – Paint Plant   38547 Michigan Avenue Wayne, MI
48184   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
45.
  Ford Motor Co./ Michigan Truck – Body Shop   38000 Van Born Road Wayne, MI
48184   Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
46.
  Ford of Canada / Windsor Engine Plant   1000 Henry Ford Centre Drive, Windsor,
ON N9A 7E8, Canada   N/A
 
           
47.
  Ford of Canada / Parts Distribution Centre   8000 Dixie Road Bramalea, ON L6T
2J7, Canada   N/A
 
           
48.
  Ford of Canada / Ontario Truck Plant   Royal Windsor & Ford Drive, Oakville,
ON L6J 5E7, Canada   N/A
 
           
49.
  Ford of Canada / Oakville Assembly Plant   Periphery Road Oakville, ON L6J5C9,
Canada   N/A

3



--------------------------------------------------------------------------------



 



                  Owner/Entity of Record   Location Address   Recording Office
50.
  Ford of Canada / Ford of Canada Headquarters   The Canadian Road Oakville, ON
L6J 5E4, Canada   N/A

          Post-Closing Date Mortgages:

                  Owner/Entity of Record   Location Address   Recording Office
1.
  Ford Motor Co./ Romeo Engine Plant   701 East 32 Mile Road Romeo, MI 48065  
Macomb County Register of Deeds 10 North Main Mt. Clemens, MI 48043
 
           
2.
  Ford Motor Co./ Ohio Truck Plant   650 Miller Road Avon Lake, OH 44012  
Lorain County Recorder 226 Middle Avenue Elyria, OH 44035
 
           
3.
  Ford Motor Co./ Dearborn Engine Plant   3001 Miller Road Dearborn, MI 48121  
Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
4.
  Ford Motor Co./ Dearborn Stamping Plant   3001 Miller Road Dearborn, MI 48121
  Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
5.
  Ford Motor Co./ Woodhaven Stamping Plant   20900 West Road Woodhaven, MI 48183
  Wayne Country Register of Deeds 400 Monroe Detroit, MI 48226
 
           
6.
  Ford Motor Co./ Chicago Stamping Plant   1000 East Lincoln Highway Chicago, IL
60411   Cook County Recorder 118 North Clark St., Room 120 Chicago, IL 60602

4



--------------------------------------------------------------------------------



 



SCHEDULE 1.1F
PRINCIPAL TRADE NAMES
          PRINCIPAL TRADE NAMES

                                  Principal Trade Name   App. No.   Filing Date
  Reg. No.   Reg. Date   Status   Owner
FORD
    75/791223     2-Sep-1999     2884529     14-Sep-2004   Registered   Ford
Motor Company
 
                               
FORD
    76/276458     23-Jun-2001     2591313     9-Jul-2002   Registered   Ford
Motor Company
 
                               
FORD
    76/276250     23-Jun-2001     2620725     17-Sep-2002   Registered   Ford
Motor Company
 
                               
FORD
    75/684950     16-Apr-1999     2435821     13-Mar-2001   Registered   Ford
Motor Company
 
                               
FORD
    75/426509     30-Jan-1998     2324877     29-Feb-2000   Registered   Ford
Motor Company
 
                               
FORD
    75/426510     30-Jan-1998     2324878     29-Feb-2000   Registered   Ford
Motor Company
 
                               
FORD
    75/318112     1-Jul-1997     2151044     14-Apr-1998   Registered   Ford
Motor Company
 
                               
FORD
    75/318191     1-Jul-1997     2208413     8-Dec-1998   Registered   Ford
Motor Company
 
                               
FORD
    74/502268     21-Mar-1994     1874207     17-Jan-1995   Registered   Ford
Motor Company
 
                               
FORD
    74/429898     26-Aug-1993     1868462     20-Dec-1994   Registered   Ford
Motor Company
 
                               
FORD
    74/459531     18-Nov-1993     1871257     3-Jan-1995   Registered   Ford
Motor Company
 
                               
FORD
    72/080525     31-Aug-1959     735475     31-Jul-1962   Registered   Ford
Motor Company
 
                               
FORD
    74/459532     18-Nov-1993     1868251     20-Dec-1994   Registered   Ford
Motor Company
 
                               
FORD
    74/459533     18-Nov-1993     1863728     22-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD
    74/459534     18-Nov-1993     1860957     1-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD
    74/459530     18-Nov-1993     1862561     15-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD
    74/459539     18-Nov-1993     2100574     30-Sep-1997   Registered   Ford
Motor Company
 
                               
FORD
    74/459538     18-Nov-1993     1859783     25-Oct-1994   Registered   Ford
Motor Company
 
                               
FORD
    72/002776     16-Feb-1956     643185     26-Mar-1957   Registered   Ford
Motor Company
 
                               
FORD
    72/041632     2-Dec-1957     663771     1-Jul-1958   Registered   Ford Motor
Company
 
                               

 



--------------------------------------------------------------------------------



 



                                  Principal Trade Name   App. No.   Filing Date
  Reg. No.   Reg. Date   Status   Owner
FORD
    72/057947     27-Aug-1958     688483     17-Nov-1959   Registered   Ford
Motor Company
 
                               
FORD
    73/666492     15-Jun-1987     1474889     2-Feb-1988   Registered   Ford
Motor Company
 
                               
FORD
    73/802743     26-May-1989     1575166     2-Jan-1990   Registered   Ford
Motor Company
 
                               
FORD
    73/802764     26-May-1989     1574366     2-Jan-1990   Registered   Ford
Motor Company
 
                               
FORD
    73/802765     26-May-1989     1574747     2-Jan-1990   Registered   Ford
Motor Company
 
                               
FORD
    74/657592     28-Mar-1995     2007196     8-Oct-1996   Registered   Ford
Motor Company
 
                               
FORD
    74/231430     17-Dec-1991     1741469     22-Dec-1992   Registered   Ford
Motor Company
 
                               
FORD
    74/657593     28-Mar-1995     2034369     28-Jan-1997   Registered   Ford
Motor Company
 
                               
FORD
    74/658388     28-Mar-1995     2005281     1-Oct-1996   Registered   Ford
Motor Company
 
                               
FORD
    74/735607     28-Sep-1995     1973145     7-May-1996   Registered   Ford
Motor Company
 
                               
FORD
    75/035012     20-Dec-1995     2045664     18-Mar-1997   Registered   Ford
Motor Company
 
                               
FORD
    75/035042     20-Dec-1995     2304426     28-Dec-1999   Registered   Ford
Motor Company
 
                               
FORD
    75/077982     25-Mar-1996     2018005     19-Nov-1996   Registered   Ford
Motor Company
 
                               
FORD
    75/164698     12-Sep-1996     2063517     20-May-1997   Registered   Ford
Motor Company
 
                               
FORD
    75/164745     12-Sep-1996     2059525     6-May-1997   Registered   Ford
Motor Company
 
                               
FORD
    75/183730     18-Oct-1996     2089375     19-Aug-1997   Registered   Ford
Motor Company
 
                               
FORD
    78/622109     4-May-2005     3046210     17-Jan-2006   Registered   Ford
Motor Company
 
                               
FORD
    78/622129     4-May-2005     3046211     17-Jan-2006   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    75/442222     28-Feb-1998     2205899     24-Nov-1998   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/041417     26-Mar-1909     74530     20-Jul-1909   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/041079     10-Apr-1909     74765     10-Aug-1909   Registered   Ford
Motor Company

2



--------------------------------------------------------------------------------



 



                                  Principal Trade Name   App. No.   Filing Date
  Reg. No.   Reg. Date   Status   Owner
FORD in Script — old v1
    71/086955     28-May-1915     115500     20-Feb-1917   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/086954     28-May-1915     119956     25-Dec-1917   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/246606     30-Mar-1927     232051     30-Aug-1927   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/268595     25-Jun-1928     250230     4-Dec-1928   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/270542     3-Aug-1928     257500     11-Jun-1929   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/270584     4-Aug-1928     260470     27-Aug-1929   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/270583     4-Aug-1928     266453     21-Jan-1930   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/270581     4-Aug-1928     266454     21-Jan-1930   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71272328     13-Sep-1928     266822     4-Feb-1930   Registered   Ford Motor
Company
 
                               
FORD in Script — old v1
    71/398427     13-Oct-1937     361140     11-Oct-1938   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/399182     1-Nov-1937     361142     11-Oct-1938   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    427019     30-Dec-1939     377814     14-May-1940   Registered   Ford Motor
Company
 
                               
FORD in Script — old v1
    71/427020     30-Dec-1939     377815     14-May-1940   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/427018     30-Dec-1939     380164     13-Aug-1940   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/431678     8-May-1940     383960     30-Dec-1980   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/427017     30-Dec-1939     386932     29-Apr-1941   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    71/447182     19-Sep-1941     395731     9-Jun-1942   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    73/802762     26-May-1989     1577830     16-Jan-1990   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    73/802766     26-May-1989     1577668     16-Jan-1990   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    73/802767     26-May-1989     1574367     2-Jan-1990   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    74/429886     26-Aug-1993     1836944     17-May-1994   Registered   Ford
Motor Company

3



--------------------------------------------------------------------------------



 



                                  Principal Trade Name   App. No.   Filing Date
  Reg. No.   Reg. Date   Status   Owner
FORD in Script — old v1
    74/459671     18-Nov-1993     1861632     8-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    74/459537     18-Nov-1993     1858536     18-Oct-1994   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    74/459557     18-Nov-1993     1863707     22-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    74/459672     18-Nov-1993     1862507     15-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    74/459673     18-Nov-1993     1861820     8-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    74/459674     18-Nov-1993     1862563     15-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    74/459675     18-Nov-1993     2092385     2-Sep-1997   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    74/459562     18-Nov-1993     1862593     15-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    74/459563     18-Nov-1993     1863889     22-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    74/657594     28-Mar-1995     2034370     28-Jan-1997   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    75/035007     20-Dec-1995     1997209     27-Aug-1996   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    75/164692     12-Sep-1996     2061633     13-May-1997   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    75/249529     28-Feb-1997     2105604     14-Oct-1997   Registered   Ford
Motor Company
 
                               
FORD in Script — old v1
    75/249528     28-Feb-1997     2105603     14-Oct-1997   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    75/249541     28-Feb-1997     2107510     21-Oct-1997   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    75/318192     1-Jul-1997     2152612     21-Apr-1998   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    75/035014     20-Dec-1995     1995792     20-Aug-1996   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    73/538378     17-May-1985     1399080     1-Jul-1986   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/429889     26-Aug-1993     1872617     10-Jan-1995   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/441535     29-Sep-1993     1861801     8-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/459551     18-Nov-1993     1855519     27-Sep-1994   Registered   Ford
Motor Company

4



--------------------------------------------------------------------------------



 



                                  Principal Trade Name   App. No.   Filing Date
  Reg. No.   Reg. Date   Status   Owner
FORD in Script in Oval
    74/459552     18-Nov-1993     1861631     8-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/459555     18-Nov-1993     1863599     22-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/459553     18-Nov-1993     1884819     21-Mar-1995   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/459556     18-Nov-1993     1858537     18-Oct-1994   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/459558     18-Nov-1993     1863708     22-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/459559     18-Nov-1993     1861819     8-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/459560     18-Nov-1993     2088473     19-Aug-1997   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/459561     18-Nov-1993     1862562     15-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/459565     18-Nov-1993     1862594     15-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/459564     18-Nov-1993     1858695     18-Oct-1994   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/459554     18-Nov-1993     1863888     22-Nov-1994   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/502267     21-Mar-1994     1874206     17-Jan-1995   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/735606     28-Sep-1995     1973144     7-May-1996   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    75/020525     15-Nov-1995     1997203     27-Aug-1996   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    75/020547     15-Nov-1995     2088654     19-Aug-1997   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    75/020573     15-Nov-1995     1997205     27-Aug-1996   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    75/164697     12-Sep-1996     2067343     3-Jun-1997   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    75/164727     12-Sep-1996     2063518     20-May-1997   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    75/183729     18-Oct-1996     2095239     9-Sep-1997   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    75/183752     18-Oct-1996     2063550     20-May-1997   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    74/677597     19-May-1995     1949274     16-Jan-1996   Registered   Ford
Motor Company

5



--------------------------------------------------------------------------------



 



                                  Principal Trade Name   App. No.   Filing Date
  Reg. No.   Reg. Date   Status   Owner
FORD in Script in Oval
    78/337825     8-Dec-2003     2982130     2-Aug-2005   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval
    78/495317     6-Oct-2004               Pending   Ford Motor Company
 
                               
FORD in Script in Oval in Blue
    75/831222     19-Oct-1999     2601810     30-Jul-2002   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval in Rectangle
    73/537662     15-May-1985     1400808     15-Jul-1986   Registered   Ford
Motor Company
 
                               
FORD in Script in Oval Reverse
    74/265103     13-Apr-1992     1738379     8-Dec-1992   Registered   Ford
Motor Company
 
                               
LINCOLN
    75/442223     28-Feb-1998     2204133     17-Nov-1998   Registered   Ford
Motor Company
 
                               
LINCOLN
    75/478843     4-May-1998     2234340     23-Mar-1999   Registered   Ford
Motor Company
 
                               
LINCOLN
    75/419707     20-Jan-1998     2292103     16-Nov-1999   Registered   Ford
Motor Company
 
                               
LINCOLN
    75/249531     28-Feb-1997     2107509     21-Oct-1997   Registered   Ford
Motor Company
 
                               
LINCOLN
    73/401444     1-Nov-1982     1311148     25-Dec-1984   Registered   Ford
Motor Company
 
                               
LINCOLN
    75/684951     16-Apr-1999     2326565     7-Mar-2000   Registered   Ford
Motor Company
 
                               
LINCOLN
    71/544440     16-Dec-1947     511662     28-Jun-1949   Registered   Ford
Motor Company
 
                               
LINCOLN
    74/429887     26-Aug-1993     1900768     20-Jun-1995   Registered   Ford
Motor Company
 
                               
LINCOLN
    74/441531     29-Sep-1993     1858609     18-Oct-1994   Registered   Ford
Motor Company
 
                               
LINCOLN
    74/459543     18-Nov-1993     1895870     30-May-1995   Registered   Ford
Motor Company
 
                               
LINCOLN
    74/459667     18-Nov-1993     1909928     8-Aug-1995   Registered   Ford
Motor Company
 
                               
LINCOLN
    74/459548     18-Nov-1993     1893096     9-May-1995   Registered   Ford
Motor Company
 
                               
LINCOLN
    74/459544     18-Nov-1993     1934658     14-Nov-1995   Registered   Ford
Motor Company
 
                               
LINCOLN
    74/459545     18-Nov-1993     1950011     23-Jan-1996   Registered   Ford
Motor Company
 
                               
LINCOLN
    74/459546     18-Nov-1993     1934659     14-Nov-1995   Registered   Ford
Motor Company
 
                               
LINCOLN
    74/459549     18-Nov-1993     1950012     23-Jan-1996   Registered   Ford
Motor Company

6



--------------------------------------------------------------------------------



 



                                  Principal Trade Name   App. No.   Filing Date
  Reg. No.   Reg. Date   Status   Owner
LINCOLN
    75/077983     25-Mar-1996     2018006     19-Nov-1996   Registered   Ford
Motor Company
 
                               
LINCOLN
    75/077984     25-Mar-1996     2018007     19-Nov-1996   Registered   Ford
Motor Company
 
                               
LINCOLN
    75/145828     6-Aug-1996     2040815     25-Feb-1997   Registered   Ford
Motor Company
 
                               
LINCOLN
    75/848381     15-Nov-1999     2433244     6-Mar-2001   Registered   Ford
Motor Company
 
                               
LINCOLN (Stylized)
    71/174171     24-Jan-1923     170692     5-Jan-1968   Registered   Ford
Motor Company
 
                               
MERCURY
    75/318005     1-Jul-1997     2153903     28-Apr-1998   Registered   Ford
Motor Company
 
                               
MERCURY
    75/684952     16-Apr-1999     2324484     29-Feb-2000   Registered   Ford
Motor Company
 
                               
MERCURY
    74/429897     26-Aug-1993     1836946     17-May-1994   Registered   Ford
Motor Company
 
                               
MERCURY
    74/460201     18-Nov-1993     1926997     17-Oct-1995   Registered   Ford
Motor Company
 
                               
MERCURY
    74/460051     18-Nov-1993     1921868     26-Sep-1995   Registered   Ford
Motor Company
 
                               
MERCURY
    74/460199     18-Nov-1993     1942013     19-Dec-1995   Registered   Ford
Motor Company
 
                               
MERCURY
    74/460177     18-Nov-1993     1947905     16-Jan-1996   Registered   Ford
Motor Company
 
                               
MERCURY
    74/460178     18-Nov-1993     1957016     20-Feb-1996   Registered   Ford
Motor Company
 
                               
MERCURY
    74/460179     18-Nov-1993     1957017     20-Feb-1996   Registered   Ford
Motor Company
 
                               
MERCURY
    74/460222     18-Nov-1993     1899012     13-Jun-1995   Registered   Ford
Motor Company
 
                               
MERCURY
    74/460180     18-Nov-1993     1994327     20-Aug-1996   Registered   Ford
Motor Company
 
                               
MERCURY
    74/468028     9-Dec-1993     1960799     5-Mar-1996   Registered   Ford
Motor Company
 
                               
MERCURY
    75/145829     6-Aug-1996     2040816     25-Feb-1997   Registered   Ford
Motor Company
 
                               
MERCURY
    78/472296     24-Aug-2004               Pending   Ford Motor Company
 
                               
MERCURY (Stylized)
    71/409350     8-Aug-1938     365585     14-Mar-1939   Registered   Ford
Motor Company
 
                               
FORD MUSTANG
    74/602729     23-Nov-1994     2194488     13-Oct-1998   Registered   Ford
Motor Company

7



--------------------------------------------------------------------------------



 



                                  Principal Trade Name   App. No.   Filing Date
  Reg. No.   Reg. Date   Status   Owner
FORD MUSTANG
    75/035011     20-Dec-1995     2068810     10-Jun-1997   Registered   Ford
Motor Company
 
                               
FORD MUSTANG & Horse & Bars Device
    74/602712     23-Nov-1994     2190167     22-Sep-1998   Registered   Ford
Motor Company
 
                               
MUSTANG
    75/249548     28-Feb-97     2101717     30-Sep-97   Registered   Ford Motor
Company
 
                               
MUSTANG
    75/249543     28-Feb-97     2101714     30-Sep-97   Registered   Ford Motor
Company
 
                               
MUSTANG
    78/150685     05-Aug-02     2770412     30-Sep-03   Registered   Ford Motor
Company
 
                               
MUSTANG
    73533611     22-Apr-85     1467208     01-Dec-87   Registered   Ford Motor
Company
 
                               
MUSTANG
    74/429895     26-Aug-93     1922186     26-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG
    74/460170     18-Nov-93     1858362     18-Oct-94   Registered   Ford Motor
Company
 
                               
MUSTANG
    74/460181     18-Nov-93     1914604     29-Aug-95   Registered   Ford Motor
Company
 
                               
MUSTANG
    74/460173     18-Nov-93     1910094     08-Aug-95   Registered   Ford Motor
Company
 
                               
MUSTANG
    74/460172     18-Nov-93     1917997     12-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG
    74/459669     18-Nov-93     1918103     12-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG
    74/459670     18-Nov-93     1858696     18-Oct-94   Registered   Ford Motor
Company
 
                               
MUSTANG
    74/467634     09-Dec-93     1975210     21-May-96   Registered   Ford Motor
Company
 
                               
MUSTANG
    74/467633     09-Dec-93     1997313     27-Aug-96   Registered   Ford Motor
Company
 
                               
MUSTANG
    75/020566     15-Nov-95     1995783     20-Aug-96   Registered   Ford Motor
Company
 
                               
MUSTANG
    75/020568     15-Nov-95     1998459     03-Sep-96   Registered   Ford Motor
Company
 
                               
MUSTANG
    75/035004     20-Dec-95     1995791     20-Aug-96   Registered   Ford Motor
Company
 
                               
MUSTANG
    75/035016     20-Dec-95     1995793     20-Aug-96   Registered   Ford Motor
Company
 
                               
MUSTANG
    75/105462     16-May-96     2111765     11-Nov-97   Registered   Ford Motor
Company
 
                               
MUSTANG
    75/105461     16-May-96     2109925     28-Oct-97   Registered   Ford Motor
Company

8



--------------------------------------------------------------------------------



 



                                  Principal Trade Name   App. No.   Filing Date
  Reg. No.   Reg. Date   Status   Owner
MUSTANG
    75/105460     16-May-96     2032384     21-Jan-97   Registered   Ford Motor
Company
 
                               
MUSTANG
    75/164690     12-Sep-96     2059520     06-May-97   Registered   Ford Motor
Company
 
                               
MUSTANG
    75/164696     12-Sep-96     2061634     13-May-97   Registered   Ford Motor
Company
 
                               
MUSTANG
    75/164744     12-Sep-96     2059524     06-May-97   Registered   Ford Motor
Company
 
                               
MUSTANG
    78/965274     31-Aug-06               Pending   Ford Motor Company
 
                               
MUSTANG & Horse & Bars Device
    74/602716     23-Nov-94     2175903     28-Jul-98   Registered   Ford Motor
Company
 
                               
MUSTANG 350 GT Configuration
    75/603700     11-Dec-98     2733631     08-Jul-03   Registered   Ford Motor
Company
 
                               
MUSTANG Bottle Configuration
    74/602720     23-Nov-94     2041086     25-Feb-97   Registered   Ford Motor
Company
 
                               
MUSTANG COBRA
    75/423961     27-Jan-98     2203019     10-Nov-98   Registered   Ford Motor
Company
 
                               
MUSTANG COBRA
    74/516957     25-Apr-94     2191112     22-Sep-98   Registered   Ford Motor
Company
 
                               
MUSTANG Convertible Configuration
    75/603706     11-Dec-98     2722928     10-Jun-03   Registered   Ford Motor
Company
 
                               
MUSTANG GT-R
    78/364566     09-Feb-04               Pending   Ford Motor Company
 
                               
MUSTANG Horse & Bars Device
    74/178102     20-Jun-91     1686288     12-May-92   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/459536     18-Nov-93     1915963     05-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/459569     18-Nov-93     1917683     12-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/459575     18-Nov-93     1921847     26-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/459567     18-Nov-93     1917841     12-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/459568     18-Nov-93     1909960     08-Aug-95   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/459571     18-Nov-93     1917974     12-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/459572     18-Nov-93     1917996     12-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/459573     18-Nov-93     1918040     12-Sep-95   Registered   Ford Motor
Company

9



--------------------------------------------------------------------------------



 



                                  Principal Trade Name   App. No.   Filing Date
  Reg. No.   Reg. Date   Status   Owner
MUSTANG Horse & Bars Device
    74/459574     18-Nov-93     1918102     12-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/459566     18-Nov-93     1865873     06-Dec-94   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/467734     09-Dec-93     1975212     21-May-96   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/467733     09-Dec-93     2000190     10-Sep-96   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/467682     09-Dec-93     1975211     21-May-96   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/467651     09-Dec-93     1980012     11-Jun-96   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/472997     20-Dec-93     1942031     19-Dec-95   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/516999     25-Apr-94     1991704     06-Aug-96   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    74/577360     23-Sep-94     1975419     21-May-96   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    75/020527     15-Nov-95     2000111     10-Sep-96   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    75/164743     12-Sep-96     2065287     27-May-97   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    75/183751     18-Oct-96     2070085     10-Jun-97   Registered   Ford Motor
Company
 
                               
MUSTANG Horse & Bars Device
    75/183754     18-Oct-96     2070087     10-Jun-97   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    73/590492     28-Mar-86     1416549     11-Nov-86   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    75/318188     01-Jul-97     2156985     12-May-98   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    74/460066     18-Nov-93     1975199     21-May-96   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    74/460174     18-Nov-93     1858363     18-Oct-94   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    74/460162     18-Nov-93     1917842     12-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    74/460195     18-Nov-93     1859697     25-Oct-94   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    74/463326     24-Nov-93     1922085     26-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    74/460161     18-Nov-93     1918041     12-Sep-95   Registered   Ford Motor
Company

10



--------------------------------------------------------------------------------



 



                                  Principal Trade Name   App. No.   Filing Date
  Reg. No.   Reg. Date   Status   Owner
MUSTANG Running Horse Device
    74/462573     24-Nov-93     1918104     12-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    74/460160     18-Nov-93     1858697     18-Oct-94   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    74/462972     24-Nov-93     1975202     21-May-96   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    74/472999     20-Dec-93     1922192     26-Sep-95   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    74/658387     28-Mar-95     2111045     04-Nov-97   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    74/658390     28-Mar-95     2239097     13-Apr-99   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    74/658389     28-Mar-95     2016456     12-Nov-96   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    75/020565     15-Nov-95     2000115     10-Sep-96   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    75/020570     15-Nov-95     2000118     10-Sep-96   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    75/164726     12-Sep-96     2070024     10-Jun-97   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    75/164728     12-Sep-96     2067344     03-Jun-97   Registered   Ford Motor
Company
 
                               
MUSTANG Running
                               
Horse Device
    75/164742     12-Sep-96     2067346     03-Jun-97   Registered   Ford Motor
Company
 
                               
MUSTANG Running Horse Device
    78/965242     31-Aug-06               Pending   Ford Motor Company
 
                               
MUSTANG Running Horses, Four
    74/526172     18-May-94     2175226     21-Jul-98   Registered   Ford Motor
Company
 
                               
MUSTANG Shadowed Running Horse Device
    74/475080     23-Dec-93     2070156     10-Jun-97   Registered   Ford Motor
Company
 
                               
MUSTANG Shadowed Running Horse Device
    74/658391     28-Mar-95     2034378     28-Jan-97   Registered   Ford Motor
Company
 
                               
TRADE DRESS MUSTANG TAILLIGHTS
    76/598672     21-Jun-04     3052329     31-Jan-06   Registered   Ford Motor
Company
 
                               
TRADE DRESS OF MUSTANG C-SCOOP
    76/598674     21-Jun-04     3052331     31-Jan-06   Registered   Ford Motor
Company
 
                               
TRADE DRESS OF MUSTANG HEADLIGHTS
    76/598561     21-Jun-04     3064774     07-Mar-06   Registered   Ford Motor
Company
 
                               
TRADE DRESS OF MUSTANG ROOF LINE
    76/598673     21-Jun-04     3052330     31-Jan-06   Registered   Ford Motor
Company

11



--------------------------------------------------------------------------------



 



     OTHER PRINCIPAL TRADE NAMES

                              Other Principal Trade Name   App. No.   Filing
Date   Reg. No.   Reg. Date   Status   Owner
FORD EXPLORER
  74/706993   27-Jul-1995     1958163     20-Feb-1996   Registered   Ford Motor
Company
 
                           
EXPLORER
  75/424069   27-Jan-98     2196097     13-Oct-98   Registered   Ford Motor
Company
 
                           
EXPLORER
  75/318004   01-Jul-97     2153902     28-Apr-98   Registered   Ford Motor
Company
 
                           
EXPLORER
  73/306648   20-Apr-81     1193137     06-Apr-82   Registered   Ford Motor
Company
 
                           
EXPLORER
  74/429890   26-Aug-93     1845751     19-Jul-94   Registered   Ford Motor
Company
 
                           
EXPLORER
  74/460059   18-Nov-93     1909154     01-Aug-95   Registered   Ford Motor
Company
 
                           
EXPLORER
  74/460189   18-Nov-93     2014679     12-Nov-96   Registered   Ford Motor
Company
 
                           
EXPLORER
  74/468026   09-Dec-93     2292940     16-Nov-99   Registered   Ford Motor
Company
 
                           
EXPLORER
  74/468002   09-Dec-93     1905010     11-Jul-95   Registered   Ford Motor
Company
 
                           
EXPLORER
  75/020574   15-Nov-95     2064621     27-May-97   Registered   Ford Motor
Company
 
                           
EXPLORER SPORT
  74/514307   19-Apr-94     1882071     07-Mar-95   Registered   Ford Motor
Company
 
                           
EXPLORER SPORT TRAC
  75/580621   02-Nov-98     2435705     13-Mar-01   Registered   Ford Motor
Company
 
                           
EXPLORER XLS
  75/528818   31-Jul-98     2520546     18-Dec-01   Registered   Ford Motor
Company
 
                           
F-150
  75/318148   01-Jul-97     2151046     14-Apr-98   Registered   Ford Motor
Company
 
                           
F-150
  74/462962   24-Nov-93     2044023     11-Mar-97   Registered   Ford Motor
Company
 
                           
F-150
  74/462567   24-Nov-93     1893178     09-May-95   Registered   Ford Motor
Company
 
                           
F-150
  74/462961   24-Nov-93     2044022     11-Mar-97   Registered   Ford Motor
Company
 
                           
F-150
  74/640056   01-Mar-95     2003682     24-Sep-96   Registered   Ford Motor
Company
 
                           
F-150
  74/706997   27-Jul-95     1958166     20-Feb-96   Registered   Ford Motor
Company
 
                           
F-150
  75/388214   12-Nov-97     2198520     20-Oct-98   Registered   Ford Motor
Company
 
                           
F-150 Configuration
  75/604081   11-Dec-98     2733633     08-Jul-03   Registered   Ford Motor
Company

12



--------------------------------------------------------------------------------



 



                              Other Principal Trade Name   App. No.   Filing
Date   Reg. No.   Reg. Date   Status   Owner
F-150 HERITAGE
  78/227715   19-Mar-03               Pending   Ford Motor Company
 
                           
F-150 PLATINUM
  77/026074   20-Oct-06               Pending   Ford Motor Company
 
                           
F-150 SUPER CAB Configuration
  75/603777   11-Dec-98     2720229     03-Jun-03   Registered   Ford Motor
Company
 
                           
F-250
  76/114799   23-Aug-00     2485114     04-Sep-01   Registered   Ford Motor
Company
 
                           
F-250/F-350 GRILLE TRADE DRESS
  78/759326   22-Nov-05               Pending   Ford Motor Company
 
                           
F-350
  76/114782   23-Aug-00     2490569     18-Sep-01   Registered   Ford Motor
Company
 
                           
F-450
  78/589061   17-Mar-05               Pending   Ford Motor Company
 
                           
F-550
  78/589065   17-Mar-05               Pending   Ford Motor Company
 
                           
F-750
  78/589067   17-Mar-05               Pending   Ford Motor Company
 
                           
F-SERIES
  78/338321   09-Dec-03     3096400     23-May-06   Registered   Ford Motor
Company

13



--------------------------------------------------------------------------------



 



SCHEDULE 4.13
PLEDGED EQUITY

                                  Total No. of           Percent of        
Issued and   Certificates       Total No. of         Outstanding   Delivered at
  No. Shares/Interest Being   Shares/Interest Subsidiary/Affiliate   Record
Owner   Shares/Interests   Closing   Pledged   Being Pledged
3000 Schaefer Road Company
  Ford Motor Company   10 shares of Preferred Stock   1   10 shares of Preferred
Stock     100 %
 
                       
Ford European Holdings LLC
  Ford Motor Company   1,001 shares of Membership Interest   3   1,001 shares of
Membership Interest     100 %
 
                       
Ford Global
Technologies, LLC
  Ford Motor Company   N/A   [non-certificated
membership
interest]   Membership Interest     100 %
 
                       
Ford Holdings LLC
  Ford Motor Company   N/A   [non-certificated
membership
interest]   Membership Interest     100 %
 
                       
Ford International
Capital Corporation
  Ford Motor Company   1,000 shares of Class A Voting Common   A-1   660 Class A
Voting Common     66 %
 
                       
 
      1,519 shares of Class B Non-voting Common   B-1   1,002 Class B Non-voting
Common     66 %
 
                       
Ford Mexico Holdings, Inc.
  Ford Motor Company   1,000 shares of Common Stock   2   660 shares of Common
Stock     66 %
 
                       
Ford Motor Service Company
  Ford Motor Company   10 shares of Common Stock   1   10 shares of Common Stock
    100 %
 
                       
Ford Motor Vehicle Assurance Company, LLC
  Ford Motor Company   100 shares of Membership Interest   1   100 shares of
Membership Interest     100 %
 
                       
Ford South America Holdings, LLC
  Ford Motor Company   N/A   [non-certificated
membership
interest]   Membership Interest     100 %
 
                       
Ford Motor Credit Company
  Ford Holdings, LLC   250,000 shares of Common Stock   3&5   250,000 shares of
Common Stock     100 %
 
                       
Ford Trading Company, LLC
  Ford Motor Company   N/A   [non-certificated
membership
interest]   Membership Interest     100 %
 
                       
Ford Component Sales, L.L.C.
  Ford Motor Company   N/A   [non-certificated
membership
interest]   Membership Interest     100 %
 
                       
Land Rover North America, Inc.
  Ford Motor Company   50,875 shares of Common Stock   3   50,875 shares of
Common Stock     100 %

 



--------------------------------------------------------------------------------



 



                                  Total No. of           Percent of        
Issued and   Certificates       Total No. of         Outstanding   Delivered at
  No. Shares/Interest Being   Shares/Interest Subsidiary/Affiliate   Record
Owner   Shares/Interests   Closing   Pledged   Being Pledged
Volvo Cars of North America, LLC
  Ford Motor Company   N/A   [non-certificated
membership
interest]   Membership Interest     100 %
 
                       
Closed Joint Stock Company Ford Motor Company
[Ford Motor Company ZAO]
(Russia)
  Ford Motor Company   13,720,994 shares of Common Stock (99.996%)  
[non-certificated
shares]   9,055,856 shares of Common Stock     66 %
 
                       
Ford Capital B.V. (The Netherlands)
  Ford Motor Company   255,140 shares of Euro 454 each   [non-certificated
shares]   168,392 shares of Euro 454 each     66 %
 
                       
 
      632,392 shares of Euro 102 each       417,378 shares of Euro 102 each    
   
 
                       
Ford Espana S.A. (Spain)
  Ford Motor Company   53,895,700 quotas   [non-certificated
shares]   35,571,162 quotas     66 %
 
                       
Ford Motor Company Brasil Ltda. (Brazil)
  Ford Global
Technologies, LLC   847,120,002 quotas   [non-certificated
shares]   559,099,201 quotas     66 %
 
                       
Ford Automotive Holdings
(England)
  Ford International
Capital Corporation   693,773,370 shares of Ordinary Stock   18   457,890,424
shares of Ordinary Stock     66 %
 
                       
Ford Motor Company S.A. de C.V. (Mexico)
  Grupo Ford S. de R.L. de C.V.   12,844,500 shares of Series “A”   1  
7,706,700 shares of Series “A”   66% of the aggregate of all series of shares
(without regard to series)
 
                       
 
      2,375,054,958 shares of Series “B”   8   1,726,055,758 shares of Series
“B”        
 
                       
 
      647,946,943 shares of Series “B” 1987   17   388,768,166 shares of Series
“B” 1987        
 
                       
 
      1,981,200,000 shares of Series “B” 1991   19   1,188,720,000 shares of
Series “B” 1991        
 
                       
Grupo Ford S. de R.L. de C.V. 2 (Mexico)
  Ford Mexico Holdings, Inc.   2 social parts
valued at $3,000   8   1 social part valued at $1,980     66 %

 

1   To be re-certificated post-closing to deliver a replacement certificate
representing 1 social part valued at $1,980.

2



--------------------------------------------------------------------------------



 



                                      Total No. of               Percent of    
    Issued and   Certificates       Total No. of         Outstanding   Delivered
at   No. Shares/Interest Being   Shares/Interest Subsidiary/Affiliate   Record
Owner   Shares/Interests   Closing   Pledged   Being Pledged
Ford Deutschland Holdings Gmbh (Germany)
  Ford European
Holdings, LLC   1 Ordinary share
(77,205,100 euros)   [non-certificated shares]   1 Ordinary share (77,205,100
euros)     100 %
 
                           
 
      4 Preferred shares
(each 100 euros)           4 Preferred shares (each 100 euros)        
 
                           
Ford Motor Company of Canada, Limited (Canada)
  Ford Motor Company   3,965,806 shares of Common Stock   C-2   2,617,432 shares
of Common Stock     66 %
 
                           
 
      97,799 shares of Preferred Stock   P-2   64,548 shares of Preferred Stock
    66 %
 
                           
Ford Motor Company of Southern Africa (Pty) Limited2 (South Africa)
  Ford Motor Company   1,554,900 shares
of Ordinary C stock     36     699,705 shares of Ordinary C        
 
                           
 
            41     326,529 shares of Ordinary C     66 %
 
                           
Ford Argentina S.C.A. (Argentina)
  Ford South America
Holdings, LLC   55,880,537 shares of common stock     1     55,605,843 shares of
common stock (99.51%)     100 %
 
                           
 
  3000 Schaefer Road
Company         2     274,694 shares of common stock (0.49%)        
 
                           
Ford Motor de Venezuela3 (Venezuela)
  Ford Motor Company   10,480,000 shares of Class A   A-13   6,916,800 shares of
Class A     66 %
 
                           
 
      1,720,000 shares of Class B   A-15   1,135,200 of Preferred Class B     66
%

 

2   Prior to confirmation by the Company that it has ownership of 1,554,900
shares of Ordinary C stock, the pledge will be limited to 923,610 shares of
Ordinary C stock, consisting of all shares represented by certificate no. 36,
and 223,905 of the shares represented by certificate no. 41.   3   To be
re-certificated post-closing to deliver certificates representing 6,916,800
shares of Class A and 1,135,200 shares of Class B.

3



--------------------------------------------------------------------------------



 



                                      Total No. of               Percent of    
    Issued and   Certificates       Total No. of         Outstanding   Delivered
at   No. Shares/Interest Being   Shares/Interest Subsidiary/Affiliate   Record
Owner   Shares/Interests   Closing   Pledged   Being Pledged
Ford VHC AB
(Sweden)
  Ford Motor Company   100,000 shares of
Class A Common
Stock with 34% voting rights     B-1     900,000 shares of Class B Common Stock
with 66% voting rights   100% of Class B Common Stock
 
                           
 
      900,000 shares of Class B Common Stock with 66% voting rights            
       
 
                           
PAG Import, Inc
(Japan)
  Ford Motor Company   10,794,802 shares of Common Stock     4     7,124,570
shares of Common Stock     66 %
 
                           
Volvo Auto Italia SpA4 (Italy)
  Ford Motor Company   420,000 ordinary
shares     44     277,200 ordinary shares     66 %

 

4   To be re-certificated post-closing to deliver replacement certificate
representing 277,200 ordinary shares.

4



--------------------------------------------------------------------------------



 



SCHEDULE 5.1(G)
PLEDGED NOTES

                                      Type of     Borrower/Obligor   Obligee  
Amount   Indebtedness   Relevant Contract
Ford VHC AB
  Ford Motor Company   $3.5 billion   Intercompany Debt   Term Loan Agreement
dated November 29, 2006 with Ford Motor Company
 
                   
 
                  Promissory Note by Ford VHC AB in favor of Ford Motor Company
dated November 29, 2006
 
                   
Ford Motor Company of Canada, Limited
  Ford Motor Company   $1.3 billion   Intercompany Debt   Amended and Restated
Promissory Note by Ford Motor Company of Canada, Limited to Ford Motor Company
dated as of December 15, 2006
 
                   
Ford Motor Company of Canada, Limited
  Ford Motor Company   $750,910,813   Intercompany Debt   Amended and Restated
Promissory Note by Ford Motor Company of Canada, Limited to Ford Motor Company
dated as of December 15, 2006
 
                   
Ford Motor Company of Canada, Limited
  Ford Motor Company   $ 1.9 billion     Intercompany Payable   Amended and
Restated Receivables Agreement by and between Ford Motor Company of Canada,
Limited and Ford Motor Company dated as of December 15, 2006
 
                   
Progress Ford
  Ford Motor Company of Canada, Limited   $1.3 billion   Intercompany Debt  
Amended and Restated Promissory Note by Progress Ford Sales, Limited to Ford
Motor Company of Canada, Limited dated as of December 15, 2006
 
                   
Grupo Ford S de RL
de CV
  Ford Mexico Holdings, Inc.   $$901,750,620.856   Intercompany Debt  
Acknowledgement of Debt Agreement dated December 6, 2006 by and among Grupo
Ford, Nuevo Grupo Ford and Ford Mexico Holdings, Inc.
 
                   
 
                  Promissory Note by Grupo Ford to Ford Mexico Holdings, Inc.
dated as of December 6, 2006

 

6   Pledged to secure guarantee of Ford Mexico Holdings, Inc.

 